                                                      Page 1                                                  Page 2
           IN THE UNITED STATES DISTRICT COURT                  1             January 17, 2019
            FOR THE NORTHERN DISTRICT OF OHIO                   2             9:06 a.m.
                 EASTERN DIVISION                               3
     -----------------------------X
                                                                4      Videotaped deposition of PURDUE PHARMA,
     IN RE: NATIONAL PRESCRIPTION MDL No 2804
                                                                5    through its representative, THOMAS P.
     OPIATE LITIGATION,
                             Case No 17-MD-2804
                                                                6    NAPOLI, held at the offices of LIEFF
     This document relates to:                                  7    CABRASER HEIMANN & BERNSTEIN LLP, 250
     All Cases                    Hon Dan A Polster             8    Hudson Street, New York, New York, pursuant
     -----------------------------X                             9    to Notice, before Annette Arlequin, a
                                                               10    Certified Court Reporter, a Registered
     * * HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER * *          11    Professional Reporter, a Realtime Systems
            * * CONFIDENTIALITY REVIEW * *
                                                               12    Administrator, a Certified Realtime
               VIDEOTAPED DEPOSITION
                                                               13    Reporter, and a Notary Public of the State
                     OF
                THOMAS P NAPOLI
                                                               14    of New York and New Jersey.
                New York, New York                             15
              Thursday, January 17, 2019                       16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
     Reported by:
     ANNETTE ARLEQUIN, CCR, RPR, CRR, RSA                      23
                                                               24


                                                      Page 3                                                  Page 4
 1     A P P E A R A N C E S:                                   1   A P P E A R A N C E S(CONT'D.):
 2                                                              2
 3           ROBBINS GELLER RUDMAN & DOWD LLP                   3       JONES DAY
 4           Attorneys for Plaintiffs                           4       Attorneys for Walmart
 5             655 West Broadway - Suite 1900                   5         North Point
 6             San Diego, California 92101                      6         901 Lakeside Avenue
 7           BY: THOMAS E. EGLER, ESQ.                          7         Cleveland, Ohio 44114-1190
 8             Tegler@rgrdlaw.com                               8       BY: ADAM HOLLINGSWORTH, ESQ.
 9           BY: KELLI BLACK, ESQ.                              9         Ahollingsworth@jonesday.com
10             Kblack@rgrdlaw.com                              10
11                                                             11       KIRKLAND & ELLIS LLP
12           MORGAN, LEWIS & BOCKIUS LLP                       12       Attorneys for Allergan Finance LLC
13           Attorneys for Teva Pharmaceuticals                13         300 North LaSalle
14             1111 Pennsylvania Avenue NW                     14         Chicago, Illinois 60654
15             Washington, D.C. 20004-2541                     15       BY: TIMOTHY KNAPP, ESQ.
16           BY: STEVEN A. LUXTON, ESQ.                        16         Timothy knapp@kirkland.com
17             steven.luxton@morganlewis.com                   17
18           BY: MARYANN B. ZAKI, ESQ.                         18       FARRELL FRITZ P.C.
19             Maryann.zaki@morganlewis.com                    19       Attorneys for Cardinal Health
20             (Teleconferenced)                               20         400 RXR Plaza
21           BY: ARCANGELO CELLA, ESQ.                         21         Uniondale, New York 11556
22             Arcangelo.cella@morganlewis.com                 22       BY: KEVIN P. MULRY, ESQ.
23             (Teleconferenced)                               23         Kmulry@farrellfritz.com
24                                                             24


                                                                                     1 (Pages 1 to 4)
                                                     Page 5                                                    Page 6
 1   A P P E A R A N C E S(CONT'D.):                           1   A P P E A R A N C E S(CONT'D.):
 2                                                             2
 3      ARNOLD & PORTER KAYE SCHOLER, LLP                      3       O’MELVENY & MYERS LLP
 4      Attorneys for Endo Pharmaceuticals, Inc.               4       Attorneys for Janssen Pharmaceuticals
 5        and Endo Health Solutions, Inc.                      5         Two Embarcadero Center, 28th Floor
 6         601 Massachusetts Ave., NW                          6         San Francisco, CA 94111
 7         Washington, D.C., 20001-3743                        7       BY: TRISHA PARIKH, ESQ.
 8      BY: SEAN HENNESSY, ESQ.                                8         Tparikh@omm.com
 9         Sean.Hennessy@arnoldporter.com                      9         (Teleconferenced/internet realtime)
10         (Teleconferenced/Internet realtime))               10
11                                                            11       ROPES & GRAY LLP
12      GIBBONS, P.C.                                         12       Attorneys for Mallinckrodt
13      Attorneys for AmerisourceBergen Drug Corporation      13         1211 Avenue of the Americas
14         One Pennsylvania Plaza - 37th Floor                14         New York, New York 10036-8704
15         New York, NY 10119-3701                            15       BY: JUSTIN MANN, Law Clerk
16      BY: PAUL E. ASFENDIS, ESQ.                            16         Justin.Mann@ropesgray.com
17         Pasfendis@gibbonslaw.com                           17         (Via internet realtime)
18         (Teleconferenced/Internet realtime)                18
19                                                            19   ALSO PRESENT:
20                                                            20
21                                                            21       ERIK DAVIDSON, Videographer
22                                                            22
23                                                            23
24                                                            24


                                                     Page 7                                                    Page 8
 1         IT IS HEREBY STIPULATED AND AGREED by               1         THE VIDEOGRAPHER: We are now on the
 2     and between the attorneys for the                       2     record. My name is Eric Davidson. I am
 3     respective parties herein, that filing and              3     videographer for Golkow Litigation
 4     sealing be and the same are hereby waived;              4     Services.
 5         IT IS FURTHER STIPULATED AND AGREED                 5         Today's date is January 17, 2019, and
 6     that all objections, except as to the form              6     the time is approximately 9:06 a m.
 7     of the question, shall be reserved to the               7         This video deposition is being held
 8     time of the trial;                                      8     in 250 Hudson Street, 8th Floor, New York,
 9         IT IS FURTHER STIPULATED AND AGREED                 9     New York, in the matters of National
10     that the within deposition may be sworn to             10     Prescription Opiate Litigation for the
11     and signed before any officer authorized to            11     United States District Court Northern
12     administer an oath, with the same force and            12     District of Ohio.
13     effect as if signed and sworn to before the            13         The deponent is Tom Napoli.
14     Court.                                                 14         Please note counsel will be noted on
15                                                            15     the stenographic record.
16                - o0o -                                     16         The court reporter may now swear in
17                                                            17     the witness.
18                                                            18
19                                                            19         *       *       *
20                                                            20   T H O M A S P. N A P O L I, called as a
21                                                            21      witness, having been duly sworn by a
22                                                            22      Notary Public, was examined and testified
23                                                            23      as follows:
24                                                            24         THE WITNESS: I do.



                                                                                     2 (Pages 5 to 8)
                                          Page 9                                                       Page 10
 1           Thomas Patrick Napoli.                      1      A. Sure.
 2   EXAMINATION BY                                      2
 3   MR. EGLER:                                          3
 4      Q. Mr. Napoli, thanks for coming in              4      Q. Tell me what your work address is
 5   today.                                              5   currently.
 6           Do you understand that you're under         6      A. It's 900 Danbury Road, Richfield,
 7   oath?                                               7   Connecticut.
 8      A. Yes, sir.                                     8      Q. So today we're going to be talking
 9      Q. And when you say you're under oath,           9   mostly about your time at a company called
10   what does that mean to you?                        10   Watson and then its successors.
11      A. It means I have an obligation to tell        11          I guess, starting out, you graduated
12   the truth and the whole truth.                     12   from Rutgers; is that right?
13      Q. And do you have an understanding that        13      A. Yes, sir.
14   the testimony you give today can be used in a      14      Q. What year was that?
15   court of law and even at trial under some          15      A. '92.
16   circumstances?                                     16      Q. After graduating from Rutgers, what
17      A. Yes, sir.                                    17   did you do?
18      Q. Okay. And as you sit here today, do          18      A. When I graduated -- during my time at
19   you have any conditions or have you taken any      19   Rutgers, I graduated with a degree in
20   medications that could affect your memory or       20   administration of justice. I come from a large
21   ability to testify?                                21   police family, and I was probably going to go
22      A. No, sir.                                     22   into the family business. But while -- during
23      Q. So can you tell me what your home            23   my time at Rutgers, being in New Brunswick, New
24   address is?                                        24   Jersey, I had an opportunity to have an


                                         Page 11                                                       Page 12
 1   internship with Johnson & Johnson within their      1   took a position as a security program manager
 2   corporate security department. And I had some       2   for a classified naval weapon systems programs.
 3   outstanding mentorship there. And when I            3       Q. And then at some point, did you leave
 4   graduated, had the opportunity to be a security     4   Lockheed Martin?
 5   manager for one of their operating facilities in    5       A. I did.
 6   Titusville, West Trenton, New Jersey, Janssen       6       Q. Where did you go?
 7   Pharmaceuticals. It was a headquarters              7       A. I went to Watson Pharmaceuticals in
 8   location. And --                                    8   2002.
 9      Q. For how long did you work at Johnson          9       Q. So at Watson, where -- when you
10   & Johnson?                                         10   started at Watson, where did you work?
11      A. Seven years.                                 11       A. I worked -- I was hired as the
12      Q. So when you left Janssen, what -- as         12   manager of security for -- we had a
13   you think of it, what was your job title?          13   manufacturing facility in Carmel, New York,
14      A. When I was at Janssen, I was a               14   which is in Putnam County. And we had a
15   security manager.                                  15   distribution center in Brewster, New York, as
16      Q. When you were security manager there,        16   well as a small research and manufacturing
17   did you work with controlled substances?           17   facility in Danbury, Connecticut. They were all
18      A. No, sir. It was a corporate                  18   in close proximity to each other.
19   environment.                                       19       Q. Did you split your time among those
20      Q. So moving on from Janssen, where did         20   three locations?
21   you go next?                                       21       A. Yes.
22      A. I went on to -- I went on to take an         22       Q. And, subsequently, did you take a
23   opportunity with Lockheed Martin, a large          23   different position at Watson?
24   defense contractor that -- in South Jersey. I      24       A. I did. I did. Well, as I -- as --


                                                                            3 (Pages 9 to 12)
                                               Page 13                                            Page 14
 1   during my time with those facilities, I              1   doing a good job, a very good job with the
 2   eventually took on the responsibility for            2   program and having a good relationship with DEA
 3   controlled substance compliance within an            3   and having a high-functioning program, they
 4   operational setting. So, so we did manufacture       4   asked me to take on responsibility for a larger
 5   controlled substances at the manufacturing site.     5   role of DEA compliance at their headquarters
 6          And then eventually -- after seven            6   location.
 7   years in that position, there was a                  7       Q. All right. So as we're going through
 8   consolidation within the organization, so we         8   today, the court reporter is going to type down
 9   were transitioning, closing the facilities that      9   everything that you say.
10   I was supporting, moving some of our easier to      10       A. Sure.
11   replicate products and Schedule III through V       11       Q. And so if we have a complicated word
12   substances to a facility in India and also some     12   or if we have a long statement, I want you to
13   Schedule II products to our Corona facility in      13   speak freely, but if you can pace yourself just
14   California. And our distribution center was         14   so we make sure we get a good record.
15   folded into our distribution center in the          15       A. Sure, sure.
16   Chicago area based -- after the consolidation, I    16       Q. So as you think about the time where
17   took a position in Morristown, New Jersey, at       17   you moved to New Jersey, about what time frame
18   our corporate headquarters, where I was a -- the    18   was that?
19   -- had made an organizational decision to fold      19       A. 2009.
20   the DEA compliance function from -- transition      20       Q. And when you moved to New Jersey, as
21   that from quality into the operations group         21   you think of it, what was -- do you remember
22   because of the synergies of -- with security --     22   what your job title was?
23   with security and the DEA regulations, because      23       A. Manager of security and controlled
24   of my background with DEA compliance and really     24   substance compliance, I believe, or something to


                                               Page 15                                            Page 16
 1   that --                                              1   oversee the security group in Corona,
 2      Q. Okay. And you had mentioned that the           2   California?
 3   Schedule III through V drugs that Watson made        3      A. No. I was part of a structure where
 4   had been -- let me start over.                       4   there was a global executive director of
 5           You had mentioned that the                   5   security and DEA affairs. I was a manager -- I
 6   manufacturing center for the Schedule III            6   had regional responsibility in that I ensured
 7   through V controlled substance drugs that Watson     7   that there was security controls in place that
 8   made had been moved to India.                        8   were in compliance with the DEA requirements.
 9      A. Some of the easier to replicate, like          9   But each site had a responsible security manager
10   single-entity products, immediate-release           10   responsible for their operations.
11   products. Some of the more technological, you       11      Q. As you think of it, when you started
12   know, controlled, sustained-release products,       12   working for Watson in New Jersey, do you
13   those probably wouldn't go over, but...             13   remember who was head of security in Corona,
14      Q. Do you remember whether -- well, let          14   California?
15   me start over.                                      15      A. At that time, it was Eric Nibergall.
16           Do you remember where Watson's              16      Q. Can you spell his last name?
17   Schedule II controlled substances were              17      A. N-i-b-e-r-g-a-l-l.
18   manufactured, if anywhere?                          18      Q. At any point while you were working
19      A. Corona, California, would have been           19   at Watson or Actavis, did that position change
20   one of the prime locations.                         20   hands did somebody replace Mr. Nibergall?
21      Q. As part of your job, did you -- let           21      A. Yes, yes.
22   me start over.                                      22      Q. Who replaced him?
23           In 2009, as part of your job, were          23      A. Scott Soltis, S-o-l-t-i-s.
24   you the head of security group for or did you       24      Q. And then did anybody replace


                                                                         4 (Pages 13 to 16)
                                         Page 17                                                      Page 18
 1   Mr. Soltis?                                         1   taking their name. And that was because of -- I
 2       A. Not during my tenure.                        2   think one of the reasons for the acquisition was
 3       Q. All right. So today we're going to           3   to have a more global presence. And Actavis had
 4   talk about -- well, let's keep going.               4   an established international presence under that
 5           You worked at Watson in New Jersey          5   name.
 6   starting, I think you said, in 2009?                6      Q. So when Watson bought Actavis, as you
 7       A. Um-hmm.                                      7   think of it --
 8       Q. And then at any point, did you, did          8      A. Um-hmm.
 9   your position change at Watson?                     9      Q. -- did your duties expand at all?
10       A. I eventually went, moved from a             10      A. In the respect that we were bringing
11   manager position to associate director, but a      11   on additional manufacturing facilities and some,
12   lot of the same responsibilities.                  12   some new controlled products, so, yes.
13       Q. And about when was that?                    13      Q. And then at some point after that
14       A. 2013. Just speculating there.               14   acquisition closed, did you -- well, did your
15       Q. And then did your job change at             15   job title change?
16   Watson after then?                                 16      A. No.
17       A. No.                                         17      Q. Did you leave what was then called
18       Q. And then at some point, Watson              18   Actavis at some point?
19   changed its name; is that right?                   19      A. I did.
20       A. Right.                                      20      Q. When did you leave?
21       Q. What did it change its name to?             21      A. I left 2015 -- 2016. I was part
22       A. On October 31st of 2012, Watson             22   of -- when Teva acquired Actavis, they had
23   acquired Actavis Pharmaceuticals and took the      23   already had a robust DEA compliance program and
24   unprecedented step of acquiring the company but    24   staff, so we were a synergy target. So


                                         Page 19                                                      Page 20
 1   essentially I helped them through the transition    1   management for the United States region.
 2   and then I was part of the reduction of force.      2      Q. Is Boehringer-Ingelheim based in the
 3      Q. And then between -- well, where do            3   United States?
 4   you work now?                                       4      A. We have a U.S. headquarters in
 5      A. I work for Boehringer-Ingelheim.              5   Ridgefield, Connecticut, but our corporate
 6      Q. All right. So you have to spell               6   headquarters is Ingelheim, Germany.
 7   those two words --                                  7      Q. With regard to Boehringer-Ingelheim,
 8      A. Oh, boy.                                      8   do they manufacture or market any Schedule II
 9      Q. -- because I think they're German.            9   controlled substance?
10      A. We just call them BI, but                    10      A. No, sir, no controlled drugs in the
11   B-o-e-h-r-i-n-g-e-r, hyphen, I-n-g-e-l-h-e-i-m.    11   portfolio.
12      Q. And what is Boehringer-Ingelheim?            12      Q. So as we move on today, we're going
13      A. Boehringer-Ingelheim is a large,             13   to be talking about some terms and names. I
14   private, still family-owned by the Boehringer      14   just want to go through them with you initially
15   family pharmaceutical company specializing in      15   so we can get a common understanding.
16   human pharma, as well as animal health.            16      A. Sure.
17      Q. You said human pharma. What does             17      Q. One of the terms that's going to come
18   that mean?                                         18   up today is "Suspicious Order Monitoring" or
19      A. Human pharma, so products that are           19   "SOM" or "SOMS."
20   taken by humans.                                   20           What does that mean to you?
21      Q. Oh, as opposed to animal health?             21      A. Suspicious Order Monitoring is a, to
22      A. Correct.                                     22   me, it's a holistic program that is mandated
23      Q. All right. What is your job there?           23   through DEA requirements to ensure that you're
24      A. I am the head of security and crisis         24   ensuring that your products are not winding up


                                                                              5 (Pages 17 to 20)
                                              Page 21                                                         Page 22
 1   in illicit channels; that you have safeguards in    1    work together to, to prevent diversion.
 2   place to ensure that you know your customer and     2        Q. So could you pronounce the acronym
 3   that you are monitoring ordering behavior of        3    NJPIG, how you would say it?
 4   your customers to prevent illegal diversion.        4        A. NJPIG. It's kind of an awkward
 5       Q. And then another term that we're             5    acronym so, yeah.
 6   going to talk about a little bit is N-J-P-I-G,      6        Q. Right.
 7   the New Jersey Pharmaceutical Industry Group.       7             So -- and then the next one that we
 8            Have you ever heard of that?               8    are going to talking about is a thing called
 9       A. I have.                                      9    chargebacks, chargebacks data.
10       Q. What is --                                  10             Do you know what that is?
11       A. I'm part of it.                             11        A. I do have an understanding of what
12       Q. What is that?                               12    chargeback is, yeah.
13       A. That was a group of New Jersey-based,       13        Q. Okay. What is a chargeback?
14   for the most part, controlled substance            14        A. Chargeback is a -- and I'm -- and
15   manufacturers that we met on a regular basis to,   15    this is more layman's terms because I'm not a
16   you know -- because something, you know, like      16    commercial side of the house kind of person, but
17   DEA compliance or controlled substance             17    to my understanding, chargeback is when a
18   compliance is not something that is a              18    customer or -- has a negotiated price with you,
19   proprietary thing; it's something that we, you     19    and if they were to purchase your product from
20   know, collaborate on as an industry as much as     20    someone at a higher price, they would submit a
21   we can. So it was a forum in which we could        21    chargeback for a rebate for the difference in
22   exchange ideas and share best practices, as well   22    that cost.
23   as identify opportunities to partner with our      23        Q. All right. And then the next one is
24   local DEA and find opportunities where we could    24    a -- it's actually two, because I think it


                                              Page 23                                                         Page 24
 1   changes through time. It's IMS and IQVIA data.      1      A. Um-hmm.
 2          Are you familiar with that?                  2      Q. And they'll have various Bates
 3      A. I'm familiar with IMS.                        3   numbers on them on the bottom right-hand corner,
 4      Q. What is IMS, as you think of it?              4   and I'll read them into the record. And I'll
 5      A. IMS is an organization that deals in          5   try to, to the extent I think any context is
 6   data and gathering industry data and providing      6   needed, I'll tell you what I think the context
 7   that data to industry. Largely used by our          7   is from my data.
 8   sales and marketing groups.                         8          To the extent you need any context or
 9      Q. All right. So today --                        9   you have any questions about the documents, just
10          MR. EGLER: Can we go off the record         10   ask and I'll see if I can get the answer for
11      for one second?                                 11   you.
12          THE VIDEOGRAPHER: The time is               12      A. Sure.
13      approximately 9:21 a m. We are going off        13      Q. So with that said, I'm going to hand
14      the record.                                     14   you what we'll mark as Exhibit 1.
15          (Off the record.)                           15          (Napoli Exhibit 1, Memo dated
16          THE VIDEOGRAPHER: We are back on the        16      11/13/08, Bates-stamped
17      record. The time is approximately               17      ALLERGAN_MDL_03535130 through 5133, marked
18      9:22 a m.                                       18      for identification, as of this date.)
19   BY MR. EGLER:                                      19   BY MR. EGLER:
20      Q. Mr. Napoli, as we move through today,        20      Q. Mr. Napoli, can you look at
21   I'm going to be handing you documents. To the      21   Exhibit 1?
22   extent -- well, every document that I'm going to   22      A. Yes.
23   hand to you has been produced in this              23          MR. EGLER: And for the record, I'll
24   litigation.                                        24      note that the first page doesn't have a



                                                                            6 (Pages 21 to 24)
                                               Page 25                                            Page 26
 1      Bates-stamp, but the second page is               1           Do you see that there?
 2      Bates-stamped Allergan_MDL_03535130 and it        2       A. Um-hmm.
 3      goes to 35133.                                    3       Q. And in the context of this case, my
 4   BY MR. EGLER:                                        4   understanding is it is a document that comes
 5      Q. And can you look generally at this,            5   from your files.
 6   and when you're ready, just tell me and I'll ask     6       A. Yes.
 7   you some questions about it and tell you what I      7       Q. So with that in mind, as you think
 8   know about it.                                       8   about the remaining pages of this document, do
 9      A. Okay. You want me to look at the               9   you recognize this document?
10   second page?                                        10       A. It appears to be a document that I
11      Q. Well, just look through it generally.         11   authored.
12   You don't have to read it or anything. I'm          12       Q. Do you, as you sit here today, do you
13   going to ask you to read parts of it.               13   remember typing up this particular document?
14          (Witness complies.)                          14       A. This particular document, no. But it
15      A. Okay. All right.                              15   wouldn't be uncommon for me to attend a
16      Q. All right. So the first page of this          16   controlled substance seminar and report back a
17   document is -- again, it does not have a Bates      17   summary to management and...
18   number on it. I'll tell you it's a printout of      18       Q. And just so we're clear, so I can put
19   what's referred to as the metadata for this.        19   it in perspective for the record, the date on
20      A. Okay. Got it.                                 20   the document is November 13th, 2008, which is
21      Q. And it has various data on there.             21   just a little over ten years ago, right?
22   One of them is, under Document Identification,      22       A. Um-hmm.
23   it says "custodian" and then a colon and            23       Q. So do you remember in 2008 in May and
24   "Napoli, Tom."                                      24   June attending a controlled substance conference


                                               Page 27                                            Page 28
 1   and meeting of the New Jersey Pharmaceutical         1   you attended this --
 2   Industry Group?                                      2       A. Um-hmm.
 3      A. I don't remember the specific                  3       Q. -- often.
 4   meeting, but I attended this particular              4           When would have been the first time
 5   conference consistently almost on an annual          5   you would have attended the controlled substance
 6   basis.                                               6   conference sponsored by Cegedim-Dendrite?
 7      Q. All right. So the conference that              7       A. Probably in the mid-2000s, but I
 8   you referred to in this document is the              8   couldn't attest to a date, specific date, sir.
 9   controlled substance conference sponsored by         9       Q. All right. And you had mentioned the
10   Cegedim-Dendrite, and it's C-e-g-e-d-i-m, dash,     10   name Buzzeo?
11   D-e-n-d-r-i-t-e.                                    11       A. Yes.
12          Do you see that there?                       12       Q. Is there a Mr. Buzzeo?
13      A. Yes.                                          13       A. Yeah. Ron Buzzeo.
14      Q. What is Cegedim-Dendrite, as you              14       Q. Did do you know Mr. Buzzeo?
15   think of it.                                        15       A. I do.
16      A. Cegedim-Dendrite is an industry               16       Q. How do you know Mr. Buzzeo?
17   consulting organization. We actually -- the         17       A. Through seminars and also we had
18   consulting firm that would host these events        18   utilized their -- their services from time to
19   was -- Cegedim-Dendrite is almost synonymous        19   time for compliance support.
20   with a consulting firm called Buzzeo Associates.    20       Q. So going down through that first
21   So they're essentially interchangeable, but         21   paragraph, it talks about the conference, and
22   Buzzeo Associate is a industry controlled           22   then it talks about the New Jersey
23   substance FDA type of expert consultant group.      23   Pharmaceutical Industry Group. And you write,
24      Q. As you think of it, I think you said          24   "The New Jersey Industry Group meeting was


                                                                         7 (Pages 25 to 28)
                                         Page 29                                                 Page 30
 1   facilitated and attended by a cross-section of      1   time, November 2008, who was your site general
 2   pharma partners engaged in controlled substance     2   manager?
 3   activities throughout the northeast region."        3       A. An individual by the name of Tom
 4           Do you see that there?                      4   Strohl, S-t-r-o-h-l.
 5       A. Yes, sir.                                    5       Q. So going down further into this memo,
 6       Q. Do you remember, as you sit here             6   there is a discussion of "areas of
 7   today, attending that particular meeting?           7   interest/concern"?
 8       A. I don't.                                     8       A. Um-hmm.
 9       Q. Do you have a memory that that was           9       Q. And then it says "Quota"?
10   the first meeting of the New Jersey PIG?           10      A. Yes, sir.
11       A. I don't -- I don't believe it was the       11       Q. And there is a discussion of quota?
12   first meeting.                                     12       A. Um-hmm.
13       Q. So this memo, as you think of it, the       13       Q. What does that term "quota" mean to
14   "to" and "from" lines at the top are blank.        14   you in the context of your work?
15           Do you know whether you ever sent          15      A. The way that the DEA ensures
16   this to anybody or whether you kept it for         16   compliance and mitigates the opportunity for
17   yourself?                                          17   diversion is to maintain a closed system, what
18       A. Looking at the date, it would have          18   they call a closed system of distribution. And
19   been prior to taking the position at corporate     19   that closed system distribution starts with a
20   headquarters. I would have likely have sent        20   process, a quota process for Schedule II
21   this to my boss, Eric Nibergall. And perhaps if    21   controlled substances and III narcotics, such as
22   I -- I was working at a manufacturing site,        22   hydrocodone, where there is a -- based on a lot
23   probably our site general manager.                 23   of research that DEA does and also input from
24       Q. All right. As you think about this          24   FDA, as well as looking at abuse data, emergency


                                         Page 31                                                 Page 32
 1   room record -- data, all types of big data to       1   year. And that quota could be a adjusted
 2   determine what is called an aggregate quota for     2   midyear or throughout the year based on your
 3   the United States issuance of a quota for a         3   sales. If you acquired new business, you could
 4   particular molecule for a controlled substance.     4   apply for more quota. If business dropped off,
 5          So they'll look at sales data from           5   you may, there are opportunities where you could
 6   each one of the companies, what was consumed        6   have perhaps surrendered quota if you didn't
 7   over the year, the prior year, and they would       7   need it. But it was -- that's essentially in a
 8   make a decision where they would come up with an    8   nutshell what the quota system is.
 9   aggregate of a particular molecule. It could be     9      Q. So as you think about it, around this
10   oxycodone, hydrocodone, et cetera, which would     10   time, end of 2008, when you were at Watson, did
11   be divided up among industry.                      11   you have any responsibility for applying for or
12          We would have -- API manufacturers          12   managing the quota that Watson got for any
13   would have a quota called a "manufacturing         13   controlled substances?
14   quota" where they could synthesize and develop     14      A. Not at the time of this memo. But in
15   an active pharmaceutical material like the raw     15   2019, when I assumed my role at corporate
16   material for OxyContin.                            16   headquarters, I did have responsibility for, for
17          At the manufacturer level, where we         17   that aspect of the business. I had an
18   were at, we would have what's called               18   individual who worked for me who was just
19   "procurement quota" where we would of, based on    19   dedicated to quota administration.
20   our -- we would do an end of year report and       20      Q. And I think you said 2019.
21   make an application to the DEA based on our        21      A. 2009. I apologize.
22   prior sales, provide them with all of our sales    22      Q. Okay. That's fine.
23   history. They would do a review, and they would    23          And just so you know, at the end of
24   grant you a quota to, to manufacture for a given   24   the deposition, if anything like that happens,


                                                                        8 (Pages 29 to 32)
                                               Page 33                                            Page 34
 1   neither of us catch it, you'll have the              1   paragraph that you wrote that says, "During the
 2   opportunity to correct anything --                   2   NJ Pharmaceutical Industry Group meeting, a
 3      A. Okay.                                          3   proposal was made to draft a letter from
 4      Q. -- with no problem?                            4   industry to the DEA outlining the current
 5      A. Okay.                                          5   situation and its affect on the industry. The
 6      Q. So with regard to the quota process,           6   letter will be a documented record of the
 7   you said you managed someone who was responsible     7   industry's desire for change and efficiency
 8   for the quota?                                       8   within the current process to adequately meet
 9      A. Right.                                         9   market needs. The letter will only be sent upon
10      Q. Who was that?                                 10   the affirmation by the represented
11      A. Bill Hepworth.                                11   organizations's legal and government affairs
12      Q. And that's?                                   12   functions."
13      A. H-e-p-w-o-r-t-h.                              13           Do you remember having a discussion
14      Q. And beyond managing Mr. Hepworth, did         14   at the 2008 New Jersey Pharmaceutical Industry
15   you have any involvement in the negotiation or      15   Group meeting about potentially writing a letter
16   application of a quota for Watson?                  16   to the DEA?
17      A. I definitely reviewed the                     17       A. I do not have a recollection of that.
18   applications and provided input for those           18       Q. All right. And then -- I apologize
19   applications.                                       19   for going backwards.
20      Q. All right. Anything else?                     20       A. No worries.
21      A. No, not necessarily.                          21       Q. Further up in this document, there is
22      Q. All right. So moving on into this             22   a number of references to a person by the name
23   document, on the following page, on 131, about a    23   of Joseph Rannazzisi?
24   little bit more than halfway down, there is a       24       A. Yes.


                                               Page 35                                            Page 36
 1       Q. R-a-n-n-a-z-z-i-s-i.                          1   about them, I'll show them to you.
 2           Do you know who Mr. Rannazzisi is?           2        A. Yeah.
 3       A. Yeah, Mr. Rannazzisi was the deputy           3        Q. All right. So if you can turn to the
 4   administrator, DEA diversion.                        4   next page, which is 5132. And at the bottom of
 5       Q. Did you ever meet Mr. Rannazzisi?             5   the previous page and at the top of this page,
 6       A. I did.                                        6   it's talking about SOM.
 7       Q. When did you meet him?                        7            Do you see that there?
 8       A. I met him at a conference that he             8        A. Yes, sir.
 9   spoke at in Edison, New Jersey. I don't recall       9        Q. And is SOM, as you think of it, the
10   the date.                                           10   Suspicious Order Monitoring systems?
11       Q. Was it while you were working at             11        A. Yes.
12   Watson?                                             12       Q. And you write that "It is highly
13       A. Yes.                                         13   recommended that industry utilize a 'total SOM
14       Q. Do you think it was around this time         14   model.' This model favors a more
15   2008 or later?                                      15   statistically-based model that dynamically
16       A. I can't speculate to that.                   16   evaluates a variety of order characteristics to
17       Q. So with regard to Mr. Rannazzisi, do         17   determine whether an order should be pending.
18   you remember discussions of a one or two or more    18   Characteristics include order size, ordering
19   letters that Mr. Rannazzisi wrote about the         19   frequency, ordering patterns and percentage of
20   opioid situation in the United States?              20   CS ordered."
21       A. I don't recall specific letters,             21            "CS" there is controlled substance;
22   but...                                              22   is that right?
23       Q. Okay. So we'll probably talk about           23        A. Correct.
24   them further. And I'll -- to the extent we talk     24        Q. And then it says, "This approach is


                                                                         9 (Pages 33 to 36)
                                         Page 37                                                 Page 38
 1   viewed to be more effective and defensible than     1   investigation, resources/SOPs."
 2   the traditional approach of just setting a          2           And in the context of this document,
 3   threshold."                                         3   what does the term "SOP" mean?
 4           Now you write there that it is              4      A. Standard operating procedure.
 5   "highly recommended."                               5      Q. And then a bullet point, "Who reports
 6           From the context of this memo, take         6   suspicion order to DEA, management oversight,"
 7   your time, can you see where -- where you came      7   and then a bullet point, "Do third-party
 8   to that conclusion that it was highly               8   distributors utilize an adequate SOM."
 9   recommended?                                        9           Do you see that there?
10       A. It was highly recommended by the            10      A. Yes, sir.
11   Cegedim-Dendrite group.                            11      Q. So that last one, "Do third party
12       Q. Okay.                                       12   distributors utilize an adequate SOM," what does
13       A. To put it in context as well, too,          13   that mean in the context of this document?
14   you have to understand they're, as a consultant    14      A. That, to me, implies that, you know,
15   group, they're selling a product as well, too,     15   and it comes back to me to know your customer,
16   for compliance.                                    16   that ensuring that your supply chain partner
17       Q. All right.                                  17   that you distribute your products to that they
18           And so then going down here, it says,      18   have an effective system in place that's
19   "The following concepts are to be considered       19   compliant with DEA regulations.
20   when developing an effective SOM: How are new      20      Q. And with regard to this discussion
21   accounts opened, background check, Know Your       21   here with these bullet points that I've been
22   Customers." And then a bullet point, "How are      22   reading, it says "Know Your Customers"?
23   orders evaluated," and then a bullet point, "How   23      A. Yes, sir.
24   are orders cleared from suspicion, appropriate     24      Q. And in the context of your work at


                                         Page 39                                                 Page 40
 1   Watson, the customers that are referred to          1   and they're coming to you for an increase.
 2   there, who are they?                                2   There could be a variety of reasons why an order
 3      A. Distributors or large chains such as          3   increased.
 4   Walgreens, CVS.                                     4           So really taking a deeper dive to
 5      Q. Walgreens and CVS would essentially           5   understand why the change in behavior.
 6   distribute to themselves, is that fair to say?      6       Q. All right. Then moving further down
 7      A. Right, to their own pharmacy                  7   in the document, it states, "DEA shifted
 8   locations.                                          8   operating philosophy."
 9      Q. So with regard to the third bullet            9           Do you see that there?
10   point there, it says, "How are orders cleared      10       A. Yes.
11   from suspicion."                                   11       Q. It says, "Field offices becoming less
12      A. Um-hmm.                                      12   'friendly,' shifting from partners to
13      Q. Can you tell me what that means in           13   enforcers."
14   the context of this document?                      14       A. Yes.
15      A. Sure.                                        15       Q. Do you have a memory or an
16          And within the context of, of this          16   understanding of where you got that information?
17   document, if you have an order that pens with or   17       A. That would have come from a -- the
18   flags within a given system, you know, what        18   Cegedim or the Buzzeo group was comprised
19   steps do you take as a registrant to understand    19   largely of former DEA high-ranking officials,
20   that ordering behavior and subsequently justify    20   policy and liaison folks within management that
21   why that order is out of -- is not consistent      21   still had contacts, and as well as I can see in
22   with an ordering pattern. It could be because a    22   here that Mark Caverly and James Crawford, both
23   company took on more business, another             23   from DEA, spoke at this conference. And that
24   manufacturer had an issue for the same product     24   there was a shift in -- there was more trends of


                                                                      10 (Pages 37 to 40)
                                         Page 41                                                 Page 42
 1   more aggressive enforcement because of some of      1           In 2008, I was responsible for
 2   the abuse patterns that were existing in the        2   compliance within our manufacture and
 3   country.                                            3   distribution sites in -- locally in New York,
 4      Q. By this time in 2008, for about how           4   yes.
 5   long had you been working or encountering issues    5       Q. And as part of that compliance
 6   with the DEA in your work?                          6   process, would you be responsible for preparing
 7      A. Up to that point, I didn't have any           7   the sites for audits by the DEA?
 8   issues with the DEA.                                8       A. Yes.
 9      Q. Just when you say you didn't have any         9       Q. As you think of it, in your time up
10   issues, it means your work didn't have any --      10   to this point, end of 2008, before you moved to
11      A. Are you talking about -- can you             11   New Jersey, about how many DEA audits did you
12   provide context to "issue"?                        12   participate in for Watson?
13      Q. Right.                                       13       A. Several. We -- the way that the DEA
14      A. Is it negative issue or just dealings        14   audits is based on your registration, so -- and
15   with DEA?                                          15   the cyclical audits could be -- they can range
16      Q. That's what I want to get a better           16   from three years to sometimes five years.
17   word for.                                          17           If you have a violative past or a
18          So as you think about your work up to       18   history, you can get an inspection every year.
19   this point, the end of 2012, did you have any      19           We were on a three to five-year
20   responsibilities for enforcing DEA regulations     20   inspection schedule, but because we had multiple
21   in your job?                                       21   registrations, so we had manufacturer
22      A. Well, you used the term "2012."              22   registration, I believe we had import
23      Q. I'm sorry. 2008.                             23   registrations, research, each one of those
24      A. Okay. 2008.                                  24   registrations are subject to an inspection on a


                                         Page 43                                                 Page 44
 1   periodic basis. So probably every couple of         1   mainly in Mexico now."
 2   years or so, we would see the DEA in for a          2          And the next one is: "Proliferation
 3   cyclical inspection, it would be called.            3   of Internet."
 4      Q. All right. So moving further down             4          Next one is: "Congressional
 5   onto this page, which is page 3 of the document,    5   interest, children dying, tremendous cost to
 6   page 132 of Exhibit 1, it states, "Contributing     6   society."
 7   Factors," colon, and then in quotations, "the       7          And the last bullet point is:
 8   perfect storm."                                     8   "Dwindling DEA resources."
 9          Do you see that there?                       9          So as you think about the information
10      A. Right.                                       10   that you convey there in this memo, where would
11      Q. And you write a series of five bullet        11   you have gotten that information?
12   points: "Non-medical use of pharmaceutical         12       A. That would have been from a
13   products now greater than the abuse of cocaine,    13   presentation directly from the Cegedim-Dendrite
14   hallucinogens and inhalants" --                    14   conference. It may have come from, from their,
15      A. Right.                                       15   one of their presentations or one of the
16      Q. -- "among adults 26 or older. Seven          16   speakers from DEA.
17   million Americans reporting non-medical use of     17       Q. And then you state that the -- well,
18   prescription medicines in 2006."                   18   the next thing you state is, "Result," and a
19          Next bullet point is: "Presidential         19   colon, and it says, first bullet point,
20   mandate to cut drug use, enforcement efforts       20   "Application of traditional principals of
21   have been highly successful in areas of illicit    21   enforcement industry."
22   drug use, yet one category is rising,              22          And then the next bullet point is:
23   prescription medicines. Clandestine                23   "Enforcement focus - commingling of enforcement
24   methamphetamine production, 'shut down in U.S.,'   24   agents and diversion investigators and single



                                                                      11 (Pages 41 to 44)
                                         Page 45                                                         Page 46
 1   enforcement group at all field offices. 400         1       Q. Section chief, Office of Diversion
 2   diversion investigators in the world, more than     2   Control.
 3   one million registrants, 5,000 special agents       3          Do you remember meeting Mr. Crawford
 4   currently hiring."                                  4   or Mr. Caverly?
 5       A. Yes.                                         5       A. I do remember meeting Mr. Crawford.
 6       Q. And then the next one is: "All               6   And Mr. Caverly, I know very well.
 7   policy decisions made by HQ."                       7       Q. So how do you know Mr. Caverly?
 8           So, again, where would you have             8       A. Mr. Caverly, I knew him when he was
 9   gotten that information?                            9   head of policy and liaison with DEA. And he was
10       A. Again, it probably would have come          10   someone that you would reach out to if you had
11   from either Mr. Crawford or Caverly from DEA.      11   any questions about interpretation of federal
12       Q. The statement there, it says, "All          12   regulations, which sometimes, as you know, can
13   policy decisions made by HQ."                      13   not be clear at all times. So he was a resource
14           What does that mean?                       14   to reach out to to get clarification.
15       A. That the policy decisions for, as I         15          As well as when he retired from DEA,
16   would interpret this, enforcement actions would    16   he actually became one of the head consultants
17   be made in the Washington, D.C., level, not at a   17   for Cegedim/Buzzeo. So I've known him for many
18   local field office.                                18   years.
19       Q. All right. And then on the next             19       Q. Do you remember when about he
20   page, at the bottom of that page, the next page    20   retired?
21   talks about two people from the DEA, James         21       A. I don't. It might have been right
22   Crawford, who is special assistant, Office of      22   around this time period within -- give or take a
23   Diversion Control, and Mark Caverly?               23   year.
24       A. Caverly.                                    24       Q. How about Mr. Crawford, do you


                                         Page 47                                                         Page 48
 1   remember him?                                       1      A. Okay.
 2       A. I do.                                        2          (Napoli Exhibit 2, NJPIG Charter
 3       Q. How did you know Mr. Crawford?               3      Statement, Bates-stamped HDS_MDL_00095906
 4       A. Just from the one meeting at this            4      through 5907, marked for identification, as
 5   conference, I believe.                              5      of this date.)
 6      Q. All right. Mr. Caverly, as you think          6   BY MR. EGLER:
 7   of it, when was the last time you talked with       7      Q. What we marked as Exhibit 2, I'm just
 8   him?                                                8   going to tell you, at the bottom right-hand
 9       A. I haven't worked for Actavis --              9   corner, there is a Bates number. It says
10   probably three years ago.                          10   HDS_MDL_00095906. And I want to be clear, this
11      Q. All right. You can set this                  11   document did not come from the files of your
12   document, Exhibit 1, aside.                        12   former employer or your own files.
13           (Witness complies.)                        13          But that said, do you remember ever
14           (Discussion off the record.)               14   seeing this document before?
15   BY MR. EGLER:                                      15      A. Yes.
16       Q. And at the end of the day, the court        16      Q. Okay. What is it?
17   reporter will take all the documents that are      17      A. It's a charter statement for the New
18   marked with the actual stickers and keep them.     18   Jersey Pharmaceutical Industry working group
19       A. Okay.                                       19   essentially stating what the goals of the
20       Q. No souvenirs.                               20   working group is, as well as -- I'm trying to
21       A. Parting gifts.                              21   think of this. There was a document about, you
22           (Laughter.)                                22   know, not sharing proprietary, confidential
23       Q. Mr. Napoli, I'm going to hand you           23   information. I don't know if that's within this
24   what we'll mark as Napoli Exhibit 2.               24   document. But this is just essentially the



                                                                        12 (Pages 45 to 48)
                                            Page 49                                                Page 50
 1   charter and the mission of what our, our group     1   going back now, and I know that there were
 2   was put together for.                              2   individuals from Novartis, but I'm struggling
 3      Q. And as you think about your                  3   with some of the names.
 4   involvement in the New Jersey Pharmaceutical       4      Q. With regard to the companies like
 5   Industry Group, how many people from Watson in     5   Novartis, can you think of any other companies
 6   2008 were involved in the NJPIG?                   6   that were participating in the New Jersey
 7      A. In 2008, certainly I was a new member        7   Pharmaceutical Industry Group around this time?
 8   to the team. I think probably Tracey Hernandez,    8      A. Novartis, Halo Pharmaceuticals.
 9   who was our head of DEA compliance at the time,    9   Yeah, I'm actually struggling with that, with
10   would have been a member.                         10   some of the names.
11      Q. Anybody else?                               11      Q. Have you ever heard of a company
12      A. I'm not 100 percent sure, but some          12   called Endo?
13   people within her group may have been members.    13      A. Yes.
14      Q. So as you think of the entity, the          14      Q. Do you remember anyone from Endo
15   New Jersey Pharmaceutical Industry Group, did     15   being part of the NJPIG?
16   you know anybody from other companies that were   16      A. Not at that time. They may have been
17   in the group?                                     17   a member. I don't know who would represent them
18      A. Yes.                                        18   at that time.
19      Q. Who did you know, as you think about        19      Q. As you think about it, about this
20   it just off the top of your head?                 20   time, June 2008, again, just as you think about
21      A. Mike Mejjiolaro, and I don't even           21   it, about how many members of the NJPIG were
22   know if I can spell that name.                    22   there?
23      Q. Anybody else?                               23      A. I couldn't speculate. I mean, if I
24      A. I'm trying to think. It's -- we're          24   said a dozen, I --


                                            Page 51                                                Page 52
 1      Q. But you don't have any particular            1          And then it states: "Invitation for
 2   feeling either way?                                2   speakers from state or federal agency and/or
 3      A. No.                                          3   suppliers is after discussion with the group."
 4      Q. All right. So this charter statement         4          All right? Do you see that there?
 5   has various text on it. And part of it is          5       A. Yes, sir.
 6   bullet points. And it says: "The goal of the       6       Q. Now you are -- or I just read the
 7   New Jersey Pharmaceutical Industry Group is to     7   second bullet point, "All information shared in
 8   increase compliance with DEA requirements          8   the meeting is confidential. And if you use the
 9   through the shared knowledge and experience of     9   idea that was presented at a meeting, it should
10   group members."                                   10   not be attributed to any specific company. We
11      A. Yes.                                        11   do not publish meeting notes."
12      Q. And then it states: "All information        12          Do you remember whether you took
13   shared in the meeting is confidential. If you     13   notes at meetings of the New Jersey
14   use an idea that was presented at a meeting, it   14   Pharmaceutical Industry Group?
15   should not be attributed to any specific          15       A. I don't recall if I took notes at
16   company. We do not publish meeting notes."        16   those meetings.
17           And then it says: "Each                   17       Q. And you regularly attended the
18   company/member is expected to volunteer to host   18   meetings of this NJPIG, right?
19   a meeting when it is their turn. We have about    19       A. I wouldn't say regularly. It was
20   two meetings a year. The location is chosen by    20   probably intimately, when my schedule allowed
21   the host company. Each meeting we ask for a       21   it.
22   volunteer for the next meeting. Attendance by     22       Q. Okay. When you did not attend a
23   multiple persons from the same company may need   23   scheduled meeting of the NJPIG, would someone
24   to be limited based upon the room size."          24   attend for you?


                                                                      13 (Pages 49 to 52)
                                            Page 53                                                         Page 54
 1      A. In this time frame, no.                       1    was transitioning out over a six-month period.
 2      Q. How about later on?                           2        Q. Do you remember whether she stayed
 3      A. Later on, probably, yeah.                     3    employed at Watson at the end of the six-month
 4      Q. As you think of it, who would have            4    period?
 5   been the person who would have attended for you?    5        A. I can't recall if she stayed the
 6      A. It could have been any of the -- it           6    whole six months.
 7   could have been Bill Hepworth. It could have        7        Q. She doesn't work at Watson -- well,
 8   been one of our auditors.                           8    do you know whether she ever left Watson's
 9      Q. All right. And then you mentioned             9    employment at some point?
10   one of the other people from Watson who may have   10        A. Yes.
11   been involved in this was woman by the name of     11        Q. Do you know when?
12   Tracey Hernandez, right?                           12        A. It would have been 2009.
13      A. Yes, sir.                                    13        Q. All right. So with regard to the New
14      Q. Was Tracey Hernandez, did she work in        14    Jersey Pharmaceutical Industry Group, do you
15   New Jersey at this time?                           15    remember whether you ever hosted one of their
16      A. Yes.                                         16    meetings?
17      Q. And when you moved into the                  17        A. I believe we did host a meeting.
18   reorganized DEA affairs and security part of       18        Q. Where did you host it?
19   Watson, what did Ms. Hernandez do?                 19        A. It would have either been in our
20      A. She was actually, because of the             20    Morristown location, but we subsequently moved
21   organizational change to fold the organization     21    to Parsippany, so either one of those. I don't
22   from quality into the security and operations      22    have a specific recollection of where we hosted
23   organization, she was transitioning out of the     23    it. I believe we did host one.
24   organization. So I think when I came in, she       24        Q. So you mentioned Morristown, and it's


                                            Page 55                                                         Page 56
 1   M-o-r-r-i-s-town, right?                            1      document dated 10/21/08, Bates-stamped
 2       A. Yes.                                         2      ALLERGAN_MDL_03535009 through 010, marked
 3       Q. And then Parsippany, New Jersey.             3      for identification, as of this date.)
 4           Was it Parsippany, New Jersey, your         4   BY MR. EGLER:
 5   offices at Actavis?                                 5      Q.    So Exhibit 3, again, the first page
 6       A. Yes.                                         6   doesn't have a Bates number on it, but starting
 7       Q. And Morristown was where Watson was;         7   on the second page, it's ALLERGAN_MDL_03535009
 8   is that right?                                      8   through 010.
 9       A. Well, it was Watson and then Actavis.        9           Mr. Napoli, when you're ready, can
10   So it was -- Watson moved from their location in   10   you tell me what this appears to you to be?
11   Morristown to Parsippany. And then after the       11      A.    This looks like a promotional or a
12   acquisition of Actavis, it became the Actavis      12   summary of a service or a product that
13   headquarters.                                      13   Cegedim-Dendrite was marketing towards industry
14       Q. Okay. So Watson moved to Parsippany?        14   to develop a statistically based model of
15       A. Um-hmm.                                     15   Suspicious Order Monitoring.
16       Q. And then they bought Actavis?               16      Q.    And, again, based on the information
17       A. Correct.                                    17   that we received in the litigation, this
18       Q. All right. Okay. You can set this           18   document came from your files.
19   document aside for now.                            19      A.    Um-hmm.
20           (Witness complies.)                        20      Q.    Do you remember this document?
21   BY MR. EGLER:                                      21      A.    Yes.
22       Q. All right. And I'll hand you what           22      Q.    What do you remember about it?
23   we'll mark as Exhibit 3.                           23      A.    It probably, you know, came from
24           (Napoli Exhibit 3, Cegedim-Dendrite        24   either from the conference or post conference,



                                                                         14 (Pages 53 to 56)
                                         Page 57                                                             Page 58
 1   something that was, was sent to us or that I       1      Woods to Napoli, Bates-stamped
 2   printed off for informational purposes.            2      ALLERGAN_MDL_ 02467143 through 154, marked
 3      Q. Do you remember around this time --          3      for identification, as of this date.)
 4   well, this document refers -- is dated             4           (Handing.)
 5   October 21st, 2008.                                5      A.       Thank you.
 6       A. Um-hmm.                                     6      Q.       Mr. Napoli, can you look at
 7      Q. Do you remember around this time             7   Exhibit 4. And while you're looking at it
 8   having discussions with anyone from                8   generally, I'll read into the record the Bates
 9   Cegedim-Dendrite about their Suspicious Order      9   numbers.
10   Monitoring offerings?                             10           It's ALLERGAN_MDL_02467143 through
11      A. Not in 2008 because I wasn't in the         11   154. And I'm going to ask you some questions
12   corporate role yet.                               12   about this document.
13      Q. Okay. So why would you have saved           13      A.       Sure.
14   this document?                                    14      Q.       Just let me know when you're ready.
15      A. For educational informational               15   You don't have to have an understanding of all
16   purposes.                                         16   the information.
17      Q. All right. You can set this document        17      A.       Okay.
18   aside.                                            18      Q.       I just want to ask you some questions
19           (Witness complies.)                       19   about it.
20   BY MR. EGLER:                                     20           (Document review.)
21      Q. Now we're going to move on. I'm hand        21      A.       Okay.
22   you what we will mark as Exhibit 4.               22      Q.       So did you use email when you worked
23           (Napoli Exhibit 4, Email chain            23   at Watson?
24      beginning with email dated 6/8/09 from         24      A.       Yes.


                                         Page 59                                                             Page 60
 1      Q. What was your email address?                 1    new role in 2009.
 2      A. I think it was TNapoli@Watson.com.           2        Q. And there is a person there named
 3      Q. Did you ever print out an email that         3    Molly Martin.
 4   you wrote or received while you worked at          4        A. Um-hmm.
 5   Watson?                                            5        Q. Who is Molly Martin?
 6      A. I'm sure I have.                             6        A. Molly Martin, I believe, was someone
 7      Q. As you think of it, would it have            7    who was a member of management within our
 8   looked like the -- format-wise, looked like the    8    quality team.
 9   document that we've marked as Exhibit 4?           9        Q. I think you had mentioned that term
10      A. I would think so.                           10    "quality" before.
11      Q. I'll represent to you that this             11        A. Um-hmm.
12   document was produced to us by Allergan --        12        Q. In the context of your work at
13      A. Okay.                                       13    Watson, what does that mean to you, quality
14      Q. -- in this case.                            14    team?
15         And it's my understanding that it is        15        A. The quality assurance organization is
16   an email. And at the top of the page, it says     16    an organization that is very closely tied with
17   "from," and it has the name Mary Woods.           17    ensuring compliance with FDA regulations and
18         Do you know Ms. Woods?                      18    ensuring that we have a total quality system and
19      A. I do.                                       19    that we are functioning according to FDA
20      Q. Who is Mary Woods?                          20    regulations.
21      A. Mary Woods was our head of order            21        Q. So is it fair to say there is a
22   management.                                       22    different group to ensure compliance with FDA
23      Q. When did you first meet Mary Woods?         23    regulations than there -- than there is a group
24      A. Most likely when I entered into my          24    to ensure compliance with DEA regulations?


                                                                           15 (Pages 57 to 60)
                                         Page 61                                                 Page 62
 1           MR. KNAPP: Objection to form.               1   talked about Ms. Martin.
 2           MR. LUXTON: Objection.                      2          Do you remember anybody else from
 3   BY MR. EGLER:                                       3   that group?
 4      Q. Do you have an answer to the                  4      A. From the quality group?
 5   question? Sorry.                                    5      Q. Yes.
 6      A. Yeah, there is -- there is both               6      A. It's a very large group. Yeah, I do.
 7   quality group and a DEA compliance group.           7       Q. About how many people were in the
 8           MR. LUXTON: Sorry to interrupt, but         8   group, as you think of it?
 9      can we just have an agreement, because I         9      A. I couldn't even speculate.
10      objected at the same time, an objection for     10      Q. Like dozens or less than ten?
11      one defendant is an objection for all so I      11      A. More than -- more than a dozen. I
12      don't have to put the same objections on        12   mean, we had a corporate group, and then there
13      the record?                                     13   were quality groups at the sites.
14           MR. EGLER: Yeah.                           14      Q. And thinking of the DEA group -- let
15           MR. LUXTON: It might be in the CMO.        15   me start over because that was a little
16           MR. EGLER: It is. That's all               16   cumbersome.
17      covered.                                        17          As you think about the people at
18           MR. LUXTON: Great. Thanks.                 18   Watson that were responsible for making sure the
19           MR. EGLER: We just need one. And           19   company complied with the DEA regulations and
20      you guys can have a button if you want.         20   laws, about how many people at the Watson
21           (Laughter.)                                21   headquarters when you started there had the
22   BY MR. EGLER:                                      22   primary responsibility for that?
23      Q. For the quality assurance group and          23       A. About a half dozen.
24   their role with regard to FDA regulations, we      24          MR. KNAPP: Objection to form.


                                         Page 63                                                 Page 64
 1   BY MR. EGLER:                                       1       A. She would have been probably second,
 2       Q. And as you think about the half              2   you know, kind of someone who supported Tracey
 3   dozen, can you name some of them?                   3   Hernandez in her direct role. So oversight of,
 4       A. Bill Hepworth, Lynn DaCunha,                 4   of the group. Probably had her oversight in
 5   D-a-c-u-n-h-a. Ione Graziosi, Jim Dougherty         5   various functions. So as far as licensing,
 6   D-o-u-g-h-e-r-t-y, Sarah Blackenship. And we        6   registration, quota, Suspicious Order
 7   also had individuals at the sites that had          7   Monitoring, ensuring probably day-to-day
 8   compliance responsibilities as well.                8   management, where Tracey might have been a
 9       Q. All right. With regard to each of            9   little bit more strategic in her role.
10   those people, as you think about them, did any     10        Q. And then as Ms. Hernandez
11   of them have primary responsibility for the        11   transitioned out of her role, what did -- what,
12   Suspicious Order Monitoring System?                12   if anything, changed about Ms. Graziosi's role?
13       A. I believe Ione Graziosi.                    13       A. Essentially it stayed the same.
14       Q. All right. That is a woman, right?          14       Q. Did she report to you at some point?
15       A. Correct.                                    15        A. Yes.
16       Q. Do you know what her job title was          16       Q. For about how long did she report to
17   when you started at Watson's headquarters in New   17   you at Watson and Actavis?
18   Jersey?                                            18       A. I'd say maybe a year.
19       A. Manager of controlled substance             19        Q. And then after the year that you're
20   compliance, I believe.                             20   thinking of, what, if anything, happened?
21       Q. How would she -- what was her -- let        21       A. She left the organization.
22   me start over.                                     22        Q. Were her job responsibilities
23           What were her job responsibilities at      23   undertaken by somebody else?
24   that time?                                         24        A. We actually -- with me leading the



                                                                      16 (Pages 61 to 64)
                                         Page 65                                                       Page 66
 1   group, we actually brought in another individual    1   her in that role?
 2   who became an auditor investigator for us who       2      A. Yes.
 3   took the primary responsibility for the SOMS,       3      Q. Who?
 4   the Suspicious Order Monitoring role. And the       4      A. William Simmons.
 5   other individuals really kind of just picked up     5      Q. All right. And what was
 6   the other responsibilities.                         6   Mr. Simmons's role?
 7           I managed the overall operation, as         7      A. Will Simmons was, again, brought in
 8   well as the strategic operations.                   8   as an auditor/investigator, so he had a primary
 9       Q. So who was the person that you're            9   role for the day-to-day, for the DEA compliance
10   thinking of that came in after Ms. Graziosi        10   side of Suspicious Order Monitoring, Know Your
11   left?                                              11   Customer activities, any type of investigations,
12       A. It would have been Lisa Scott. She          12   as well as audit.
13   kind of came in during the time when Ione was      13      Q. Was Mr. Simmons physically located in
14   there.                                             14   New Jersey for work?
15       Q. And then for how long was Ms. Scott         15      A. Yes, sir. Yes.
16   in that role?                                      16      Q. And as you think of it, by that time
17       A. Four or five years maybe.                   17   when you were working with Mr. Simmons, you were
18       Q. Do you remember --                          18   in Parsippany; is that right?
19       A. If that.                                    19      A. Yes, sir.
20       Q. Do you remember when she left?              20      Q. As you think about the physical
21       A. When she left?                              21   layout of the Parsippany business for Watson and
22       Q. About the time?                             22   Actavis, about how many stories was it?
23       A. I'd say 2012, 2013.                         23      A. Four.
24       Q. Do you remember if anyone replaced          24      Q. And what floor were you on?


                                         Page 67                                                       Page 68
 1       A. Third.                                       1       A. There was labeling. There was a
 2       Q. Do you remember, as you think of it,         2   component of quality there, supply chain.
 3   who else was on the third floor?                    3       Q. Anything else you can think of?
 4       A. In Parsippany?                               4       A. Not in particular.
 5       Q. And let me ask this a little bit             5       Q. All right. And I know this is a
 6   better.                                             6   complete estimate, but as you think of it, about
 7           As you think about the Parsippany           7   how many people worked on the third floor in the
 8   office building in the time that you moved in,      8   Parsippany building for Watson when you moved
 9   how would you categorize the group that you         9   in?
10   managed or worked for? Would it be DEA affairs     10       A. A couple hundred.
11   or something else?                                 11       Q. All right. Do you know whether
12       A. DEA affairs.                                12   Watson maintained a call center at the
13       Q. So about, as you think of it, about         13   Parsippany building around the time that you
14   this time, about how many people in the DEA        14   moved in?
15   affairs group were located for work in the         15       A. I don't believe there was a call -- I
16   Parsippany building?                               16   don't know if there was a call center in
17       A. Everyone.                                   17   Parsippany. I know there may have been one in
18       Q. And about how many people was that?         18   California. Not -- I can't speculate on that.
19       A. I guess about half a dozen folks            19       Q. All right. So let's go back to this
20   there related to it.                               20   Exhibit 4. And I'll -- I'll tell you that we
21       Q. So beyond the DEA affairs group, can        21   met with Mary Woods and took her deposition last
22   you remember any other groups that were on the     22   week --
23   third floor of the Parsippany building when you    23       A. Okay.
24   moved in?                                          24       Q. -- and I'm going to try not to



                                                                        17 (Pages 65 to 68)
                                         Page 69                                                 Page 70
 1   characterize what she said, but I think my          1   input as this is transitioning over to you."
 2   questions were being formed by my perception of     2          So she uses a couple terms there, the
 3   what she said --                                    3   SOP, and I think we talked about what that
 4       A. Okay.                                        4   meant.
 5       Q. -- which might be different from your        5      A. Yes.
 6   counsel's perception of what she said.              6      Q. And then she uses the term "the call
 7       A. Okay.                                        7   center."
 8       Q. So rather than get into an argument          8          As you think back to around this
 9   about what she said, I'm going to ask you           9   time, 2009 at Watson, what was the call center?
10   questions for you to answer.                       10      A. She may be referring to the call
11       A. Sure.                                       11   center for sales.
12       Q. So this first email, which is the           12      Q. Okay. And then with regard to the
13   last email in time, on Exhibit 4, Ms. Woods        13   controlled substance compliance team, do you
14   writes, "Hi, Tom. Need your feedback for Molly.    14   recognize that as the group that you worked
15   The SOP below belongs to the call center but has   15   with?
16   many owners that supply feedback as designated     16      A. Yes.
17   in the left column. Several departments review     17      Q. All right. So when she talks about
18   to make sure we are in compliance.                 18   the "SOP below," as you look through this email,
19           "The current control substance             19   can you identify an SOP that's attached to it or
20   compliance team requested an immediate change      20   a part of it?
21   last month. We added their request to Section      21      A. Yes.
22   1.11. Molly has a few questions in reference to    22      Q. All right. Where would that be?
23   these changes. Her questions are below.            23          (Document review.)
24           "We feel it is critical to get your        24      A. MDL_7151.


                                         Page 71                                                 Page 72
 1      Q. All right. That's the last few                1   worked from a systemic standpoint, as well as
 2   pages. The page that you pointed to starts with     2   from a procedural standpoint in ensuring that we
 3   the word "purpose."                                 3   didn't have any gaps.
 4           Is that right?                              4       Q. Before this time, mid 2009, did you
 5      A. Correct.                                      5   have any experience with Suspicious Order
 6      Q. And under "purpose" it states, "To            6   Monitoring systems?
 7   assure distribution of controlled drugs is          7       A. Not in an operational sense, but I
 8   monitored for excessive use by an individual        8   certainly had education and was familiar with
 9   location using the DEA number as the                9   Suspicious Order Monitoring.
10   identifier."                                       10       Q. When did that education start?
11           Do you remember whether this SOP was       11       A. Probably shortly after I joined the
12   enforced when you started in -- when you started   12   organization and took controlled substance
13   in your job at Watson around June 2009?            13   responsibilities.
14      A. I believe it was.                            14       Q. So as you think about the suspicious
15      Q. All right. So around this time, did          15   order of management system at Watson at this
16   you do a study or a review of the standard         16   time, what -- and "this time" being mid-2009
17   operating procedures of the Suspicious Order       17   when this email was written, what part of it, if
18   Monitoring System?                                 18   any, was your responsibility?
19      A. I'm sure that I did.                         19       A. When I came on into this role?
20       Q. How would you have done that, as you        20       Q. Yes.
21   think of it?                                       21       A. I would have oversight to ensure that
22      A. I would have likely worked with, with        22   it was compliant with DEA regulations.
23   Mary to get an understanding of the process, as    23       Q. And I want to talk for a little bit
24   well as folks on my team, to understand how it     24   about the physical or mechanical processes


                                                                      18 (Pages 69 to 72)
                                         Page 73                                                 Page 74
 1   involved in the Suspicious Order Monitoring         1   well, too, for those types of class trades. So
 2   System, as you understand them.                     2   various different parameters that would provide
 3       A. Sure.                                        3   an average of ordering history, so not a static
 4       Q. So my understanding is that the              4   number. So it would be changing based on, on
 5   Suspicious Order Monitoring System creates a, a     5   the ordering patterns, as well as their was a
 6   limit on the size of an order based on various      6   multiplier as well, too, that would provide a
 7   variables that will alert people at a company       7   plus or minus tolerance, so to speak.
 8   that an order is of interest or pending; is that    8       Q. So, again, thinking of the mechanical
 9   right?                                              9   part or the process part of the Suspicious Order
10          MR. KNAPP: Objection to form.               10   Monitoring System, you used the terms ERP and
11          MR. LUXTON: Objection to form.              11   SAP system.
12   BY MR. EGLER:                                      12       A. Um-hmm.
13       Q. Is your understanding similar to            13       Q. How would the parameters for the
14   that?                                              14   Watson Suspicious Order Monitoring System be
15       A. My understanding, that there is a           15   included in the ERP system?
16   system that was developed within our, our ERP,     16           Do you have an understanding?
17   our enterprise resource and system SAP that        17           And what I'm trying to ask is, as you
18   would, based on a model that was designed, that    18   think of the SAP systems that manages
19   would look at a six-month role in history, would   19   inventories and orders and everything --
20   develop an average -- it would rationalize         20       A. Um-hmm.
21   ordering behavior. It would also look at           21       Q. -- do you know who was responsible
22   different characteristics as markers, whether it   22   for putting the Suspicious Order Monitoring
23   was a particular class of trade of an              23   System in the process of the ERP?
24   organization or -- and a monthly average as        24       A. The -- who built the process?


                                         Page 75                                                 Page 76
 1      Q. Yes.                                          1   were on the order management team when you
 2      A. Who built the process, I think it was         2   started in 2008?
 3   before my time, but it was a collaboration          3      A. No.
 4   between order management, our SAP, IT folks, as     4      Q. As you think of it, was it more than
 5   well as controlled substance compliance would       5   a dozen?
 6   have been a project team member.                    6      A. No.
 7      Q. So with regard to the IT people for           7      Q. Was it more than six?
 8   the SAP system, can you think of any particular     8      A. Probably less than six.
 9   individuals that you would think would be           9      Q. And then do you have an understanding
10   primarily responsible for that?                    10   of whether the, the number of people on the
11      A. I can't recall back that far.                11   order management team at Watson increased while
12      Q. All right. And then when the system          12   you were there and the company changed its name
13   was in place in the -- let me start over.          13   to Actavis?
14          When the Suspicious Order Monitoring        14      A. I can't be certain, but I believe
15   System was in place in Watson's SAP system and     15   that there were additional folks that came on
16   an order pended, what would happen next?           16   board.
17      A. If an order pended, it would be              17      Q. Do you remember the names of any
18   reviewed by a member of the order management       18   people who were on the order management team?
19   team specifically dedicated to controlled          19      A. Sandy Simmons was the manager.
20   substance ordering.                                20   Victoria Lepore was in order management.
21      Q. Now that order management team that          21   Bettina Dwor, I think was and individual --
22   you mentioned, did they report to you?             22   Bettina, I think it's D-w--o-r. I think she
23      A. No, they reported to Mary.                   23   came on later. I know there was another
24      Q. And do you know about how many people        24   individual or two, but I just can't recall the



                                                                      19 (Pages 73 to 76)
                                                Page 77                                            Page 78
 1    names.                                               1   responsible for ensuring the onboarding, the
 2         Q. So the people that you're thinking           2   compliant onboarding of, of customers, you know,
 3    of, were they all located in New Jersey?             3   ensuring, you know, and, you know, the order
 4         A. Yes, sir.                                    4   management process for -- on the commercial
 5         Q. All right. And do you have an                5   side.
 6    understanding of, before you started, whether        6      Q. You used the term "onboarding."
 7    the entire order management team was it located      7          What does that mean in the context of
 8    in New Jersey or were they in New Jersey and         8   your work?
 9    other places?                                        9      A. Doing due diligence, vetting.
10         A. You know, now when I think back on          10      Q. So is that when Watson first took on
11    it, I believe Mary, as well as there was an         11   a new customer or something else?
12    individual, Judy Callahan, who worked for Mary      12      A. Yes.
13    as well too, they both came over from the           13      Q. All right. And then -- can you think
14    Corona, California, facility. So that call          14   of any other responsibilities that Ms. Woods
15    center may have been in Corona, and it              15   had?
16    eventually transitioned to New Jersey.              16      A. No, I -- I can't speak to what her
17         Q. With regard to the -- let me start          17   specific job functions are.
18    over.                                               18      Q. All right. So you can set this aside
19             With regard to Mary Woods, what was        19   for now.
20    her role with regard to the order of the            20          MR. EGLER: You guys want to take a
21    management team?                                    21      break?
22         A. Mary had responsibility for customer        22          MR. LUXTON: Yeah, it's probably a
23    -- customer service capacity, but also on the       23      good time.
24    order management side, she would have been          24          THE VIDEOGRAPHER: The time is


                                                Page 79                                            Page 80
 1      approximately 10:23 a.m. We are going off          1      A. Um-hmm.
 2      the record.                                        2      Q. Is the master data administrator, as
 3          (Recess is taken.)                             3   you think about it, about the same thing as the
 4          THE VIDEOGRAPHER: The time is                  4   order management team we are talking about?
 5      approximately 10:47 a.m., and we are back          5      A. Yes.
 6      on the record.                                     6      Q. So as you go through the columns
 7   BY MR. EGLER:                                         7   there, it says, "Action," and it has 1.3, 1.4
 8      Q. Mr. Napoli, thanks for coming back.             8   and so on. And it talks about various actions
 9      A. Sure.                                           9   that are taken.
10      Q. Can you pick up this, what we've               10           And, again, with the understanding
11   marked as Exhibit 4, and turn to essentially the     11   that this email, it's Exhibit 4, is a decade
12   third to last page. It's ALLERGAN_MDL_02467152.      12   old, I'd like to ask you about a couple of the
13   In the top left-hand corner, it states               13   actions that are listed there.
14   "Responsibility"?                                    14      A. Sure.
15      A. Yes.                                           15      Q. If you look at -- let's just go
16      Q. So as you look at this page, are               16   through the first one.
17   these the processes contained in the standard        17           1.3 states: "If a processed order
18   operating procedure that we've been talking          18   generates a SOMS excessive order flag in SAP,"
19   about before the break?                              19   and then there's words in parentheses, "due to
20      A. Yes.                                           20   more frequent or larger than normal order
21      Q. So in the upper left-hand corner               21   pattern, master data administrator will generate
22   under "Responsibility," it states, "Master data      22   a suspicious order controlled drug SOMS."
23   administrator."                                      23           Do you see that there?
24          Do you see that there?                        24      A. Um-hmm.


                                                                        20 (Pages 77 to 80)
                                                  Page 81                                            Page 82
 1      Q. And then it states, "The master data              1   it, in the customer service organization that
 2   administrator will review the SOMS report and           2   we've been talking about?
 3   then, if warranted, contact the customer to             3        A. Yeah, but on the order management
 4   confirm the quantity ordered, verify the reason         4   side, yes.
 5   for a larger or more frequent order."                   5        Q. Okay. And as I'm thinking about it,
 6           The next one is: "Once this SOMS                6   as, as opposed to, or just to be sure, they
 7   report is confirmed" --                                 7   weren't in the DEA affairs group at that time?
 8           MR. LUXTON: Can someone put the                 8        A. Right. They were a customer-facing
 9      phone on mute? We're getting background              9   group.
10      noise.                                              10        Q. Okay. So the next one there, the
11   BY MR. EGLER:                                          11   data -- "The master data administrator will be
12      Q. "Once the SOMS report is confirmed               12   responsible to ensure that pending sales orders
13   and verified by the customer, the SOMS report is       13   on hold due to suspicious order SOMS violation
14   signed and marked with a reason code by the            14   are investigated."
15   master data administrator and submitted to the         15            And then 1.7 is: "The matter data
16   manager for review and signature."                     16   administrator will release pending orders due to
17           In the context of this document, do            17   SOMS violations by canceling the order or
18   you have an understanding of who the manager           18   reducing the quantity per SOMS procedure."
19   would be?                                              19            And then the next one is: "If the
20      A. It could have been, depending on the             20   SOMS violation cannot be resolved by cancelling
21   time, it could have been Julie Callahan. It            21   the order or reducing the quantity, the master
22   could have been Sandy Simmons.                         22   data administrator will escalate the suspicious
23      Q. Okay. So with regard to Ms. Callahan             23   order to the next level."
24   and Ms. Simmons, were they all, as you think of        24            And then it goes to the term, "call


                                                  Page 83                                            Page 84
 1   center management."                                     1   substance compliance department." And 1.11 has
 2          Do you see that there?                           2   words that are struck out and then words that
 3      A. Yes.                                              3   are underlined that are supposed to be replacing
 4      Q. And it says, 1.9, under Call Center               4   the words that are struck out.
 5   Management, "Determine if the order does or does        5          The words that are struck out are:
 6   not classify as suspicious."                            6   "The controlled substance compliance department
 7          And so, again, as you think about                7   will be responsible for reporting the order to
 8   this time, June 2009, was the call center               8   the Drug Enforcement Administration."
 9   management group at Watson under the DEA affairs        9      A. Um-hmm.
10   department or some other department?                   10      Q. And then the new words are: "Upon
11      A. No, they were within the customer                11   confirmation that the order is suspicious, the
12   service group.                                         12   controlled substance compliance department will
13      Q. All right. And then on 1.10, it                  13   be report" -- "will be responsible for reporting
14   states: "If a valid reason, based on objective         14   the order to the Drug Enforcement Administration
15   criteria does not exist, order will be deemed as       15   and the applicable state Board of Pharmacy. The
16   a suspicious order and will not be filled.             16   Department of Regulatory Affairs will also
17   Report suspicious issue to controlled substance        17   report the incident to FDA within three business
18   compliance department."                                18   days."
19          Now that controlled substance                   19          Do you see that there?
20   compliance department, is that your group?             20      A. Yes, sir.
21      A. Yeah. That was the group I was                   21      Q. Do you remember this proposed
22   transitioning to at the time.                          22   change -- going back again, understanding it's
23      Q. Okay. And then the next one there,               23   ten years ago, do you remember that proposed
24   it states, on the left-hand side, "Controlled          24   change being proposed?



                                                                          21 (Pages 81 to 84)
                                          Page 85                                                        Page 86
 1       A. No.                                          1   eventually handled by my DEA affairs group.
 2       Q. All right. And then do you remember          2      Q. And as you think about that change,
 3   whether that process that's underlined there was    3   and the decision being moved to the DEA affairs
 4   ever -- ever adopted?                               4   group, do you remember why that change was made?
 5       A. It was.                                      5      A. I think we were the appropriate
 6       Q. All right. Then the last one goes            6   organization, being a compliance organization,
 7   back to the master data administrator. It's         7   to make that determination.
 8   1.12. "File a copy of the SOMS report along         8      Q. Right.
 9   with the customer purchase order and the            9           Do you know when that change was
10   suspicious order record file."                     10   made?
11           So with regard to these procedures         11      A. I do not.
12   that are listed there, as you think about them     12      Q. Do you remember ever having a
13   and as I read them, did some or many of the them   13   discussion about making that change?
14   change while you were at Watson and then           14      A. I do not.
15   Actavis?                                           15      Q. And as you think about the
16       A. Yes.                                        16   organization that this responsibility was
17       Q. So especially with regard to looking        17   shifted to, the 1.9 listed there, who in your
18   at the classification of determining if the        18   organization would have been primarily
19   order does or does not classify as suspicious,     19   responsible for determining if an order does or
20   in this procedure, it's listed as being under      20   does not classify as suspicious once that
21   the call center management's organization.         21   responsibility was transferred to them?
22           Did that change at some point?             22      A. There would be an investigation
23       A. Yes, because the decision to                23   process that would be conducted by an auditor or
24   determine if an order was suspicious was           24   investigator on my staff, and we would meet and


                                          Page 87                                                        Page 88
 1   review the facts of the issue, and I would          1      A. Yes, sir.
 2   ultimately make the determination.                  2      Q. All right. And with regard -- as you
 3       Q. So the auditor/investigator that you         3   think about it with regard to the processes that
 4   mentioned, how many -- during your time at          4   the auditor/investigator would undertake, once
 5   Watson, how many auditor/investigators did you      5   they were given an order to make the
 6   have?                                               6   determination of, what would they do?
 7       A. Two primary. And we also had an              7      A. If there was an order that pended in
 8   individual who was part of our global security      8   the system of an order of interest that couldn't
 9   team who was a trained investigator who served      9   be resolved at the level by order management,
10   as a backup.                                       10   our auditor/investigator would reach out to the
11       Q. Who were the two primary auditor            11   customer, to the compliance person.
12   investigators?                                     12           In some cases on the order management
13       A. We first had Lisa Scott and then Will       13   side, they're -- they might be talking to
14   Simmons. Our security auditor was Jeff Collins.    14   someone on the other side who is placing the
15       Q. So with regard to Ms. Scott and             15   order who is not necessarily a compliance
16   Simmons, were they ever in their respective        16   person. So our person, our auditor, would pick
17   positions as auditor investigators at the same     17   up the phone. And we had strong relationships
18   time?                                              18   with all our customers. We knew who the
19       A. No.                                         19   compliance people were. We would reach out to
20       Q. So with regard to the                       20   the compliance person for that customer and have
21   auditor/investigator role, as you think of it      21   a conversation with them, explain that their
22   while you were at Watson and then at Actavis,      22   order had pended, and try to ascertain or obtain
23   there was one primary auditor/investigator at      23   justification.
24   any given time?                                    24           Was there a new customer that came on


                                                                        22 (Pages 85 to 88)
                                                     Page 89                                            Page 90
 1    board, has there been an issue within the                 1      A. I met with the gentleman seated next
 2    market, an inventory build for a launch or                2   to me, just to really go through what is
 3    something, and try to ascertain what the                  3   entailed in a deposition, kind of the process.
 4    business rationale was for the increase in the            4      Q. Have you ever given a deposition
 5    order.                                                    5   before?
 6        Q. So with regard to the justifications               6      A. Civilly. It would be many years ago.
 7    that you're thinking of, when an issue was                7      Q. About when was it?
 8    raised to the auditor/investigator level, if              8      A. 1990s. It was a personal injury
 9    they reached out to the customer at any level,            9   thing.
10    would they be required to have some type of              10      Q. Have you ever given testimony under
11    documentary evidence or other evidence to                11   oath in a court of law?
12    demonstrate the facts that the customer was              12      A. No, sir.
13    giving them?                                             13      Q. All right. Did you talk with anyone
14            MR. KNAPP: Objection to form.                    14   other than your counsel about the deposition
15        A. I don't know if in all cases, but                 15   today?
16    there -- you know, where we could obtain                 16      A. My wife.
17    documented information, we -- we could.                  17      Q. All right. Anyone else?
18        Q. All right. You can set this document              18      A. No.
19    aside.                                                   19      Q. Okay. So I'm going to hand you what
20            (Witness complies.)                              20   we'll mark as Exhibit 5.
21    BY MR. EGLER:                                            21      A. Can I correct -- I did have a
22        Q. And before we get to the next                     22   conversation with Mary Woods.
23    document, I wanted to ask you, before today, did         23          MR. LUXTON: You should correct that,
24    you do any preparation for the deposition?               24      yeah.


                                                     Page 91                                            Page 92
 1      A. I think that needs to be corrected.                  1      for identification, as of this date.)
 2      Q. Sure.                                                2      A. Yes.
 3      A. Last week I had a half-hour call with                3      Q. When you're ready, I ask you, while
 4   counsel and Mary Woods regarding deposition.               4   you were at Actavis and Watson, did you ever use
 5      Q. What did she tell you?                               5   the, use Microsoft note taking program?
 6      A. She was just looking for some                        6      A. Not that I recall.
 7   clarification, procedural clarifications from              7      Q. We had a conversation last week with
 8   when we administered the SOMS program. Nothing             8   Ms. Woods about Microsoft OneNote, and this
 9   about the deposition.                                      9   appears to be a document that's formatted as a
10      Q. Is it fair to say she asked you                     10   OneNote document.
11   questions in preparation for her deposition?              11          But that said, as you look at this
12      A. Correct.                                            12   document, it's dated -- the first entry at the
13      Q. All right. Great. Thank you.                        13   top of the document is dated Wednesday,
14      A. You're welcome.                                     14   June 23rd, 2010.
15      Q. And I'll hand you what we'll mark as                15      A. Um-hmm.
16   Exhibit 5.                                                16      Q. And it states, "Customer
17      A. Sure.                                               17   communications for SOMS."
18      Q. Mr. Napoli, can you look generally at               18          As you read through this, it has the
19   Exhibit 5. As you're looking at it, I'll read             19   word or the name "Laura Pinti?
20   into the record. It's Bates-stamped                       20      A. Um-hmm.
21   ALLERGAN_MDL_03738524 through 8528.                       21      Q. Who is Laura Pinti?
22          (Napoli Exhibit 5, Document entitled               22      A. Laura Pinti also worked in Mary
23      "Customer Communication for SOMS,"                     23   Woods's group.
24      ALLERGAN_MDL_03738524 through 8528, marked             24      Q. Do you remember what her position was


                                                                             23 (Pages 89 to 92)
                                         Page 93                                                           Page 94
 1   around this time, mid-2010?                         1   language be sent to customers when a SOMS order
 2       A. I don't.                                     2   pended?
 3       Q. And Ms. Pinti writes, "Effective             3      A. Sure.
 4   today, please implement the following format for    4           In addition to the header that is
 5   all SOMS orders that require additional             5   indicated in the "Dear Customer" highlighted
 6   information from the customer."                     6   paragraph, the Tom's paragraph is essentially a
 7           Then it has, "Dear Customer," and           7   verbatim quote from CFR 1301.74 which details a
 8   then it says, "Merge Tom's email into this          8   registrant's obligation to report orders of
 9   paragraph. Thank you for your recent controlled     9   suspicious, order of pattern of frequency and
10   substance order. The order is currently under      10   size, and just detailing the regulations for the
11   review. In effort to complete the review           11   customers to why we're doing it. And it's a
12   process, please take a moment to complete the      12   regulatory requirement. It needs to be complied
13   following questions below that will assist us in   13   with.
14   completing the necessary review process. Your      14      Q. All right. So then there are various
15   immediate response is required to expedited the    15   entries underneath that paragraph and it says,
16   order review procedure."                           16   "Reason for Increase." And then there are
17           And then it states, "In accordance         17   numbered explanations there. Two under "New
18   with CFR and then an ellipsis, and then it says,   18   Contract" and two under "Promotion" and two
19   in parentheses, "Tom's paragraph."                 19   under "New Customer" and two for "Adding Product
20           Do you think the "Tom" they're             20   to Product Line."
21   referring to there is you?                         21           Do you know who would have come up
22       A. Yes.                                        22   with that data there?
23       Q. All right. So do you remember having        23      A. Likely Mary and her team.
24   a discussion around this time of what type of      24      Q. All right. And then going down


                                         Page 95                                                           Page 96
 1   further in this page, it's highlighted there, it    1      Q. Do you remember writing that
 2   states, "Tie the 852 data to Suspicious Order       2   paragraph that appears there starting with, "In
 3   Monitoring."                                        3   accordance with 21 CFR 1301.74"?
 4            In the context of your work at Watson      4      A. Yes.
 5   and Actavis, do you have an understanding of        5      Q. So this is June 2010, right?
 6   what that would mean?                               6      A. Um-hmm.
 7        A. 852 data in the parlance of SAP or          7      Q. And at this time, you had been in
 8   it's called EDI, electronic data interchange, so    8   your position with the DEA affairs group for
 9   it's a standard language or a protocol for a        9   about a year, is that fair to say?
10   supply chain. I don't know if it's exclusive       10      A. Just about, yes.
11   to, to the pharma industry. But essentially I      11      Q. Before you started your position with
12   believe 852 data tells you what a specific         12   the DEA affairs, what training, if any, did you
13   customer has on hand in their warehouse.           13   have with regard to the Suspicious Order
14        Q. As you think of the 852 data, would        14   Monitoring processes?
15   that be information about the -- Watson's direct   15      A. Consistent attendance with the
16   customers or would it be information about the     16   Cegedim/Buzzeo group, their education. And they
17   distributor's customers or something else?         17   spent a lot of time on Suspicious Order
18        A. Direct customers. We would only have       18   Monitoring. It was very important to them.
19   access to that.                                    19   Obviously as a consultant. But they provided
20        Q. And then go on to the next page of         20   excellent training.
21   this document. It has the word "Tom's verbiage"    21          Also the DEA on almost an -- at one
22   there.                                             22   time, was almost on an annual or biannual basis,
23            Do you see that?                          23   the DEA would host conferences for the various
24        A. Um-hmm.                                    24   registrant populations, whether it be



                                                                         24 (Pages 93 to 96)
                                         Page 97                                                 Page 98
 1   manufacturers, distributors, importers,             1   systems?
 2   exporters. And I attended consistently those        2       A. I don't recall any conversations
 3   conferences as well too dealing directly with       3   in-depth regarding systems or practices in place
 4   the DEA in understanding the regulations and the    4   at -- for individual pharmaceutical
 5   expectations of the Drug Enforcement                5   manufacturers.
 6   Administration.                                     6       Q. All right. Do you remember whether
 7       Q. Can you think of any other training          7   that, the Suspicious Order Monitoring System was
 8   you had?                                            8   ever discussed as a topic at any NJPIG meeting?
 9       A. There may have been some other               9       A. It could have been a topic of --
10   private industry training, but also, you know,     10   Suspicious Order Monitoring, as a topic, could
11   certainly a large component of any job is          11   have been discussed at the meeting.
12   on-the-job training as well too. So when my        12       Q. Okay. All right. Turning further
13   predecessor was transitioning out, as well as      13   into this document, on the next page, it's
14   folks I had on staff, I would learn from them as   14   38526?
15   well, too.                                         15       A. Yes.
16       Q. Then after you took the job as the          16       Q. And it states, "SOMS Agreement," and
17   head of DEA affairs, did you have any further      17   it appears to be an email that you were cc'd on.
18   training on Suspicious Order Monitoring systems?   18           Do you see that there?
19       A. Just the continued education through        19       A. Yes.
20   Buzzeo, DEA, and practical experience as I got     20       Q. So I think we had talked about it
21   into the role.                                     21   before, but who is Lisa Scott?
22       Q. With regard to the NJPIG group that         22       A. She was a compliance
23   we had been discussing, at their meetings, did     23   auditor/investigator for our security and DEA
24   they discuss Suspicious Order Monitoring           24   affairs team.


                                         Page 99                                               Page 100
 1      Q. And then she writes an email to               1       Q. Do you remember --
 2   Victoria Lepore, L-e-p-o-r-e, and Larry E.          2       A. It was a long time ago.
 3   Schaffer?                                           3       Q. All right. And do you remember this
 4      A. Schaffer.                                     4   event that of June of 2010, for three days in
 5      Q. And she cc's Mary Woods, Laura Pinti,         5   June 2010, orders from four distributors would
 6   you, Lynn DaCunha, and Ione Graziosi -- can         6   be not asked for justifications if they pended
 7   you --                                              7   in the SOMS system?
 8      A. Graziosi.                                     8       A. I don't recall the specific event.
 9      Q. That's G-r-a-z-i-o-s-i.                       9   But looking at the dates, it's just prior to 4th
10      A. Correct.                                     10   of July holiday. These are large customers.
11      Q. And she states, Ms. Scotts states,           11   Likely not doing business over that period, so
12   "FYI, as discussed during our 10:00 [sic] a m.     12   they may have been -- had a meeting with us as
13   EST meeting today, we have come to the following   13   our customers to talk about we're going to be
14   agreement. Any order placed on June 21st, 22nd,    14   ordering quantities that are not consistent with
15   or 23rd by ABC, Cardinal, McKesson or HD Smith     15   our ordering patterns because we're building an
16   that is held by the system pending on SOMS         16   inventory because we're going to be shut down,
17   review will not require customer contact for       17   so they would be missing a normal ordering
18   order justification and DEA affairs reviews.       18   pattern. So I would -- it would be speculation,
19   These orders may be released. This agreement       19   but that there was a conversation that took
20   applies specifically to these customers and        20   place where they discussed what those quantities
21   order dates only."                                 21   would be and rationalizing them and
22           Do you remember this email from            22   understanding that next order cycle, there
23   Ms. Scott?                                         23   wouldn't be an order because it would -- it
24      A. I don't.                                     24   would flatten out.


                                                                    25 (Pages 97 to 100)
                                                   Page 101                                          Page 102
 1            So just discussing -- discussing the             1           With regard to the SOMS system at
 2    rationale prior to a holiday, it's not uncommon          2   Watson and then at Actavis, the SOMS system
 3    at the end of year or midyear.                           3   applied to every controlled substance drug; is
 4        Q. Do you remember whether this type                 4   that right?
 5    of -- this type of process was used every year           5      A. Yes, sir.
 6    around the 4th of July holiday as you mentioned?         6      Q. And that would be Schedule II through
 7        A. There, there typically were                       7   V; is that right?
 8    conversations with customers regarding when              8      A. Correct.
 9    there was going to be a period of shutdown or an         9      Q. And as you think of it, were -- was
10    interruption to the normal order -- ordering            10   there any time at Watson or Actavis where one
11    pattern.                                                11   schedule of drug was treated differently from
12        Q. So I think you mentioned the 4th of              12   the other schedules of drugs by the Suspicious
13    July and then the winter holidays.                      13   Order Monitoring System?
14            Is there any other time of year that            14      A. Within the Suspicious Order
15    you can think of that this would occur?                 15   Monitoring System, it was all -- you know, a
16        A. Not necessarily, unless a product was            16   controlled drug was a controlled drug.
17    seasonal. You know, you had some products that          17      Q. So, for example, Schedule II drugs
18    were, you know, during a particular cold and flu        18   wouldn't be treated any differently from
19    season or if -- children are going back to              19   Schedule III, IV or V drugs?
20    school, for certain products, there would be a          20      A. Right.
21    seasonality, so increases might be out of the           21      Q. Do you remember whether particular
22    ordinary.                                               22   opioids were ever treated differently from all
23        Q. And that leads me to the next                    23   the other scheduled drugs?
24    question.                                               24           MR. KNAPP: Objection to form.


                                                   Page 103                                          Page 104
 1      A. No.                                                 1           (Document review.)
 2      Q. So just so we're clear, you don't                   2       A. I definitely recognize the document.
 3   think they ever were, or you don't remember               3       Q. So starting with the first page of
 4   either way?                                               4   this exhibit, page 063, is that an email from
 5            MR. KNAPP: Same objection.                       5   Lisa Scott to you?
 6      A. I don't recall.                                     6       A. Yes.
 7      Q. All right. You can set this document                7       Q. And she sends it on Tuesday, February
 8   aside.                                                    8   2nd, 2010, at 11:47 a m., which says -- the
 9            (Witness complies.)                              9   subject is "Presentation," and it says, "Tom,
10            (Napoli Exhibit 6, Email dated 2/2/10           10   see attached, Scotty."
11      from L. Scott to T. Napoli with attachment,           11       A. Yes.
12      ALLERGAN_MDL_ 01236063 through 6094, marked           12       Q. Do you remember whether Ms. Scott
13      for identification, as of this date.)                 13   sent you this particular presentation around
14   BY MR. EGLER:                                            14   that time, early February, 2010?
15      Q. I'm going to hand you what we will                 15       A. I don't have a specific recollection
16   mark as Exhibit 6.                                       16   of it.
17            Mr. Napoli, can you look at what                17       Q. So on the next page, page 064 begins
18   we'll mark Exhibit 6? While you're looking at            18   the attachment to the email, which appears to be
19   it, I'll read into the record. It's                      19   a PowerPoint presentation, and states, "DEA
20   ALLERGAN_MDL_01236063 through 6094.                      20   affairs organizational overview," and it says
21            When you're ready, can you tell me              21   "Thomas Napoli, CCP, U.S. generics, February
22   whether you remember ever seeing the document            22   2nd, 2010."
23   that appears on the second page of this exhibit          23           Do you see that there?
24   through the end?                                         24       A. Yes.


                                                                       26 (Pages 101 to 104)
                                            Page 105                                                   Page 106
 1      Q. So did you make this presentation to          1   there any training on Suspicious Order
 2   somebody or a group of people in Florida in         2   Monitoring systems?
 3   early February of 2010?                             3       A. No.
 4      A. It's possible.                                4      Q. When did you receive the
 5      Q. Do you remember making this                   5   certification from the American Society of
 6   presentation to a group of people in early 2010?    6   Industrial Security?
 7      A. I don't.                                      7      A. Mid-2000s.
 8      Q. Okay. So next to your name there, it          8      Q. So then below there it states, "U.S.
 9   says "CPP."                                         9   generics."
10          What does that stand for?                   10           As you think about that term, what
11      A. That is a board certification in             11   does that mean in the context of this
12   security management from the American Society of   12   presentation?
13   Industrial Security, so the highest designation    13      A. That indicates the division that I
14   you can get in security management.                14   worked for.
15      Q. So that designation from the American        15      Q. All right. As you think of Watson
16   Society of Industrial Security, what was the       16   around this time, early 2010, you identified the
17   subject matter of the certification that you       17   U.S. generics division.
18   received from them?                                18           What were the other divisions that
19      A. The subject matter were all aspects          19   you can think of?
20   of physical security.                              20      A. There would be generics and, I guess
21      Q. Was the certification specifically           21   brand or commercial.
22   related to pharmaceutical drugs?                   22      Q. Okay. Do you know whether any of the
23      A. No.                                          23   brand or commercial drugs that Watson made at
24      Q. As part of the certification, was            24   this time were controlled substances?


                                            Page 107                                                   Page 108
 1       A. There were but very few.                     1   goals and objectives."
 2      Q. Do you know whether those controlled          2            Reading that, do you -- does this
 3   substances from the brand division would have       3   help you remember who you might have presented
 4   been governed by the same Suspicious Order          4   this to in early 2010?
 5   Monitoring System that applied to the generics      5      A. No. This was probably presented to a
 6   drugs?                                              6   lot of folks.
 7       A. Of course.                                   7      Q. When you say "a lot of folks," is
 8       Q. And as you think of it, was it the           8   that a lot of folks at once or you made this
 9   same system or two similar systems?                 9   presentation to different groups at different
10       A. Same exact system.                          10   times?
11      Q. All right. And would they all -- let         11      A. Different groups, different times.
12   me start over.                                     12      Q. All right. As you think of it, in
13           Would all the orders for the               13   2010, can you remember about how many times you
14   controlled substances, as you think of them, be    14   would have made this presentation?
15   passed through that SAP system that we were        15      A. No.
16   talking about earlier today?                       16      Q. So turning two pages in on 067, your
17       A. Correct.                                    17   name appears there. And at the upper left-hand
18      Q. So the next page on this exhibit, 65         18   corner it states, "DEA Affairs Organization
19   states, "Objective" and "Provide an overview of    19   current state"?
20   the DEA affairs team" --                           20      A. Um-hmm.
21       A. Um-hmm.                                     21      Q. And so you were the manager of
22       Q. -- "who we are, what we do, origins         22   security in DEA affairs; is that right?
23   and path forward, achievements to date,            23      A. Correct.
24   compliance landscape opportunities and 2010        24      Q. And then as you look at the rest of



                                                                   27 (Pages 105 to 108)
                                        Page 109                                               Page 110
 1   the organizational chart that appears there, the    1   Gurnee," and then "import control, R&D/new
 2   various people and groups, which, if any, would     2   product support."
 3   have a responsibility for portions of the           3      A. Right.
 4   Suspicious Order Monitoring System around this      4      Q. Of those, which relate to the
 5   time, early 2010?                                   5   Suspicious Order Monitoring System?
 6      A. It would have been Ione and Lisa.             6      A. Actually none of them, so it looks
 7      Q. And Ione is listed there, Ione                7   like there was a typo and it was left off.
 8   Graziosi?                                           8      Q. Okay. And the term "SLC" for
 9      A. Um-hmm.                                       9   reporting, is that Salt Lake City?
10      Q. And she's a manager DEA affairs?             10      A. Correct.
11      A. Yup.                                         11      Q. What was in Salt Lake City for Watson
12      Q. And then Lisa Scott is CS auditor?           12   around this time, early 2010?
13      A. Yes.                                         13      A. They had a broad portfolio of
14      Q. And under Ms. Scott's name, it says,         14   products, controlled and not controlled. From a
15   "Audit program, investigations, agency request,    15   controlled substance standpoint, it would have
16   policy development and inspection support."        16   been the fentanyl patch.
17      A. Um-hmm.                                      17      Q. And how about Gurnee?
18      Q. As you think of those various terms,         18      A. Gurnee was a distribution center.
19   which of those relate to the Suspicious Order      19      Q. And that is in Illinois; is that
20   Monitoring System?                                 20   right?
21      A. The auditing investigations.                 21      A. Yes. Chicago area.
22      Q. And then under Ms. Graziosi, it says         22      Q. Turning to the next page, which would
23   "quota, site liaison," and then "reporting."       23   be 068, it says "DEA affairs organization, 2010"
24   And then underneath there, it says, "SLC and       24   and your name again appears there.


                                        Page 111                                               Page 112
 1       A. Um-hmm.                                      1       Q. And you write, "Department renamed
 2       Q. As you look at this organizational           2   security and DEA affairs and that created
 3   chart, do any of the people have any                3   synergy where silos previously existed."
 4   responsibility for the Suspicious Order             4          That second term --
 5   Monitoring System?                                  5       A. Sure.
 6       A. Again, it would have been Lisa and           6      Q. -- "created synergies where silos
 7   the proposed lead, because Ione, not being part     7   previously existed," what does that mean?
 8   of the team at the time.                            8      A. When I articulated earlier that there
 9       Q. All right. So going further into             9   was a decision made to merge the compliance
10   this document, if you'll turn to page 072. So      10   group with global security is because if you
11   072 and 073 face each other and it states at the   11   look at the DEA regulations and the code of --
12   top of 072 "Origins."                              12   and the CFR, there is a very strong security
13           Do you see that there?                     13   component to it. So it made sense because of
14       A. Yes, I do.                                  14   those synergies that the large security
15       Q. It says, "Senior management decision        15   component to the CFR to merge the two
16   was made to integrate the former C/S compliance    16   organizations because previously reporting
17   department into the security department in April   17   through separate organizations, there -- it
18   of 2009."                                          18   could inhibit effective communication.
19           That date, April of 2009, is that          19      Q. So if you go further into this
20   when you became involved in the DEA affairs        20   document, going to, sorry, page 085, and it
21   group?                                             21   states: "Achievements to date, continued. "
22       A. I don't know if it was the exact            22       A. Yup.
23   time, but it would have been around then or        23      Q. If you need to, you can look at
24   thereafter.                                        24   whatever part you need to, but I'm just going to


                                                                 28 (Pages 109 to 112)
                                       Page 113                                               Page 114
 1   ask you about the one that appears under ARCOS.    1   very manually intensive process, so I think
 2           Do you see that there?                     2   there were probably some fat finger mistakes.
 3       A. Um-hmm.                                     3   So I think we probably reduced the amount of
 4       Q. What is ARCOS?                              4   mistakes because you get errors reports from the
 5       A. ARCOS is the Automated Records and          5   DEA. So it's probably an enhancement in the
 6   Consolidation Ordering System, I think.            6   process.
 7       Q. Okay. Was your group at Watson              7      Q. All right. And then you state,
 8   around this time, 2010, responsible for the        8   "Florida program implemented."
 9   reporting of any ARCOS data?                       9           Do you remember what that meant?
10       A. We supported -- yes, the, the ARCOS        10      A. Sure.
11   reporting for sites as well as for our            11           The Florida program was that there
12   distribution center.                              12   were -- Florida and subsequently other states
13       Q. All right. When you say the "sites,"       13   sought to receive ARCOS reporting for products
14   is that the manufacturing sites?                  14   distributed into their states so they'd have a
15       A. Correct.                                   15   view of products being distributed by a
16       Q. All right. So -- and then there's          16   particular manufacturer into their state.
17   two bullet points there, "data integrity" and     17      Q. All right. So is it fair to say,
18   "Florida program implemented."                    18   then, that the State of Florida would receive
19           Do you have a memory as to what the       19   the same data that Watson sent to the DEA?
20   data integrity achievement was?                   20      A. Yes.
21       A. Sure.                                      21      Q. All right. So going to the next
22           Data integrity I think was probably       22   page, it states "Compliance Landscape"?
23   a -- more accuracy in the reporting, because      23      A. Um-hmm.
24   sometimes the -- at that time, it was a manual,   24      Q. This is page 086 of Exhibit 6.


                                       Page 115                                               Page 116
 1           "In 2008, 6.2 Americans used               1   discussion about the non-medical use of
 2   prescription-type psychotherapeutic drugs for      2   prescription pain relievers tied with marijuana
 3   non-medical purposes in a one-month period.        3   as having the highest rate of new abusers around
 4   2.5 --                                             4   this time?
 5           (Interruption.)                            5       A. No. I mean, this would have been
 6   BY MR. EGLER:                                      6   information directly taken from DEA.
 7       Q. "In 2008, 6.2 million Americans used        7       Q. The next section there states, "Drugs
 8   prescription-type psychotherapeutic drugs for      8   most frequently implicated in non-medical use,"
 9   non-medical purposes in a one-month period, 2.5    9   and then in parentheses "2004 through 2006."
10   percent population."                              10           And can you pronounce the next word
11           And then in bullet points you say,        11   that appears next to the bullet?
12   "More than cocaine, heroin, hallucinogens" --     12       A. Benzodiazepines.
13   "hallucinogens and inhalants combined."           13       Q. Okay.
14           And then in the next one, it says         14           MR. KNAPP: Nice job.
15   "Non-medical use of prescription pain relievers   15           THE WITNESS: Thank you.
16   tied with marijuana as having the highest rate    16   BY MR. EGLER:
17   of new abusers, 2.2 million."                     17       Q. So that's hydrocodone, and can you
18           Do you remember why you would have        18   pronounce that word?
19   written that here?                                19       A. Alprazolam.
20       A. Yeah, communicating the compliance         20       Q. All right.
21   landscape to our audience to -- and to stress     21       A. Actually, hydrocodone doesn't belong
22   the importance of, you know, our compliance       22   in there. That's, that's not a benzodiazepine.
23   efforts as well, too.                             23       Q. Hydrocodone is an opioid; is that
24       Q. Do you remember ever having a              24   right?


                                                                29 (Pages 113 to 116)
                                           Page 117                                             Page 118
 1      A. Correct.                                      1   hydrocodone by Watson?
 2      Q. And it says "36 percent increase."            2           MR. LUXTON: Object to the form.
 3      A. Um-hmm.                                       3           MR. EGLER: Well, let me start over.
 4      Q. And then it states,                           4      That was a bad question because Watson
 5   "Hydrocodone/combinations, 44 percent increase"?    5      probably didn't use it as a non-medical
 6      A. Um-hmm.                                       6      way.
 7      Q. And then, "Oxycodone/combinations,            7      A. No.
 8   primarily OxyContin, 56 percent increase"?          8      Q. So do you remember whether there was
 9      A. Um-hmm.                                       9   any initiatives or endeavors to address the high
10      Q. Do you remember why you would have           10   rate of non-medical use of Americans of
11   written that down?                                 11   hydrocodone at Watson around this time frame?
12      A. I certainly wanted to give                   12      A. Our efforts certainly at that time
13   perspective to the audience of the issues that     13   and throughout my tenure were focused on
14   were going on today in the, you know, in the       14   ensuring that, as a DEA registrant, that we had
15   landscape.                                         15   effective controls in place throughout our
16      Q. Do you remember around this time             16   entire controlled substance lifecycle to reduce
17   whether Watson made generic OxyContin?             17   the opportunity for theft or diversion.
18      A. We did not.                                  18      Q. Okay. So going further into this
19      Q. Do you remember around this time             19   document, can you look two pages in at 089?
20   whether Watson made generic hydrocodone?           20      A. Sure.
21      A. We did.                                      21      Q. You state, "Our products are among
22      Q. Do you remember whether there were           22   the most commonly-prescribed for legitimate
23   any particular endeavors around this time,         23   medical use in the U.S."
24   February 2010, to address the non-medical use of   24           Do you see that there?


                                           Page 119                                             Page 120
 1       A. Yes.                                         1   use, but also there was a rising illicit need as
 2            MR. LUXTON: 088?                           2   well, too, or demand.
 3            MR. EGLER: This is on the previous         3      Q. All right. And then 089, the next
 4       page from that, 088.                            4   page down, it says, "Challenges continued."
 5   BY MR. EGLER:                                       5           Do you see that?
 6       Q. It states, "Our products are among           6      A. Um-hmm.
 7   the most commonly-prescribed for legitimate         7      Q. And then it says, "Products include,"
 8   medical use in the U.S."                            8   and then under "Corona," does that refer to the
 9            And it states, "Entered into evidence      9   manufacturing facility in Corona, California?
10   by law enforcement."                               10      A. Yes, sir.
11            What did you mean by that?                11      Q. It says, "Hydrocodone."
12       A. What I meant by that was that, you          12      A. Um-hmm.
13   know, that, you know our -- and the goal of our    13      Q. It says, "Initial quota grant is 25
14   organization, obviously, is we want to reduce,     14   percent of aggregate."
15   you know, pain and suffering for those             15           In the context of your work at
16   individuals who have legitimate chronic pain       16   Watson, what does that mean?
17   issues or acute pain issues and that there is a,   17      A. It would mean 25 percent of all the
18   a largely legitimate need for this product. But    18   hydrocodone produced within the U.S. was
19   also we want to point out that this is not only    19   manufactured.
20   our product but all opioids are also found in      20      Q. Was manufactured at the Corona site?
21   illicit channels as well, too. And there was an    21      A. Yes.
22   increase in law enforcement finding opioids in     22      Q. And then oxycodone, what does that
23   illicit channels and also -- and that there was    23   mean?
24   a demand -- there was a demand for legitimate      24      A. It just means oxycodone was produced


                                                                 30 (Pages 117 to 120)
                                       Page 121                                              Page 122
 1   at that facility.                                   1       Q. Was the fentanyl produced at -- well,
 2       Q. Do you remember whether Watson               2   let me start over.
 3   marketed oxycodone around this time frame, early    3       A. Right.
 4   2010?                                               4       Q. Were the fentanyl-based products
 5           MR. KNAPP: Objection to form.               5   produced at the Corona, California, site for
 6           MR. LUXTON: Object to form.                 6   Watson in 2010 patches or something else?
 7       A. Our products were mainly generic. We         7       A. No, I think those -- that would have
 8   didn't market those products.                       8   been very small quantity, if my, if my memory
 9       Q. Do you remember whether Watson sold          9   serves. And I think there may have been a
10   generic oxycodone around this time frame?          10   sublingual, but I -- I'm not 100 percent sure.
11       A. Yes.                                        11       Q. And a sublingual is something you put
12       Q. With regard to fentanyl, what is            12   under your tongue?
13   fentanyl?                                          13       A. Yes, sir.
14       A. Fentanyl is a -- is an opioid. It's         14       Q. And the next word there,
15   a powerful pain management medication. It's        15   methylphenidate?
16   largely used in, you know, serious chronic pain    16       A. Methylphenidate.
17   issues, cancer patients to relieve suffering.      17       Q. Is that an opioid?
18   It was delivered through a Duragesic or a patch    18       A. No. That's Ritalin.
19   so it can last for longer periods so it could      19       Q. And then the next one there, diazepam
20   deliver a sustained dose to a patient so there     20   and lorazepam?
21   would be no lull in the dosage as far as if you    21       A. Yes.
22   took a tablet where we don't want these patients   22       Q. Are those opioids?
23   to have any sufferings. We want them to            23       A. No. They're benzodiazepines.
24   maintain a steady stream of the product.           24   They're muscle relaxers.


                                       Page 123                                              Page 124
 1      Q. And then the next one is F-line and           1       A. Yes.
 2   Butalbital?                                         2       Q. And testosterone?
 3      A. Fiorinal, Fioricet, Butalbital.               3       A. Right.
 4      Q. Are those opioids?                            4       Q. Neither of those are opioids; is that
 5      A. No.                                           5   right?
 6      Q. Then the last word under "Corona" is          6       A. Correct.
 7   Pentazocine?                                        7       Q. But the first one there is an opioid?
 8      A. Pentazocine.                                  8       A. Yeah.
 9      Q. All right. Is that an opioid?                 9       Q. And then Florida, did Watson have a
10      A. No. It's a benzodiazapine.                   10   manufacturing plant in Florida?
11      Q. So out of the seven entries under            11       A. Yes. It was part of the Actavis
12   Corona, three of them, the top three are           12   acquisition.
13   opioids; is that right?                            13       Q. All right. It states hydrocodone and
14          MR. KNAPP: Objection to form.               14   amphetamine and --
15      A. Three of the listed are opioids.             15       A. Actually, let me back that up.
16      Q. And the first three, right?                  16       Q. Okay.
17      A. Right.                                       17       A. It wasn't part Actavis acquisition.
18      Q. And then the next one is Salt Lake           18   It was part of the Andrx acquisition.
19   City.                                              19       Q. Okay. So let's get to that in a
20          Fentanyl --                                 20   second.
21      A. Yes.                                         21          Hydrocodone, amphetamine, and
22      Q. -- do you see that there?                    22   pseudoephedrine; is that right?
23          And then there are two other listed         23       A. Yes.
24   there. The same methylphenidate?                   24       Q. And then can you pronounce that last


                                                                 31 (Pages 121 to 124)
                                        Page 125                                               Page 126
 1   word?                                               1   the, the manufacturer of controlled substances
 2       A. It can be carisoprodol or                    2   for Watson was moved out of Florida?
 3   carisoprodol, depending on how you want to          3       A. Can you repeat that question?
 4   pronounce it.                                       4       Q. Do you remember whether, while you
 5       Q. All right. So are any of those in            5   were at Watson or Actavis, the company stopped
 6   that list opioids?                                  6   making controlled substances at a Florida plant?
 7       A. Hydrocodone.                                 7       A. No.
 8       Q. So the first one there.                      8       Q. So staying on this page --
 9           With regard to the opioids that we've       9       A. Sure.
10   read on these lists, do you know why they were     10       Q. -- the Corona entry states
11   listed as challenges?                              11   hydrocodone, and then it states initial quota
12       A. I think probably because the amount         12   grant is 25 percent of aggregate.
13   of regulation, the quota implications for some     13       A. Right.
14   of the products as well.                           14       Q. And then it states, hydrocodone under
15       Q. So with regard to the Florida               15   Florida as well.
16   manufacturing facility that you were talking       16           Do you see that there?
17   about, the purchase of Actavis didn't take place   17       A. Yes.
18   until sometime in 2012; is that right?             18       Q. So the 25 percent of aggregate quota
19       A. Right. Yeah, this would have been           19   that you had explained before, was the Florida
20   Andrx, which I think was in 2009.                  20   plant in addition to the 25 percent or included
21       Q. What was Andrx?                             21   in that?
22       A. Andrx was a generic pharmaceutical          22       A. It would have been exclusive of it.
23   manufacturer.                                      23   But from my recollection, the hydrocodone
24       Q. Do you remember at some point whether       24   production in Florida was minimal.


                                        Page 127                                               Page 128
 1      Q. Moving on to the next page it states,         1   to DEA and also to articulate quantities to --
 2   "Product development. "                             2   for the, the build of test batches, exhibit
 3          Do you see that there?                       3   batches that would be submitted to FDA.
 4      A. Yes, I do.                                    4           So it was really -- the challenges
 5      Q. And this is page 090 in Exhibit 6.            5   that I'm speaking about here are, are challenges
 6   And there are eight chemicals or drugs listed       6   administratively from a quota standpoint where,
 7   there.                                              7   you know, that these -- these are not -- and the
 8          Can you go through that list and tell        8   quota process, especially at that time, took a
 9   me which of them are opioids?                       9   long period of time. So, you know, in any type
10      A. Sure.                                        10   of new product development in any pharmaceutical
11          Fentanyl citrate, hydromorphone,            11   organization, you want to be first to file for a
12   morphine sulfate, oxymorphone.                     12   generic patent challenge. So any type of delays
13      Q. Okay. So four out of the eight               13   in the quota process, these things could affect
14   product development?                               14   your timeline in getting your, your product
15      A. Yes.                                         15   approved and being able to have affordable
16      Q. Do you remember why these eight drugs        16   products in the generic market for, for
17   or chemicals were listed as challenges?            17   patients.
18      A. Sure.                                        18       Q. So as you've just described the
19      Q. Why?                                         19   challenges, are those more business challenges
20      A. With product development efforts, you        20   than, say, security challenges?
21   would have to still apply for quota with the       21       A. Yes.
22   DEA. It was a very challenging process in that     22       Q. So do you remember there being any
23   you'd have to work closely with your R&D folks     23   security challenges for the fentanyl citrate EQ
24   and scientists who -- to provide a justification   24   oral or the hydromorphone or morphine sulfate or



                                                                  32 (Pages 125 to 128)
                                        Page 129                                                Page 130
 1   oxymorphone?                                        1      A. I can't be sure.
 2      A. No.                                           2      Q. Do you remember whether Watson ever
 3          MR. LUXTON: Objection to the form.           3   undertook to make generic Kadian?
 4   BY MR. EGLER:                                       4      A. I believe with the Actavis
 5      Q. All right. So as you think about it,          5   acquisition, I believe that was a legacy Actavis
 6   the fentanyl citrate EQ oral, do you know what      6   product, Kadian.
 7   the brand name equivalent of that would be?         7      Q. But do you remember whether Watson
 8      A. I don't off the top of my head.               8   ever made generic Kadian?
 9      Q. How about hydromorphone?                      9      A. I don't have a specific recollection.
10      A. No.                                          10      Q. All right. So moving on in this
11      Q. How about morphine sulfate?                  11   document, get to page 091, and it states
12      A. Hydromorphone I believe is Dilaudid.         12   "Suspicious Order Monitoring, SOM," it says,
13   These, these were all products that were not       13   "The registered shall design and operate a
14   high-volume products. If you look at               14   system to disclose suspicious orders of
15   hydromorphone, morphine sulfate, they're --        15   controlled substances." And there are two
16   oxymorphone, but I would say are institutional     16   bullet points that states "unusual size,
17   products that we used in hospital settings or      17   pattern, frequency," and then, "suspicious order
18   long-term care.                                    18   should not be identified on
19      Q. Have you ever heard of the drug              19   benchmarks/thresholds only."
20   Kadian?                                            20      A. Um-hmm.
21      A. I have.                                      21      Q. So that first group of three terms
22      Q. Is the morphine sulfate that's listed        22   there, "unusual size, pattern or frequency,"
23   there the same thing as Kadian or something        23   what did you mean by that?
24   else?                                              24      A. It was taken directly from 1301.74 in


                                        Page 131                                                Page 132
 1   the Code of Federal Regulations, and is just the    1   "including" word would increase the number of
 2   DEA's verbiage for, you know, what, you know,       2   considerations beyond unusual size, pattern or
 3   what could comprise, potentially comprise an        3   frequency?
 4   order that should be flagged as of potential        4       A. I can't make that assumption.
 5   interest.                                           5       Q. Was your understanding that the --
 6      Q. Did anyone ever -- well, let me start         6   let me start over.
 7   over.                                               7          Was your understanding around this
 8          Around this time, February of 2010,          8   time that the Suspicious Order Monitoring System
 9   do you remember ever having a conversation that     9   as required by the DEA was to track unusual
10   the CFR in question listed unusual size, pattern   10   size, pattern or frequency and not include any
11   or frequency, but also could include other         11   other aspects?
12   aspects or other things that a company should      12       A. I think those were key elements to
13   look for in a Suspicious Order Monitoring          13   look for as mandated within the regulations.
14   System?                                            14       Q. Do you remember ever including
15          MR. KNAPP: Form.                            15   aspects beyond those three?
16          MR. LUXTON: Same.                           16       A. There are certainly other
17      A. No.                                          17   considerations, such as products that may be
18      Q. For example, did anyone ever tell you        18   bought in combination that may be concerning.
19   that the CFR in question, before it states         19       Q. Anything else?
20   unusual size, pattern of frequency has the word    20       A. Not to my knowledge.
21   "including" in it?                                 21       Q. All right. And then I just -- I
22      A. Um-hmm. I'm aware of the -- of the           22   hadn't said it before, but the top of this page
23   DEA regulation.                                    23   is "Compliance Landscape."
24      Q. Did anyone ever say that the                 24          The second bullet point there states,



                                                                 33 (Pages 129 to 132)
                                           Page 133                                                   Page 134
 1   "SOM as well as 'Know Your Customer' efforts are    1   compliance aspect, we would have a set of
 2   key to DEA's effort to curb diversion of C/S in     2   questions that would be answered by the
 3   listed chemicals."                                  3   customer.
 4          Do you see that there?                       4      Q. Who in your group, as you think of it
 5      A. Yes, sir.                                     5   around this time, early 2010, would have been
 6      Q. Do you remember -- well, that term,           6   responsible for the Know Your Customer part?
 7   "Know Your Customer," what does that mean to        7      A. Me.
 8   you?                                                8      Q. Okay. Anybody else?
 9      A. It implies due diligence to me and            9      A. I would overall be responsible.
10   understanding who your business partner is.        10   Probably compliance auditor would be responsible
11      Q. And with regard to the due diligence         11   for procedurally.
12   processes that you're thinking of, who, if         12      Q. Beyond what you referred to as the
13   anyone, or what group at Watson around this        13   onboarding process when Watson took on a new
14   time, early 2010, was responsible for the Know     14   customer, were there ongoing Know Your Customer
15   Your Customer function?                            15   efforts?
16      A. Primarily from a DEA perspective, it         16      A. We maintained strong relationships
17   would be my group but also order management or     17   with our, with our customers. We also -- I know
18   the customer service side also had a role as       18   in the process when we acquired Actavis, we did
19   well, too. If onboarding a new customer, they      19   a revisit with our customers. We asked for, for
20   would have a process that they would go to, a      20   new compliance information.
21   licensed validation process. You know, Dun &       21          And when I was leaving the
22   Bradstreet, they would do a due diligence on a     22   organization, we were again doing another
23   customer prior to onboarding them on a customer.   23   refresh as well to update our records.
24   And from a security aspect or from a DEA           24      Q. So with regard to this term, Know


                                           Page 135                                                   Page 136
 1   Your Customer, have you ever heard an additional    1       A. No.
 2   term "Know Your Customer's Customer"?               2       Q. At any time when you were at Watson
 3      A. I have.                                       3   or Actavis, was the automatic part of the
 4      Q. What does that mean to you?                   4   Suspicious Order Monitoring System that was
 5      A. That implies that you should not only         5   contained in the SAP system designed to get an
 6   understand who your customers are, but who your     6   understanding of the broader secondary market
 7   customer is doing business with.                    7   for the controlled substances it was tracking?
 8      Q. So with regard to this time frame,            8           MR. LUXTON: Objection to form.
 9   early 2010, do you remember any "Know Your          9       A. No.
10   Customer's Customers" efforts at Watson?           10       Q. All right. So can you turn two more
11      A. No.                                          11   pages in to 093?
12      Q. With regard to the SOM system, have          12       A. Sure.
13   you ever heard the term "indirect customer SOM"?   13       Q. And it states, "2010 Goals and
14      A. I've heard "indirect customer," but          14   Objectives." 093.
15   not "indirect customer SOM."                       15           And under 2010 Goals and Objectives,
16      Q. So what does that mean to you,               16   it states, SOM.
17   indirect customer?                                 17           Do you remember what the 2010 goals
18      A. Indirect customer, again, would be a         18   and objectives for Suspicious Order Monitoring
19   customer of our customer.                          19   System were at Watson?
20      Q. At any time during your time at              20       A. Sure.
21   Watson and Actavis, was the automatic part, the    21           It was likely -- again, it was almost
22   SOM system, the part that was contained in the     22   nine years ago. It was an effort to enhance our
23   SAP system designed to track indirect customer     23   already compliant system. So to -- that's
24   sales?                                             24   probably right around the time when we started,


                                                                  34 (Pages 133 to 136)
                                                     Page 137                                                        Page 138
 1    because of what we were seeing on the landscape            1      Q.    Do you have any particular memory
 2    and what DEA was indicating as important as well           2   about that?
 3    as our consultants as Know Your Customer, that's           3      A.    No, but we've, we've done many
 4    probably when we really started to, to build up            4   placebo manufacturing runs for DEA or law
 5    our Know Your Customer aspect of our system.               5   enforcement.
 6       Q. All right. And then the last one                     6      Q.    Do you remember ever having an
 7    there that's listed, "Placebo Program" --                  7   understanding of, of the demand in the illicit
 8       A. Yes.                                                 8   market for Watson's drug Norco?
 9       Q. -- tell me what that means.                          9      A.    No, I don't think it -- it was not a
10       A. Placebo program is because of our                   10   high-volume product being a branded product. As
11    long relationship with law enforcement and the            11   far as a demand for it illicitly, I -- there may
12    DEA, we had a formal program where if DEA                 12   have been because there was an illicit desire
13    requested, we would be very happy to manufacture          13   for all opioids.
14    placebo of our products that they could use in            14      Q.    Okay. All right. You can set this
15    operations to combat illicit traffic of                   15   document aside.
16    controlled substances.                                    16           (Witness complies.)
17       Q. With regard to that issue, do you                   17   BY MR. EGLER:
18    remember ever hearing of an opioid called Norco,          18      Q.    I'll hand you what I'll mark as
19    N-o-r-c-o?                                                19   Exhibit 7.
20       A. Yes.                                                20
21       Q. Do you remember participating in a                  21           (Napoli Exhibit 7, Email chain
22    DEA program to provide placebos of the drug               22      beginning with email dated 4/12/10 from S.
23    Norco?                                                    23      Soltis to Napoli, Bates-stamped
24       A. It's possible.                                      24      ALLERGAN_MDL_01236097 and 6098, marked for


                                                     Page 139                                                        Page 140
 1      identification, as of this date.)                        1    before.
 2   BY MR. EGLER:                                               2       A. Um-hmm.
 3      Q. Mr. Napoli, I've just handed you what                 3       Q. Who is Scott Soltis?
 4   we will mark as Exhibit 7.                                  4       A. Scott was our executive director of
 5          Can you look through it? And as                      5    securities and DEA affairs.
 6   you're looking through it, I'll read into the               6       Q. So was he on an organizational chart
 7   record the Bates numbers. ALLERGAN_MDL_01236097             7    above you or below you.
 8   and 6098.                                                   8       A. Above me. He was responsible for
 9          And when you're ready, can you tell                  9    security and DEA compliance for the
10   me what this appears to you to be?                         10    organization.
11      A. It looks like it's a document in                     11       Q. And then you cc Gary Stewart?
12   reference to a DEA request for a placebo product           12       A. Yes.
13   and setting them up within our distribution                13       Q. Who is Gary Stewart?
14   system as a customer to receive a no charge.               14       A. Gary Stewart was our supply chain
15      Q. Right.                                               15    security manager based out of Gurnee, Illinois,
16          As you think about that, an entity                  16    distribution center.
17   that is being set up as a customer, is that the            17       Q. And then Ed J. Grover?
18   DEA?                                                       18       A. Yes.
19      A. Yes.                                                 19       Q. Who is Mr. Grover?
20      Q. So at the earliest email in time on                  20       A. Ed Grover was our head of
21   this exhibit, and it's at the bottom of the                21    distribution in Gurnee, Illinois.
22   first page, you write to Scott Soltis.                     22       Q. And you write, "Scott, in regards to
23      A. Um-hmm.                                              23    the recent DEA request for product, I would
24      Q. I think we've talked about him                       24    suggest the following course of action: Special


                                                                             35 (Pages 137 to 140)
                                        Page 141                                               Page 142
 1   Agent Warpness should provide the request for       1   Mark."
 2   product on official letterhead," and then in        2          From the context of this email, can
 3   parentheses, "include reg number," close            3   you tell who the Mark is that he's referring to?
 4   parentheses, "and fax to Watson DEA affairs.        4      A. That's Mark Warpness, a DEA
 5   But if time is of the essence, I would suggest      5   investigator.
 6   fax going to Gary at the DC since most of us        6      Q. And --
 7   will be at the DEA conference this week."           7      A. Or special agent. I'm sorry.
 8           Do you remember going to a DEA              8      Q. And Mr. Soltis writes, "He wants ten
 9   conference in April of 2010?                        9   bottles, which I told him no problem and that we
10       A. Yeah. I've been to many of them.            10   will not charge him."
11       Q. And you say, "Faxing to Gary at the         11          And then Mr. Soltis writes, "He did
12   DC."                                               12   indicate that Norco is the most abused
13           What does that mean?                       13   painkiller of preference on the street and it is
14       A. If I'm going to be out of the office,       14   just known on the street as 'Watson.'"
15   it probably would make sense, if this DEA agent    15          Do you remember ever hearing that
16   wants the placebo as soon as practical, send it    16   before this time, April 2010, that people from
17   directly to our security manager in the            17   the DEA indicated that Norco is the most abused
18   distribution center so the process can be, the     18   painkiller of preference on the street?
19   request can be processed without delay.            19      A. We certainly heard from the DEA that
20       Q. All right. And then Scott Soltis            20   hydrocodone was one of the most abused products.
21   writes back on the same day, April 12, 2010, and   21      Q. So and that's what Norco is,
22   that is the email above.                           22   hydrocodone?
23       A. Um-hmm.                                     23      A. Norco is a branded product, so --
24       Q. He says, "FYI, I just talked to             24   and, again, I don't know if he was saying Norco


                                        Page 143                                               Page 144
 1   or hydrocodone there, so I can't be inside his      1   out from a placebo standpoint. Or if there are
 2   mind but...                                         2   any type of information requests, we would be
 3       Q. Okay. Well, do you remember ever             3   happy to fulfill those for DEA.
 4   hearing that on the, quote/unquote, street, that    4       Q. Do you remember ever -- let me start
 5   one of the opioids that Watson manufactured was     5   over.
 6   known simply as "Watson"?                           6       A. Sure.
 7       A. I was aware of that. There were --           7       Q. Beyond this event that is listed here
 8   many opioids and controlled drugs had many          8   with the request for 10 bottles of placebo
 9   illicit street, street names. It's very common.     9   Norco, do you remember particularly any other
10       Q. Have you ever seen a pill of the drug       10   requests or provision of that type of placebo to
11   Norco, the brand name drug Norco?                  11   the DEA?
12       A. I have.                                     12       A. I don't recall specific requests, but
13       Q. Do you know whether it has the word         13   I am positive that there were multiple requests
14   "Watson" written on it?                            14   for drugs throughout my tenure for placebo.
15       A. It may. It's been a while since I've        15       Q. And after you heard or read this
16   seen a tablet.                                     16   email and found that one of the DEA agents
17       Q. Do you remember ever participating          17   indicated that Norco was the most abused
18   with the DEA beyond what's listed here in          18   painkiller of preference on the street, did you
19   Exhibit 7 to address the, the, quote/unquote,      19   take any action internally to address that
20   street abuse of Norco?                             20   issue?
21       A. As far as efforts that we made to           21       A. We were already aware that
22   help combat?                                       22   hydrocodone and opioids were products of abuse
23       Q. Yes.                                        23   in illicit markets, as you can see through some
24       A. We would always be willing to help          24   of the documents we've looked at already that I


                                                                 36 (Pages 141 to 144)
                                        Page 145                                              Page 146
 1   clearly communicated regarding the landscape.       1   Watson used with regard to other drugs?
 2           You know, we took the responsibility        2          MR. LUXTON: Objection to form.
 3   very seriously. And to the extent that a            3      A. Yes.
 4   manufacturer can prevent the illicit diversion      4      Q. Were they higher than security
 5   of products, we made every effort to ensure that    5   processes used for other Schedule II drugs?
 6   we had a robust security program that was -- not    6          MR. LUXTON: Objection to form.
 7   only met the basic requirement of DEA               7      A. No.
 8   regulations, but exceeded them to make sure that    8      Q. Were they higher than security
 9   we were doing our part.                             9   processes used for Schedule II opioids?
10       Q. Where was, as you think of it, where        10          MR. LUXTON: Same objection.
11   was Watson's Norco physically made?                11      A. They were consistent.
12       A. Corona.                                     12      Q. Do you remember ever talking with the
13       Q. And, you know, we saw before that           13   FDA about this agent's opinion or indication
14   there was a notation that Watson's Corona          14   that Norco was the most abused painkiller of
15   facility had 25 percent of the nationwide quota    15   preference on the street?
16   for a particular drug?                             16      A. It would not be within my role to
17       A. Yes.                                        17   have conversations with the FDA about that.
18       Q. Is that the same drug as Norco?             18      Q. Would it be within the role of anyone
19       A. It would be included within that            19   at Watson to have that type of a conversation?
20   product, but Norco would not comprise 25 percent   20          MR. KNAPP: Just real quick, was that
21   of the market.                                     21      last question about -- that was about the
22       Q. Do you know whether any of the              22      FDA?
23   security processes used with regard to Norco by    23          THE WITNESS: Yes.
24   Watson were more than the security processes       24          MR. KNAPP: I believe Mr. Napoli


                                        Page 147                                              Page 148
 1      answered based upon the FDA.                     1        A. Okay.
 2          MR. EGLER: Let me ask this again.            2        Q. Exhibit 8, can you look through it
 3   BY MR. EGLER:                                       3   generally. And as you're looking through it,
 4      Q. Do you remember ever talking with             4   I'll read on the record it's
 5   anyone at the DEA about this indication that        5   ALLERGAN_MDL_01236095 through 6096.
 6   Norco was the most abused painkiller of             6           And when you're ready, can you tell
 7   preference on the street?                           7   me what this appears to you to be?
 8      A. Not about Norco in particular.                8           (Document review.)
 9      Q. Okay. Do you remember whether anyone          9        A. Looks like a question from one of our
10   at Watson had that type of a conversation with     10   security supervisors who attended a National
11   anyone from the DEA?                               11   Association of Drug Diversion Investigators
12          MR. KNAPP: Foundation.                      12   conference about placebo programs.
13      A. I don't recall.                              13        Q. So that National Association of Drug
14      Q. All right. You can set that document         14   Diversion -- can you say that again?
15   aside.                                             15        A. National Association of Drug
16          (Witness complies.)                         16   Diversion Investigators.
17          (Napoli Exhibit 8, Email chain              17        Q. Investigators.
18      beginning with email dated 4/29/10 from L.      18           That's the NADDI --
19      Scott to Napoli, ALLERGAN_MDL_01236095          19        A. Correct.
20      through 6096, marked for identification, as     20        Q. -- that's referred to in the earliest
21      of this date.)                                  21   email in time on the second page of Exhibit 8?
22   BY MR. EGLER:                                      22        A. Yeah.
23      Q. Mr. Napoli, I'll hand you what we            23        Q. And it's Pete J. Herrera?
24   will mark as Exhibit 8.                            24        A. Correct.


                                                                 37 (Pages 145 to 148)
                                        Page 149                                                Page 150
 1       Q. Mr. Herrera worked at Watson; is that        1   electronic channels and tend not to get their
 2   right?                                              2   hands dirty with diverse buys, et cetera."
 3       A. Yes.                                         3           And then on the next page,
 4       Q. What was his role around this time,          4   Mr. Herrera writes to you, "Thank you for your
 5   April 2010?                                         5   prompt reply. I hear you about the FBI's MO
 6       A. Security supervisor of the Corona            6   with reverses. The agents were" -- "The agents
 7   facility.                                           7   that were interested were from the San Diego
 8       Q. And he writes to you and Ms. Scott,          8   field office. And there was one presentation by
 9   "Just got back from NADDI last night and wanted     9   an SD County prosecutor that keyed on the
10   some clarification on how Watson, (DEA affairs)    10   diversion wave in SD, especially Watson hydro
11   administers the placebo program for law            11   and Norco really hard. Maybe I heard it wrong
12   enforcement."                                      12   at the DEA seminar, but didn't the DEA people
13       A. Um-hmm.                                     13   say they had the problem under control down
14       Q. And he goes on from there.                  14   there?"
15           And you respond to him on April 29th       15       A. Um-hmm.
16   and say, "Hi, Pete. It is not uncommon to          16       Q. So do you remember there being
17   return from NADDI with a pocket full of placebo    17   something that can be referred to as a
18   requests. We will be establishing a placebo        18   "diversion wave" in San Diego that especially
19   program this year, though, so you can forward      19   related to Watson's hydrocodone and Norco
20   the contact names to Lisa and they will be added   20   products?
21   to the list."                                      21       A. No.
22           And then continuing, "Interesting          22       Q. Do you remember ever hearing that a
23   that the FBI inquired. They usually follow the     23   San Diego County prosecutor had contacted -- let
24   money trail on high-profile RX cases through       24   me start over.


                                        Page 151                                                Page 152
 1            Did you ever hear that a San Diego         1   mean?
 2   County prosecutor had made a presentation about     2       A. I think because of the way that the
 3   diversion of Watson's hydrocodone and Norco         3   current tact was. And in that email, it
 4   products in San Diego County, California?           4   expresses probably a feeling within industry
 5       A. No, I don't recall ever receiving any        5   that the approach by DEA was aggressive
 6   requests from San Diego or contact by a             6   enforcement on industry, where this not -- this
 7   prosecutor.                                         7   is a complex societal problem; it's not just the
 8       Q. So you know that San Diego County is         8   manufacturers. But the least amount of
 9   just to the south of the Riverside County where     9   registrants are manufacturers, so I think it's
10   Corona is?                                         10   easier to approach that population rather than
11       A. Correct. I mean, it may be possible.        11   going down the supply chain.
12   I just don't recall if there was a placebo         12           A lot of these products that are on
13   effort.                                            13   the market are in illicit channels are because
14       Q. And then you write back to                  14   of, quote/unquote, legitimate prescriptions that
15   Mr. Herrera and Ms. Scott, "I don't think it       15   are written at the prescriber level, and there
16   will ever been under control. The bad boys are     16   are -- there was at the time seemingly no
17   always a step ahead. This is why" -- "This is      17   efforts to focus on that.
18   why DEA likes to beat up on legitimate industry.   18           So it just probably indicating just
19   Is all they can control."                          19   that the their -- the focus, although well
20            Then you have exclamation point           20   intended, is I think heavily on the wrong part
21   there.                                             21   of the system of distribution.
22       A. Um-hmm.                                     22       Q. And you write there as well, "The bad
23       Q. So when you wrote, "I don't think it        23   boys are always a step ahead."
24   will ever been under control," what did you        24       A. Right.


                                                                 38 (Pages 149 to 152)
                                        Page 153                                               Page 154
 1       Q. What did you mean by that?                   1   pharmaceuticals.
 2       A. I think in any type of criminal              2           And then you saw it went from the
 3   endeavor, it's -- where there's profit to be        3   diversion investigator concept to we're going to
 4   made, there's always -- criminals always seem to    4   take diversion investigators and now add special
 5   be one step ahead of law enforcement.               5   agents from the criminal side in with those
 6       Q. So with regard to the "bad boys"             6   groups and be more aggressive with the
 7   there, who are you referring to?                    7   registrant population.
 8       A. Anybody who engages in the illicit           8       Q. So with regard to this email that you
 9   trafficking of a controlled drug.                   9   sent to Mr. Herrera and Ms. Scott, you said, "I
10       Q. And then you write, "This is why DEA        10   don't think it will ever be under control."
11   likes to beat up on legitimate industry."          11           This is April 29, 2010.
12           Around this time, April 2010, why did      12       A. Um-hmm.
13   you think DEA likes to beat up on legitimate       13       Q. When you had that belief, did you
14   industry?                                          14   ever try to change Watson's internal processes
15       A. Because there was a change -- as you        15   to try to control the diversion that was going
16   probably saw in one of the landscape slides that   16   on of Norco?
17   I did earlier, that there was kind of a change     17           MR. KNAPP: Objection to form.
18   from -- previously, the DEA was more of a          18       A. We continually ensure that we had
19   partner with industry and we worked                19   appropriate controls in place to mitigate theft
20   collaboratively.                                   20   and diversion for what was under our control.
21           And then as you saw a shift in where       21       Q. So with regard to the Norco drug,
22   the DEA was making efforts to combat the illicit   22   after this time, April 29, 2010, did you ever
23   drugs and making headway there, then you saw       23   undertake to have higher security processes than
24   abusers migrating over to the legitimate           24   other drugs that Watson made in the same


                                        Page 155                                               Page 156
 1   controlled substance class?                         1   undertake to have a greater understanding of the
 2       A. Well, we sought to always have a             2   indirect customers for Norco?
 3   strong program for all of our controlled            3           MR. KNAPP: Objection to form.
 4   substances from the time we received the            4           MR. LUXTON: Form.
 5   material on our loading dock until we produced a    5       A. We at, at Watson had -- through our
 6   solid dosage form. So we had a layered and          6   Know Your Customer program, we sought to find
 7   balanced approach to physical security              7   out about our customers, about their -- we had a
 8   throughout our entire product lifecycle through     8   form letter that went out to our customers and
 9   distribution.                                       9   indicated that we were interested in finding out
10       Q. And with regard to the diversion            10   information from them of -- specifically of
11   issues, did you or -- is it your understanding     11   hydrocodone and oxycodone products that they
12   that anyone at Norco -- I'm sorry.                 12   purchased from us, a customer list, and who
13           With regard to the diversion issues,       13   their most significant customers were. So it
14   is it your understanding that you or anyone else   14   was all part of our Know Your Customer process.
15   at Watson ever made special efforts to             15       Q. So when those letters went out, was
16   understand and reduce or stop the diversion of     16   that at the onboarding process that you were
17   its Norco drug?                                    17   talking about or at some other time?
18           MR. KNAPP: Objection to form.              18       A. It would be at the onboarding time.
19           MR. LUXTON: Form.                          19   It would also be when we did a periodic refresh,
20       A. It's not within the scope of our, of        20   which would have been, again -- probably that
21   our power to do that.                              21   next juncture would have been 2012, when we had
22       Q. With regard to what we've been              22   the, the Actavis acquisition.
23   talking about before, that indirect customer       23           But throughout my tenure with, with
24   concept, did you or anyone you know at Watson      24   Watson/Actavis, we didn't onboard too many



                                                                 39 (Pages 153 to 156)
                                       Page 157                                                 Page 158
 1   customers. We did not have a big customer list,     1   this time were selling the Norco drug to other
 2   so there wasn't too much addition to that           2   people; is that right?
 3   customer base.                                      3      A. They would be selling them to a
 4       Q. So when you wrote that you didn't            4   pharmacy.
 5   think it would ever been under control, did you     5      Q. And do you remember ever undertaking
 6   renew the process of trying to understand your      6   a project or directing someone else to undertake
 7   customers' customers to understand any part of      7   a project to gain a greater understanding of the
 8   the diversion process?                              8   pharmacies to which the Norco drugs were being
 9       A. What we sought to do was to                  9   sold?
10   understand -- to work with our customers to        10           MR. KNAPP: Objection to form.
11   ensure that they had programs in place, that       11      A. We actually looked at through our
12   they were ensuring that they understood their      12   Know Your Customer process at all of our
13   customers and their ordering behaviors, and they   13   customers and -- and gaining an understanding of
14   had effective controls in place to detect any      14   where all of our controlled substances, but
15   type of unusual behavior.                          15   specifically hydrocodone and oxycodone, were
16       Q. And as are you wrote here, "I don't         16   going.
17   think it will ever been under control," do you     17           As far as the daily day-to-day
18   think that the -- your customers' processes were   18   management of those customers, that was not
19   effective?                                         19   within our role. And if you look at some of our
20       A. I don't think that was any indictment       20   customers, they had -- just one customer maybe
21   of a customer's process. I just think it's a --    21   had thousands upon thousands upon pharmacy
22   probably a societal note about the demand for      22   locations. It would be untenable to do a
23   drugs in this country.                             23   realtime monitoring of those activities.
24       Q. But the customers that Watson had at        24      Q. With regard to the time frame that


                                       Page 159                                                 Page 160
 1   is -- that appears in this email, April 29th, do    1          As you sit here today, what's your
 2   you remember -- or April 29th, 2012, do you         2   understanding of what Mr. Herrera meant?
 3   remember whether there was any particular           3          MR. LUXTON: Objection --
 4   endeavor to look at any of the pharmacies that      4          MR. KNAPP: Foundation.
 5   were selling Norco?                                 5          MR. LUXTON: -- calls for
 6           MR. LUXTON: Objection to form.              6       speculation.
 7           MR. KNAPP: I believe you said 2012.         7       A. I can't speculate --
 8       A. It's 2010.                                   8       Q. As you read it.
 9       Q. 2010.                                        9       A. I can't speculate --
10       A. Again, through our Know Your Customer       10          MR. KNAPP: Same objection.
11   efforts, we would gain an understanding of where   11       A. I can't speculate what Mr. Herrera
12   our customers were distributing. But if there      12   was thinking.
13   was a suspicious order that pended, we would       13       Q. Okay. So when he wrote, "I felt like
14   take a deeper dive and we would look to see        14   I was a class president or something at the
15   where these products were going.                   15   seminar," do you remember ever having a
16       Q. In response to this process at the          16   follow-up conversation with him about that?
17   end of April of 2010, do you remember any          17       A. No.
18   particular effort being made in that regard?       18       Q. What do you think he meant by that?
19       A. No.                                         19          MR. KNAPP: Objection.
20       Q. So Mr. Herrera writes back to you on        20          MR. LUXTON: Objection calls for
21   that day, April 29th, "I felt like I was a class   21       speculation.
22   president or something at the seminar. Pretty      22       A. I, again, I can't speculate as to
23   popular guy as soon as someone would read my       23   someone else's thoughts.
24   name badge and see I was from Watson."             24       Q. I'm not asking about his thoughts.


                                                                 40 (Pages 157 to 160)
                                           Page 161                                            Page 162
 1   I'm asking what you thought he meant by that.       1           MR. KNAPP: Objection.
 2          MR. KNAPP: Same objection.                   2       A. I can't speculate.
 3          MR. LUXTON: Foundation.                      3       Q. If someone writes, "Ug, vomit," do
 4      A. Again, I can't.                               4   you think they agree with what Mr. Herrera has
 5      Q. And he writes, "...pretty popular guy         5   said?
 6   as soon as someone would read my name badge and     6           MR. LUXTON: Same objection.
 7   see I was from Watson."                             7           MR. KNAPP: Objection.
 8          Do you remember ever having a                8       A. I don't know.
 9   follow-up conversation about that issue?            9       Q. Do you remember ever having a
10      A. No.                                          10   discussion with Ms. Scott about the diversion
11      Q. And as you sit here today, do you            11   wave in San Diego that was referred to in this
12   have any memory of what you thought at the time    12   email?
13   he meant by saying that?                           13       A. No.
14          MR. LUXTON: Objection. Calls for            14       Q. Do you remember ever having a
15      speculation.                                    15   discussion with Ms. Scott about the impression
16      A. No, I don't.                                 16   of the DEA that there was a substantial
17      Q. And then the first email on the page,        17   diversion of the Watson hydro and Norco drugs?
18   the last one in time, Ms. Scott responds to you    18           MR. KNAPP: Foundation --
19   only and leaves Mr. Herrera off and she says,      19       A. We --
20   "Ug, vomit."                                       20           MR. KNAPP: -- and form.
21          As you sit here today, what do you          21       A. We had an understanding, as I
22   think she meant?                                   22   articulated earlier, from DEA that there was
23          MR. LUXTON: Objection. Calls for            23   a -- an increased illicit demand or use for
24      speculation.                                    24   hydrocodone in general, just not Watson.


                                           Page 163                                            Page 164
 1       Q. And based on that understanding, do          1   special process inside the Suspicious Order
 2   you remember ever taking any special steps in       2   Monitoring System that would address any of the
 3   regard to the Watson hydro and Norco with regard    3   diversion issues that Watson's hydro and Norco
 4   to security issues or Suspicious Order              4   were facing?
 5   Monitoring System or anything else?                 5           MR. LUXTON: Objection to form.
 6          MR. KNAPP: Form.                             6           MR. KNAPP: Objection to form. Asked
 7          MR. LUXTON: Objection to form.               7      and answered.
 8       A. From a security perspective, again we        8      A. As I stated, our Suspicious Order
 9   continually looked to enhance our security          9   Monitoring System program was a holistic and, we
10   process as any good security practitioner would    10   feel, an effective program that was complying
11   do. We assessed the current risk, and we looked    11   with DEA regulations.
12   to make enhancements where we can to our           12      Q. You can set that document aside.
13   systems.                                           13           MR. KNAPP: Can we take a break?
14          And we had a very robust security           14           MR. EGLER: You want to break for
15   program at Corona and in all our facilities, and   15      lunch?
16   we were frequent recipients of DEA inspections     16           MR. LUXTON: Is it being brought in?
17   from the Riverside office and other offices that   17           MR. EGLER: Yes.
18   were heavily focused on the security aspect and    18           MR. LUXTON: Hopefully if it's here,
19   control of -- that you had over your product.      19      we'll break for lunch.
20   And we had outstanding results with DEA in our     20           MR. EGLER: I'll check if it's here.
21   inspections.                                       21      If it's not, we'll take a ten-minute break.
22       Q. Do you remember whether Watson,             22           THE VIDEOGRAPHER: The time is
23   around this time or at any point after             23      approximately 12:23 p m., and we are going
24   April 2010, undertook to modify or create a        24      off the record.



                                                                  41 (Pages 161 to 164)
                                                Page 165                                          Page 166
 1          (Recess is taken.)                              1      Q. Can you look through Exhibit 9? And
 2                                                          2   as you're reading through it, I'll note for the
 3                                                          3   record that the first page has no Bates stamps.
 4        AFTERNOON SESSION                                 4           The second page is
 5        (Time noted: 1:10 p.m.)                           5   ALLERGAN_MDL_02467984 through 7998.
 6          THE VIDEOGRAPHER: We are back on the            6           And when you're finished looking
 7      record. The time is approximately                   7   through this document, can you tell me what it
 8      1:10 p.m.                                           8   appears to you to be?
 9             *     *   *                                  9           (Document review.)
10   T H O M A S P. N A P O L I , resumed and              10      A. Okay.
11          testified as follows:                          11      Q. All right. Do you recognize the
12   EXAMINATION BY (Cont'd.)                              12   document that appears after the first page?
13   MR. EGLER:                                            13      A. I do.
14      Q. Mr. Napoli, you understand you are              14      Q. What is it?
15   still under oath?                                     15      A. This appears to be a presentation
16      A. Yes, sir.                                       16   that I put together that talks about
17      Q. And for -- I'm going to hand you what           17   achievements and accomplishments during a
18   we will mark as Exhibit 9.                            18   calendar year and also what goals for the
19          (Napoli Exhibit 9, PowerPoint                  19   upcoming year of 2011 were for our DEA affairs
20      presentation entitled "DEA affairs                 20   organization.
21      Organizational Achievements,                       21      Q. So the achievements were for the
22      ALLERGAN_MDL_02467984 through 7998, marked         22   calendar year 2010; is that right?
23      for identification, as of this date.)              23      A. Yes, sir.
24   BY MR. EGLER:                                         24      Q. Do you remember who the audience for


                                                Page 167                                          Page 168
 1    this presentation was?                                1       on the record.
 2       A. No, I don't.                                    2   BY MR. EGLER:
 3       Q. So that author on the first page in             3       Q. So would you make this type of a
 4    the metadata page says Steve G. Sost.                 4   presentation annually?
 5           Do you see that there?                         5       A. It's likely that I would.
 6       A. Steve Sost.                                     6       Q. Do you remember making these types of
 7       Q. Who is he?                                      7   presentations?
 8       A. Steve Sost was one of our                       8       A. I do.
 9    communications folks, corporation                     9       Q. And who would you make them to?
10    communications. He may have put this into a          10       A. Likely to my department management
11    company-approved format for me.                      11   and perhaps organizational management.
12       Q. So as you think about this                     12       Q. So your department management would
13    presentation, would you regularly give a             13   be who?
14    presentation like this at the beginning or at        14       A. My executive director Scott Soltis.
15    the end of each year?                                15   Then eventually we were part of supply chain as
16       A. It would likely --                             16   well. So that -- that wasn't at that time. So
17            (Interruption.)                              17   this would have been Scott Soltis and perhaps
18           THE VIDEOGRAPHER: The time is                 18   higher levels of management.
19       approximately 1:14 p.m. We are going off          19       Q. All right. So if you turn to page
20       the record.                                       20   990 of this document, it's about halfway
21           MR. EGLER: I can ask a better                 21   through, a little bit less, on the document, at
22       question. Yeah, let's go back on.                 22   the top of the page there, 990, it states,
23           THE VIDEOGRAPHER: The time is                 23   "Suspicious Order Monitoring."
24       approximately the 1:14 p m., and we're back       24           Do you see that?


                                                                    42 (Pages 165 to 168)
                                        Page 169                                               Page 170
 1      A. Um-hmm.                                       1   efforts. And by doing so, it's ensuring that we
 2       Q. As you see that page there that              2   had a strong relationships with internal
 3   appears under Suspicious Order Monitoring, what     3   customers, such as sales or marketing folks that
 4   does that mean to you in the context of this        4   we could garner information from about customer
 5   document?                                           5   ordering behavior, maybe upcoming awards of
 6          (Document review.)                           6   contracts or types of changes within the market,
 7      A. It really just looks like kind of a           7   if somebody dropped out, if somebody is picked
 8   status update on the Suspicious Order               8   up. Just another source of gathering
 9   Monitoring.                                         9   information so we can be most effective and also
10      Q. So this would be looking back at year        10   ensuring we maintained our strong partnership
11   2010; is that right?                               11   with the customer relations folks who we
12      A. Yes.                                         12   partnered with on the SOMS initiative.
13      Q. It states, "Evaluation and                   13       Q. So with regard to the customer
14   enhancement," and then a dash, "effective          14   relations entity that's referred to there, at
15   relationship with internal customers."             15   Watson at this time, end of year 2010, was the
16      A. Yes.                                         16   customer relations group part of the sales and
17      Q. And it states, "Sales and marketing"         17   marketing group?
18   and "customer relations."                          18       A. Yes.
19          What does that group of words mean,         19       Q. Was there any other entity within
20   "Effective relationship with internal              20   Watson that you think of as an internal customer
21   customers," and "sales and marketing" and then     21   that you or your group worked with in 2010 to
22   "customer relations"?                              22   evaluate and enhance the Suspicious Order
23       A. It's indicative of our continuous           23   Monitoring program?
24   desire to enhance and improve our compliance       24       A. As far as internal customers?


                                        Page 171                                               Page 172
 1      Q. Yes.                                          1      A. No, they, they wouldn't really have a
 2      A. I'm sure there was a component with           2   relevant stake, I think, in Suspicious Order
 3   perhaps with legal.                                 3   Monitoring because they're more focused on safe,
 4      Q. Okay. Do you remember ever talking            4   pure and effective drugs, ensuring that we have
 5   with anyone involved with FDA regulation part of    5   quality systems around safe, pure and effective
 6   Watson with regard to the Suspicious Order          6   drugs.
 7   Monitoring System in 2010?                          7      Q. Do you remember ever meeting with
 8      A. It's a little vague. Is that FDA or           8   anyone from the quality assurance group with
 9   DEA you're referring to?                            9   regard to the data that they collected on opioid
10      Q. FDA.                                         10   drugs?
11      A. FDA?                                         11      A. I don't recall.
12      Q. So let's back up a little bit. So --         12      Q. Then you state "increase security
13   and we had talked about this before earlier.       13   visibility," and it says "order of interest
14           As you think about it, what group do       14   review," and then "investigation," and then
15   you identify at Watson around this time frame,     15   "communication with customers."
16   2010, to be most responsible for dealing with      16      A. Um-hmm.
17   FDA regulation of drugs?                           17      Q. What was the "increase security
18      A. Quality assurance.                           18   visibility" in 2010?
19      Q. So do you remember whether you               19      A. That was, you know -- again, 2010 is,
20   ever -- well, let me start over.                   20   depending on what time it was, it was a little
21           Do you remember whether you or your        21   over a year or a year since I transitioned in.
22   group ever identified quality assurance as an      22   So it was really getting more involved from a
23   entity to interface with regard to the             23   security standpoint and, and from a compliance
24   Suspicious Order Monitoring System in 2010?        24   standpoint, meaning our internal auditors and


                                                                 43 (Pages 169 to 172)
                                              Page 173                                                     Page 174
 1   taking an active role in the order of interest       1         Q. All right. And then can you turn to
 2   review investigation and, you know, and the          2     page 995. It looks like this (indicating).
 3   communication with the customers about orders.       3         A. Um-hmm.
 4      Q. And the "order of interest," that              4         Q. And it says, "2011 goals and
 5   term, is that the same as you understand it as a     5     objectives continued."
 6   pending order?                                       6             So if you need to look before there,
 7      A. Correct.                                       7     feel free, but I'm just going to ask you about
 8      Q. Then the next dash down there it               8     this page.
 9   says, "systemic upgrade and enhanced system          9         A. Yup.
10   logic and increase efficiency."                     10         Q. It states, "SOMS" and that's
11          Do you see that there?                       11     Suspicious Order Monitoring System, right?
12      A. Yes.                                          12         A. Yes, sir.
13      Q. Do you remember during 2010 what              13         Q. And your -- the goal at Watson for
14   steps you and your group at Watson took with        14     2011 was to improve the system and enhanced
15   regards to the systemic upgrade of the              15     automation?
16   Suspicious Order Monitoring System?                 16         A. Yes.
17      A. I think that this may have been               17         Q. Do you remember what you meant by
18   around the time where we engaged with Cegedim to    18     that?
19   look at our system and, and maybe propose some      19         A. Yeah, just what we just spoke of, is,
20   enhancements to the, to the system itself. And      20     is looking at our current compliance system but
21   we were looking to increase the efficiency and      21     also finding ways to make it -- to look at more
22   again enhance some of the system logic in           22     parameters regarding an order of interest and to
23   building in an additional or enhancing an           23     increase the efficiency of the program.
24   algorithm.                                          24         Q. Okay. Then the next one says,


                                              Page 175                                                     Page 176
 1   "Enhance investigation process," and it says         1   that process ever change?
 2   "Procedure in cross-training."                       2      A. No.
 3            What did you mean by that group of          3      Q. All right. You can set that aside.
 4   words?                                               4          (Witness complies.)
 5       A. Creation of a more formal procedure           5   BY MR. EGLER:
 6   on the investigation process of an order of          6      Q. I will hand you what we will mark as
 7   interest. And cross-training meaning, as I           7   Exhibit 10.
 8   referred to earlier, we had an individual in our     8          (Napoli Exhibit 10, Watson 210
 9   global security department, Jeff Collins, who        9      Performance Review Form - Exempt,
10   was a trained, seasoned investigator to provide     10      Bates-stamped ALLERGAN_MDL_03535275 through
11   cross-training in this area for him so he could     11      283, marked for identification, as of this
12   serve as a backup or a supplement to performing     12      date.)
13   investigations for the team.                        13          (Document review.)
14       Q. And in this time frame, 2011, the            14   BY MR. EGLER:
15   initial investigation of a pending order would      15      Q. Mr. Napoli, can you look at what's
16   take place in the customer service group?           16   been marked as Exhibit 10?
17       A. The order management side, yeah.             17      A. Yes.
18       Q. And if it was escalated, it would            18      Q. And look at it generally. And while
19   come to your group; is that right?                  19   you're checking it out, I'll read into the
20       A. Yes, sir.                                    20   record, it's Allergan_MDL_03535275 through 283.
21       Q. All right. Do you, as you think              21          And you can look through the whole
22   about it, as long as there is an internal           22   document. I'm going to ask you about text that
23   Suspicious Order Monitoring System at Watson or     23   appears on the third page, which is 5277.
24   the part of Actavis that you worked with, did       24      A. Sure.



                                                                      44 (Pages 173 to 176)
                                        Page 177                                                           Page 178
 1           (Document review.)                          1    with minimum impact to the business while
 2       Q. So first, to get the big picture, do         2    maintaining DEA compliance."
 3   you recognize this document?                        3           And you write, "Overall objectives:
 4       A. I do.                                        4    Utilize identified vendor to evaluate the
 5       Q. What is it?                                  5    current system. An evaluation will consider
 6       A. It's a performance review form.              6    Watson's approach of design, parameters
 7       Q. So is this your performance review?          7    inherently unique to account types, and
 8       A. It appears that it is.                       8    validation process."
 9       Q. And do you remember filling out a            9           Do you see that?
10   performance review at the end of 2010?             10        A. Um-hmm. Yes.
11       A. I'm sure that I did.                        11        Q. So it says, "Evaluation will consider
12       Q. All right. Could you look at the top        12    Watson's approach and design."
13   of page 5277? It states, "Key goal No. 1."         13           What did you mean by that?
14           Do you see that?                           14        A. That we would be utilizing a vendor,
15       A. Yes, sir.                                   15    Cegedim in this case, to come in and do an
16       Q. And it says, "Suspicious Order              16    assessment or an overall valuation of our
17   Monitoring program, SOM, upgrade Phase II."        17    current system and our approach and design of
18           And did you write the text that            18    our system.
19   appears in this box?                               19        Q. All right. And "parameters
20       A. Yes.                                        20    inherently unique to account types," do you have
21       Q. All right. And you state, "Lead a           21    an understanding of what that means?
22   cross functional team with the goal of enhancing   22        A. Likely the different -- differences
23   the program logic within SAP to accurately and     23    between different types of account types. So
24   efficiently determine legitimacy of CS orders      24    different types of customers, whether it's a


                                        Page 179                                                           Page 180
 1   large distributor, midsize distributor or, you      1      A. Yes.
 2   know... different class of trade.                   2      Q. And then at the very bottom it
 3       Q. When you use the term "class of              3   states, "Complete evaluation of current system V
 4   trade," what does that mean?                        4   DEA requirements and prepare executive summary
 5      A. Class of trade, is, you know, the             5   by 4/30, 2011. Develop action plan and present
 6   various different types of, of customers. So        6   to management by 6/1, and implement system with
 7   you might have a customer that is a midsize         7   automated business system test environment by
 8   distributor, a large distributor, a chain           8   end of fourth quarter."
 9   distributor. So it's just the differentiator        9          Do you remember who set that schedule
10   for the different types of business classes.       10   for the Phase II of the upgrade of Watson's
11       Q. So would one class of trade be, as          11   Suspicious Order Monitoring program?
12   you said, a large distributor?                     12      A. It's likely myself, my manager.
13      A. Um-hmm. Yes.                                 13      Q. Again, who was your manager?
14       Q. Yes?                                        14      A. Scott Soltis.
15       A. Yes.                                        15      Q. All right. So let's set this
16       Q. And then the last one there says            16   document aside.
17   "validation process."                              17          (Witness complies.)
18           Then there is a bullet point, and it       18          (Napoli Exhibit 11, Customer Services
19   states, "Based on evaluation, a report will be     19      Agreement - Statement of Work No. 1,
20   generated that identifies any gaps and             20      Bates-stamped ALLERGAN_MDL_03535028 through
21   recommended actions to ensure that the system is   21      5030, marked for identification, as of this
22   statistically defensible in compliance" -- "and    22      date.)
23   compliant with DEA mandate."                       23   BY MR. EGLER:
24           Do you see that there?                     24      Q. I'll hand you what we will mark as



                                                                    45 (Pages 177 to 180)
                                           Page 181                                                       Page 182
 1   Exhibit 11.                                         1    that?
 2           (Handing.)                                  2        A. It was our, our project.
 3      A. Thank you.                                    3        Q. And so speaking generally about the
 4      Q. Mr. Napoli, can you look at what I've         4    Buzzeo entity, I think you had said today that
 5   marked as Exhibit 11? While you're looking at       5    you had worked with them previously in the
 6   it, I'll read into the record it's                  6    course of your work at Watson; is that right?
 7   ALLERGAN_MDL_03535028 through 5030.                 7        A. Correct.
 8           When you're ready, when you're ready,       8        Q. And as you think of it, did you work
 9   can you tell me what this appears to you to be?     9    with consultants other than Buzzeo that provided
10           (Document review.)                         10    similar services while you were at Watson?
11      A. Yes. It's a Statement of Work from           11        A. I mean primarily from a consulting
12   Buzzeo PDMA, also known as Cegedim. And it's to    12    standpoint, we would utilize Buzzeo. I'm trying
13   conduct what we discussed in my, my goals and my   13    to think if there are any other...
14   performance review to do an analysis of our SOM    14           There may have been another firm, but
15   program and discuss our approach, meet with IT     15    I'm just drawing a blank right now.
16   and compliance teams, discuss data, and the, the   16        Q. Do you remember whether with regards
17   current model and any improvements that can be     17    to the Phase II that you talked about in your
18   made.                                              18    annual review for the Suspicious Order
19      Q. So with regard to this Statement of          19    Monitoring program at Watson, whether you
20   Work No. 1, do you know who would have -- who      20    entertained bids or proposals from anyone other
21   would have, at Watson, negotiated this statement   21    than Buzzeo PDMA?
22   of work with Buzzeo?                               22        A. Perhaps ValueCentric, but I can't be
23      A. Likely myself and Scott Soltis.              23    100 percent sure.
24      Q. All right. And what makes you think          24        Q. So what do you know about


                                           Page 183                                                       Page 184
 1   ValueCentric?                                       1      Q. Okay. So this document appears to me
 2      A. ValueCentric is another organization          2   to be signed by Mr. Soltis, I think, is it
 3   that is in the business of providing data to the    3   July 28th, 2011?
 4   pharmaceutical industry.                            4      A. Um-hmm.
 5      Q. Can you think of a particular person          5          (Document review.)
 6   that you recognize as a contact at ValueCentric?    6      A. Yes.
 7      A. No.                                           7      Q. So before that time, as the agreement
 8      Q. Do you know whether you were -- when          8   was coming together, is there anyone in
 9   you were at Watson or Actavis, your group ever      9   particular at Buzzeo PDMA that you worked with
10   contracted with the ValueCentric entity?           10   to get a mutual understanding of the scope of
11      A. My group did not.                            11   the project and the cost?
12      Q. Do you know if anyone at Watson              12      A. Yeah. Likely it was an individual
13   contracted with the ValueCentric entity?           13   named Paul Hamby, H-a-m-b-y, and Bob Williamson,
14           MR. KNAPP: Foundation.                     14   common spelling.
15      A. I believe sales and marketing may            15      Q. And Mr. Hamby I think we mentioned
16   have utilized their services.                      16   earlier today.
17      Q. Okay. Anybody else that you know of?         17          When did you first meet Mr. Hamby?
18      A. No, I don't.                                 18      A. Likely in the mid-2000s at a Buzzeo
19      Q. All right. So with regard to this            19   conference.
20   Statement of Work No. 1, it's marked as            20      Q. How about Mr. Williamson?
21   Exhibit 11, who in particular, if anyone, at the   21      A. Same. Mr. Caverly we talked about
22   Buzzeo PDMA group did you negotiate with?          22   earlier now. This is the first introduction to
23      A. Now when you say "negotiate," can you        23   Paul, I believe.
24   expand on that, on that term?                      24      Q. All right. All right. You can set



                                                                   46 (Pages 181 to 184)
                                                    Page 185                                          Page 186
 1   this document aside for now.                               1   Cegedim Dendrite," and it states "Thursday,
 2           (Witness complies.)                                2   September 8th, 2011."
 3   BY MR. EGLER:                                              3          Do you remember this particular
 4      Q.    I'll hand you what we will mark as                4   meeting?
 5   Exhibit 12.                                                5       A. I don't.
 6           (Napoli Exhibit 12, Meeting Minutes                6       Q. Can you, can you tell from the
 7      dated 9/8/11 ALLERGAN_MDL_02176488 through              7   context of this where this meeting would have
 8      6492, marked for identification, as of this             8   been held?
 9      date.)                                                  9       A. Likely in our Parsippany office.
10   BY MR. EGLER:                                             10       Q. Do you remember having a meeting like
11      Q.    And Mr. Napoli, can you look at what             11   this with people from Cegedim Dendrite in
12   I've marked as Exhibit 12?                                12   September 2011?
13           And while you're looking at it, I'll              13       A. Yes.
14   note for the record that it's numbered                    14       Q. And there's a person there under
15   ALLERGAN_MDL_02176488 through 6492.                       15   attendees, Robert C. Williamson.
16           When you're ready, can you tell me if             16          Is that Bob Williamson -- Bob
17   you recognize this document?                              17   Williamson that you were talking about before?
18      A.    I do recognize it.                               18       A. Bob Williamson, yes.
19      Q.    What is it?                                      19       Q. And there's -- the name underneath
20      A.    It looks like a meeting minutes from             20   there Jonathan Kuhn, Ph.D.
21   an initial meeting that we had with Cegedim               21          Do you know Mr. Kuhn or Dr. Kuhn?
22   regarding the SOMS assessment.                            22       A. Yes. He's a statistician who worked
23      Q.    So in the subject, on the first page,            23   for Cegedim.
24   page 88 states, "SOMS meeting system evaluation,          24       Q. And then there are various people


                                                    Page 187                                          Page 188
 1    listed beyond there; Scott Soltis, Mary Woods,            1       Q. As you read this, do you know who
 2    Larry Schaffer, Justin Park, Laura Pinti, Sandra          2   would have typed the text in there that appears
 3    Simmons, Lisa Scott, Lynn DaCunha, Jaydeep                3   there?
 4    Shukla, Rick Robbins, and Napoleon Clarke.                4       A. No.
 5             Did all those people that I just read            5       Q. Do you think it was you?
 6    their names, did all those people work at                 6       A. No.
 7    Watson?                                                   7       Q. So it states, "Overview of
 8        A. Yes.                                               8   organization," and it says, "Anda not included
 9        Q. All right. I don't think we have                   9   in the scope of this project."
10    seen the name Jaydeep Shukla earlier today. Who          10           What is Anda, as you understand it in
11    is -- is it Mr. or Ms. Shukla?                           11   the context of Watson?
12        A. Jaydeep eventually joined our DEA                 12       A. Anda is a pharmaceutical distributor
13    affairs team as an associate or a DEA compliance         13   that, when we acquired Andrx, they were a part
14    specialist.                                              14   of that organization. But they were treated as
15        Q. All right. And then Rick Robbins,                 15   a separate entity. They weren't part of our --
16    who is Rick Robbins?                                     16   when it came to compliance or anything, they
17        A. Rick Robbins and Napoleon were both               17   were a separate entity.
18    in sales and marketing.                                  18       Q. And then the next line down there, it
19        Q. All right. So -- and the front seems              19   states, "Enable and sustain growth of our
20    to be a discussion of what is going on at the            20   business" and, dash, "$498 million of C/S
21    meeting.                                                 21   products sold in 2010 with top 5 products,
22             And the third entry down there, it              22   hydrocodone, oxycodone, fentanyl and
23    say, "Agenda," and then in parentheses, "Tom."           23   methylphenidate."
24        A. Um-hmm.                                           24       A. Yes.


                                                                        47 (Pages 185 to 188)
                                        Page 189                                                Page 190
 1       Q. And then in parentheses, "Concerta           1            Do you remember whether you said
 2   P&G," close parentheses.                            2   something like that at this meeting and what you
 3           So there are, I think, four things          3   meant by it?
 4   listed there.                                       4       A. It's possible.
 5           But do you remember having a                5       Q. What would you have meant by it?
 6   discussion of Watson having $498 million of CS      6       A. It meant that although we had a
 7   products sold in 2010 and the top four products     7   compliant system, it was very labor intensive,
 8   being hydrocodone, oxycodone, fentanyl and          8   and we were looking to make enhancements to the
 9   methylphenidate?                                    9   program that would sharpen the tool for us.
10       A. It's entirely possible.                     10   Maybe have we have a statistician there where --
11       Q. All right. And then the next entry          11   to look at algorithms that were currently
12   is, "Enable and sustain growth of business," and   12   developing with the, the advance of technology
13   then dash "security and compliance."               13   itself, or to take a look at is there a way that
14           Do you have an understanding of            14   we could do this more efficiently to take some
15   whether you said something like this at the        15   of the labor intensivity out of it and to have
16   meeting and what you meant by it?                  16   it autocalibrate.
17       A. What I would have meant by that is          17       Q. So when you say "labor intensivity,"
18   to, you know, from a business perspective, to      18   as you think about the labor intensive part of
19   support the business and -- but to make sure       19   the Suspicious Order Monitoring System and
20   that we do it in a secure and compliant manner.    20   Watson around this time, mid to late 2011, what
21       Q. All right. And then the next                21   was labor intensive about it?
22   statement is, "Systemic upgrade" and then it       22       A. We pended a lot of orders in the
23   says, "Take labor and subjectivity out of the      23   system that need to be reviewed.
24   department."                                       24       Q. And so as you think about it, what


                                        Page 191                                                Page 192
 1   was your proposed means of reducing the labor       1   system, where although we had a compliant
 2   intensiveness of the system?                        2   system, it -- we wanted to, again, sharpen the,
 3       A. Automation.                                  3   you know, the sensitivity. So by -- and I'm
 4       Q. Would the automation replace -- let          4   just putting this out there. If we looked at
 5   me start over.                                      5   six parameters, we wanted to -- maybe Buzzeo had
 6           As I think of the system, there are         6   a statistical algorithm of like 12. Maybe we
 7   three basic parts; the SAP system, and then the     7   could reduce the number, because we had an awful
 8   initial order management team consideration, and    8   lot of false positives in our system, so we
 9   the potential DEA team consideration.               9   wanted to be more accurate and take -- and by
10           So as you think about taking the           10   less labor, it means less false positives, less
11   labor intensive part out of it, if those are the   11   time spent on reviewing orders that we didn't
12   correct stages of the system, which part are you   12   need to have to. Because that was one of the
13   thinking of?                                       13   issues. We reviewed a lot of orders because we
14       A. Well, just to back up and clarify,          14   erred on the side of being conservative. We
15   when I think of our SOM system, I don't think      15   rather look at too many orders than not look at
16   just of SAP. I think of a holistic approach        16   enough.
17   that begins with the Know Your Customer            17       Q. So with regard to that issue and
18   initiative and vetting.                            18   trying to make the automated part of the
19           And then we have the systemic              19   Suspicious Order Monitoring System more
20   approach to it, which we're talking about, then    20   accurate, is that a good word or --
21   also the evaluation investigative aspect as        21       A. No, because it was accurate, but we
22   well, too, and the monitoring.                     22   just wanted to make it more efficient.
23           But in this aspect, we were talking        23       Q. More efficient.
24   strictly about the automated aspect of the         24           Was there ever any consideration that



                                                                  48 (Pages 189 to 192)
                                            Page 193                                               Page 194
 1   the system wasn't pulling up enough suspicious      1      A. Not specifically. I mean, we already
 2   orders?                                             2   looked at hydrocodone as a molecule, which would
 3          MR. LUXTON: Objection to form.               3   include Norco.
 4      A. The system wasn't pulling up                  4      Q. Was there any discussion of whether
 5   suspicious orders. The system was pulling up        5   to add more variables or data to examine the
 6   orders of interest that were pending and it -- I    6   known diversion issues with the hydrocodone
 7   would not say it didn't pull up enough. I think     7   molecule?
 8   we pulled up a lot of orders that were, I would     8      A. Again, known diversion issues -- what
 9   say, false positives that we had to -- had to       9   known diversion issues are you talking about?
10   work through.                                      10      Q. So we are talking about the Exhibit,
11      Q. Was there ever any consideration that        11   I think, 8 before, the email...
12   the Suspicious Order Monitoring System at Watson   12          (Document review.)
13   around this time in 2011 was not pulling up or     13   BY MR. EGLER:
14   not pending orders that were suspicious or would   14      Q. What we marked as Exhibit 8, there is
15   be suspicious if examined?                         15   a statement from Mr. Herrera that says, "The
16      A. No.                                          16   agents were" -- "that were interested were from
17          MR. KNAPP: Objection to form.               17   the San Diego field office, and there was a
18   BY MR. EGLER:                                      18   presentation by SD County prosecutor that keyed
19      Q. Was there ever any discussion of the,        19   on the diversion wave in SD, especially Watson
20   for example, the Norco diversion issue and         20   hydro and Norco really hard."
21   whether the Suspicious Order Monitoring System     21          Do you remember, and this is
22   could be tuned to better examine issues raised     22   April 2010, do you remember in 2011 when
23   to the diversion of Norco?                         23   recalibrating the Suspicious Order Monitoring
24          MR. KNAPP: Form and foundation.             24   System at Watson, whether there was ever any


                                            Page 195                                               Page 196
 1   discussion of finding data or variables that        1   they say they heard in a conversation with, with
 2   would help to track diversion in, say, San Diego    2   someone from San Diego.
 3   County, California?                                 3           There was no official communication
 4       A. No. Our system designed for our SOMS         4   from anyone in California or San Diego to us as
 5   program was in accordance with the DEA              5   an organization about a wave. So this is
 6   regulations for us to identify or that deviated     6   someone's -- you're taking someone's
 7   in size, pattern or frequency with, with our        7   interpretation of an event that they went to.
 8   trading partners, with our partners. That's         8       Q. Did you --
 9   what it was geared towards.                         9           MR. LUXTON: Sorry to interrupt, but
10       Q. The DEA didn't instruct registrants         10       some of the people on the phone notified me
11   on the formulas or algorithms they were to use     11      that they are having a real tough time
12   in constructing their Suspicious Order             12       hearing, so I wanted to slide this over, if
13   Monitoring systems; is that right?                 13       you don't mine, a little.
14       A. That's correct.                             14           THE WITNESS: Yeah. Sure.
15       Q. And was there any consideration at          15           MR. KNAPP: If you can just try to
16   Watson at this time after having been told by      16       keep your voice up.
17   the San Diego field office of the DEA that there   17           THE WITNESS: Sure.
18   was a diversion wave in San Diego that there       18           MR. KNAPP: Thanks.
19   should be some analysis of how to account for      19   BY MR. EGLER:
20   that wave or analyze it or anything?               20       Q. With regard to the, the DEA field
21           MR. KNAPP: Objection to form. Asked        21   office and the DEA in general, Watson provided
22       and answered multiple times.                   22   the -- the -- I can't remember the name.
23       A. And I'll state that, you know, you're       23           What are the fake pills?
24   basing this premise on someone's version of what   24       A. Placebo.


                                                                  49 (Pages 193 to 196)
                                        Page 197                                               Page 198
 1       Q. Watson provided the placebo pills to         1       A. They were looking to do a reverse buy
 2   the DEA as part of their processes; is that         2   because of illicit activities with product.
 3   right?                                              3       Q. So did you ever ask the DEA what the
 4       A. Right.                                       4   illicit activities that the DEA thought were
 5       Q. And when you or whoever at Watson            5   going on were?
 6   talked to the DEA agents, did you get an            6       A. The DEA nor any law enforcement
 7   understanding of why they were asking for           7   agency is going to share any active
 8   placebo Norco pills?                                8   investigation details with you.
 9       A. If they requested Norco, yes.                9       Q. After the DEA requested the Norco
10       Q. What was your understanding of why          10   placebo pills, did you do any media analysis or
11   they were asking for placebo Norco pills?          11   court docket analysis to determine whether
12       A. To perform a reverse buy because of         12   Watson's drugs were part of an indictment or
13   an illicit diversion.                              13   bust or publicized investigation anywhere in the
14       Q. Did the Suspicious Order Monitoring         14   country?
15   System at Watson ever take into account the        15       A. As part of our, our security
16   issues raised by the DEA in seeking the placebo    16   department's charge, we obviously would monitor
17   pills?                                             17   the federal register or media for any type of
18       A. Can you clarify?                            18   appearance of our product that involved in any
19           MR. KNAPP: Objection to form.              19   type of activities.
20   BY MR. EGLER:                                      20       Q. But particularly, after the DEA asked
21       Q. Do you know why the DEA was asking          21   you for the fake pills, the placebos, did you
22   for the placebo pills?                             22   ever try to follow up in the media or court
23       A. I just explained that.                      23   records to determine if they busted somebody for
24       Q. Can you say it again? I just --             24   trying to buy the pills?


                                        Page 199                                               Page 200
 1           MR. KNAPP: Objection to form. Asked         1   would not be solely for Norco either. So it
 2       and answered.                                   2   could be any particular product.
 3       A. I don't recall.                              3       Q. But you are aware that the DEA was
 4       Q. Did you ever instruct anyone to go           4   asking for placebo pills of Norco, right?
 5   keep this on a tickler file to see if anything      5       A. Right. I think it was ten bottles.
 6   ever came up about it?                              6       Q. And when you met with Buzzeo, the
 7       A. We had a proactive posture as it was,        7   Buzzeo people, did you ask if there was a way
 8   so we continually monitored for these type of       8   that you could tune the Suspicious Order
 9   activities.                                         9   Monitoring System to examine any diversion
10       Q. Do you remember ever finding anything       10   issues with regard to Norco?
11   out about it?                                      11       A. When you say "diversion issues,"
12       A. Not about this particular case.             12   where, where I'm trying to get an understanding
13       Q. Well, do you know whether all the           13   is "diversion" is kind of a blanket term.
14   pills that the DEA got from Norco or got from      14   There's different types of diversion. You can
15   Watson, all the placebo pills were used in one     15   have a cargo theft. You can have a loss in
16   case?                                              16   transit. You can have a theft. You can have a
17       A. I don't know.                               17   non-righteous prescription. So you -- it's kind
18       Q. As you think about it over, say, 2010       18   of a broad term that you're using.
19   and 2011, do you have an understanding of how      19           So what we did was, with our
20   many bottles of placebo Norco Watson supplied to   20   Suspicious Order Monitoring program, is that we,
21   the DEA?                                           21   we designed our system, as many other
22       A. I don't, but it wouldn't -- it wasn't       22   registrants did, to ensure that we are meeting
23   a lot. We didn't get a -- it wasn't a high         23   our compliance under the Code of Federal
24   volume of requests that we got. And a request      24   Regulations, under our corresponding


                                                                 50 (Pages 197 to 200)
                                        Page 201                                               Page 202
 1   responsibility, which was the relationship          1            MR. LUXTON: Objection to form.
 2   between us and our direct customer. And, again,     2       A. It's possible depending on the
 3   our Know Your Customer aspect of our, of our        3   circumstance.
 4   program dealt with getting more into who their      4       Q. But it's your understanding that
 5   customers were, what the usages were, as well as    5   there was never an official policy that would
 6   any type of follow-up investigative work. But       6   reach out to the sales and marketing people to
 7   as far the expectation for a SOMS program, to be    7   incorporate market-based data to determine
 8   able to reach that far down into the supply         8   whether an order should penned; is that right?
 9   chain is just not realistic.                        9       A. Right.
10       Q. Well, Watson reached that, reached          10       Q. So, for example, the IMS data that,
11   that far down into the supply chain to examine     11   that Watson bought that gave a view of a -- the
12   whether orders should be cleared; is that right?   12   entire market of a generic opioid drug, that was
13       A. We reached down to the distributor          13   never incorporated into Watson's or Actavis's
14   level. And if the distributor level did not        14   Suspicious Order Monitoring System, the
15   have a satisfactory data for us, we could -- we    15   automated part; is that right?
16   would ask them for the third-party information     16            MR. KNAPP: Foundation.
17   as to who they were distributing to. So that       17            MR. LUXTON: Foundation.
18   was all done with our direct customer. We          18       A. I'm not an expert on IMS data. I do
19   weren't reaching out to individual pharmacies.     19   know that there are limitations to that data.
20       Q. There were instances when Watson's          20   It's retrospective as well as I don't know if
21   customer service group reached out to the sales    21   you can get as granular as to what you may be
22   and marketing people for market data to            22   indicating. So I can't, I can't really speak to
23   determine whether pended orders should be          23   that as an expert.
24   cleared; is that right?                            24       Q. The Suspicious Order Monitoring


                                        Page 203                                               Page 204
 1   System, as you understand it, typically uses        1   trying to estimate market share. Or if you're
 2   retrospective data; is that right?                  2   potentially launching a product, what your
 3       A. We're actually basing a current order        3   anticipated launch. You know, it sometimes was
 4   based on a six-month history.                       4   used to support a quota request, but not
 5       Q. Right.                                       5   necessarily -- we didn't use it as part of our
 6           So the six-month history is                 6   SOMS program.
 7   retrospective; is that right?                       7       Q. So who at Watson was in charge of the
 8       A. Yeah, to an extent. But it's, it's           8   quota request?
 9   giving you a current snapshot of what the, the      9       A. I was involved with quota request.
10   average looks like.                                10       Q. So you would have been -- in the
11       Q. An average of the past six months?          11   course of your work, you would have encountered
12       A. Right.                                      12   IMS data; is that right?
13       Q. And do you know how current the IMS         13       A. But when you talk about IMS data,
14   data that was available to Watson in, say, 2010    14   there's all different types of data. So this,
15   going forward was?                                 15   you know, if it was a quota request, if it was
16       A. I don't. And, again, I'm -- just to         16   for something like a launch, sales and marketing
17   reiterate, I'm not an IMS expert. I don't have     17   would provide us justification and that, based
18   a lot of breadth of knowledge with the topic.      18   on data, they anticipate capturing this much of
19       Q. Do you remember ever asking anybody         19   a market, for example, of a product.
20   at Watson or anywhere else about what the          20       Q. So where that DEA quota is
21   currentness of any IMS data that would be          21   established, typically annually?
22   available would be?                                22       A. Yes.
23       A. No. I know IMS data was used for            23       Q. And as part of the analysis that you
24   product launches. It was used for, you know,       24   would do at Watson, would you examine IMS data,



                                                                  51 (Pages 201 to 204)
                                              Page 205                                           Page 206
 1   say, for -- let me start over.                       1   but you're estimating that we're going to launch
 2            As you think about the annual               2   this generic version of this product that's
 3   analysis that you did for the generic opioids at     3   currently marketed by pharmaceutical company
 4   Watson, would that involve looking at the IMS        4   ABC, okay? So there is market data. So if this
 5   data across the various NDAs for a particular        5   is the brand and these are the total
 6   molecule to establish Watson's deserved level of     6   prescriptions, we anticipate that a generic
 7   quota?                                               7   could possibly take 80 percent of that market.
 8      A. Are you talking about ours against             8           So if the total prescriptions for
 9   others or --                                         9   this, for this molecule, or this product in this
10      Q. Yes.                                          10   case, represents this number, that then we would
11      A. No.                                           11   do an exercise based on that to determine how
12      Q. Would you look at the entire market           12   much active material we would need to produce
13   for a particular molecule?                          13   quantities for launch and post-launch quantities
14      A. No. It's part of the quota request            14   to have inventory on hand.
15   process that, you know, that's not something DEA    15       Q. So with regard to the data that you
16   would consider. The DEA would, would grant your     16   would buy from IMS for this, was there ever, as
17   quota request based on your historical sales and    17   you know, as far as you know, any restrictions
18   nothing to do with anybody else's in the market,    18   put on the use of the data?
19   so it would not be relevant.                        19       A. Again, I, I didn't extensively use
20      Q. What would you use the IMS data for           20   IMS data, and I was not involved of any type of
21   then?                                               21   interaction with IMS or the purchase of the
22      A. For -- if you wanted to make a DEA            22   data. Any data that I received was really just
23   request for quota and it's -- maybe it's a new      23   as I articulated and provided by sales and
24   product, so you don't have any sales history,       24   marketing.


                                              Page 207                                           Page 208
 1       Q. As you think about the launching of           1   particular drug under that quota, would Watson
 2   these generics that you're talking about, about      2   use the IMS data that it had purchased in
 3   how many times did you do it when you were in        3   furtherance of the quota request to inform its
 4   charge of the DEA affairs group at Watson and        4   algorithms and formulas in the Suspicious Order
 5   then Actavis?                                        5   Monitoring System?
 6           MR. KNAPP: Form.                             6           MR. LUXTON: Objection to form.
 7       A. How often did we launch a product?            7       A. If you're -- if you're talking about
 8       Q. Well, about how many times, yeah.             8   a new product launch, we would receive data
 9       A. It's hard to quantify, but it was not         9   from, not necessarily IMS data, but based on
10   a typical activity in my department.                10   from our sales and marketing folks as far as
11       Q. More than once a year?                       11   what we can expect as potential quantities based
12       A. Once a year, if that.                        12   on their interactions with customers. We would
13       Q. So with regard to the IMS market data        13   receive estimates on, on that.
14   that would be collected, if the drug -- let me      14       Q. So the market would reach -- let me
15   start over.                                         15   start over.
16           With regard to the IMS market data          16           So the data that you would seek out
17   that would be collected by Watson, would Watson     17   with regard to a new product launch would relate
18   use that data to inform its Suspicious Order        18   to the demand for the particular Watson generic?
19   Monitoring System if the drug was approved?         19           Is that right to say?
20           So if Watson -- I'll ask this               20       A. Right.
21   differently.                                        21       Q. And not for the demand for the, the
22       A. Okay.                                        22   comparable NDC-coded generics?
23       Q. If Watson was granted part of the            23       A. You lost me there.
24   quota by the DEA and was allowed to market a        24       Q. So -- and I appreciate you taking the


                                                                  52 (Pages 205 to 208)
                                                Page 209                                          Page 210
 1   time with me.                                          1   BY MR. EGLER:
 2       A. Yeah, not a problem.                            2       Q. To inform the Suspicious Order
 3       Q. So what's your understanding of an              3   Monitoring System?
 4   NDC code?                                              4          MR. KNAPP: Same objection.
 5       A. National Drug Code is a number that,            5       A. I'm still trying to grasp here.
 6   a unique number that is established and produced       6          Looking at IMS data for the innovator
 7   by the FDA for a particular drug. And it               7   or the brand product are you talking about? Or
 8   indicates the manufacturer, the labeling code,         8   for what?
 9   the quantity and fill size of a product and the        9       Q. Well, as I'm thinking about it, for
10   strength.                                             10   any complimentary NDC code. So if there is a
11       Q. Right.                                         11   brand version that's 100 pills of 20 milligrams
12           So if it was -- so an NDC code would          12   each and then if there is a generic version of
13   say, for example, it was a bottle of a 100            13   100 pills, it's 20 milligrams each, did you ever
14   pills, 20 milligrams each of a particular drug;       14   seek that type of data out to inform the SOM
15   is that right?                                        15   program?
16       A. Right.                                         16       A. Well, the -- like I said, the
17       Q. Did you or anyone at Watson ever seek          17   information we received in regards to if we're
18   out complimentary NDC codes -- let me start           18   talking about a product launch here is, again,
19   over.                                                 19   we're going to make our case to the DEA for
20           Did you or anyone at Watson ever seek         20   quantities that we need, and we're going to
21   out IMS data to complimentary NDC codes when          21   establish what launch quantities would be.
22   launching a particular generic opioid?                22   These launch quantities are based on what our
23           MR. KNAPP: Objection. Foundation.             23   customers' needs will be.
24           MR. LUXTON: Objection.                        24          So they are going to articulate to


                                                Page 211                                          Page 212
 1   us, that, hey, we buy -- and this -- this is a         1   you knew of at Watson ever did an analysis to
 2   process that we would, you know, our marketing         2   determine whether the initial demand from any of
 3   folks would meet with these folks. This is what        3   your customers was due to improper ordering or
 4   we currently do in the brand, and we're going to       4   improper delivering so that the initial demand
 5   be replacing probably 80 percent or whatever, 50       5   was improperly high?
 6   percent of that with your product.                     6           MR. LUXTON: Objection. Form.
 7            So that's basically where these               7       A. Like I said, we did analysis of what
 8   numbers are established as to what we can expect       8   their current, their current business is. These
 9   as what that customer's order behavior is going        9   are all customers, most -- they're not new
10   to be.                                                10   customers. These are customers that are
11            And what we would do in our SOM              11   existing that we've done due diligence on, that
12   system is we would receive this data, and what        12   we have a -- we maintain a relationship with
13   we would do for any type of new product or even       13   them and that we have conversations with about
14   an NDC code change is we would essentially put        14   these types of activities.
15   the SOMS program on pend everything. Because we       15           And so we have a certain comfort
16   wanted to pend every single one of their orders       16   level that our -- you know, that having these
17   going forward for at least six months to say,         17   strong customer relationships that, you know,
18   okay, to make sure that they're ordering              18   and that they have a history of doing the right
19   patterns were righteous with what they're             19   thing.
20   telling us in order to, in order to establish a       20           But we'll also look at what customers
21   baseline of normal ordering behavior prior to         21   that they are going to distribute to. That is
22   putting the system into the -- into the current       22   all part of the process.
23   system.                                               23       Q. Do you remember whether Agent
24      Q. Do you remember whether you or anyone           24   Rannazzisi ever warned registrants to examine


                                                                    53 (Pages 209 to 212)
                                           Page 213                                            Page 214
 1   initial levels of orders by pharmacies or           1   document, it says "Bob's overview DEA." And I
 2   distributors to determine whether the initial       2   had asked you this before.
 3   level of a new customer was improperly high?        3           This isn't your writing here,
 4      A. I don't know if Deputy Administrator          4   correct?
 5   Rannazzisi offered that information. That's         5       A. Right.
 6   something that we would have done anyway as just    6       Q. This description of Bob's overview?
 7   part of our due diligence.                          7       A. Correct.
 8      Q. And how would you have done that?             8       Q. It says, "DEA plays by their own
 9      A. As I just detailed.                           9   rules. Shoot first and ask questions later.
10      Q. Okay. Anything else that you can             10   They have a tendency to interpret the regs the
11   think of?                                          11   way they want to and have been successful being
12      A. No.                                          12   aggressive against companies. Bob requested a
13      Q. All right. And going back to this            13   list of all our customers from Napoleon,
14   Exhibit 12, I think we were on page 2.             14   discussed customers, and would like a list of
15      A. Okay.                                        15   all our List 1 chemical customers."
16      Q. There's -- throughout this document,         16           In the context of your work, what
17   there is a reference to a person named Bob.        17   does the term "List 1" mean?
18          Is that Robert Williamson?                  18       A. A List 1 chemical is a chemical that
19      A. Yes, sir.                                    19   can be a precursor or a chemical entity that's
20      Q. All right. And here it says -- we            20   used in the manufacture of a product like a
21   were talking about your discussion or your         21   pseudoephedrine, ephedrine. These List 1
22   presentation on the first page.                    22   chemicals can also be diverted and used in the
23      A. Um-hmm.                                      23   illicit manufacture of methamphetamine,
24      Q. And on the second page of the                24   therefore DEA controlled or regulated those


                                           Page 215                                            Page 216
 1   schedule listed chemical products.                  1   that means?
 2       Q. And then going down to No. 5, it says        2       A. I think it's Bob stating that their
 3   "OMS and SOMS."                                     3   product is statistically defensible and also
 4       A. Um-hmm.                                      4   that, you know, Bob's selling a product as well.
 5       Q. Oh, but going back to that No. 2 --          5       Q. Okay. Can you turn to -- it's the
 6       A. Sure.                                        6   last page of the exhibit. It's 6492.
 7       Q. -- do you remember ever having a             7       A. Yes.
 8   discussion with Bob about whether the DEA plays     8       Q. And it states, "Orders: How many
 9   by their own rules and she shoot first and ask      9   ways are orders are placed? EDI, Electronic
10   questions later?                                   10   Data Intercheck."
11       A. No.                                         11           In the context of your work, do you
12       Q. All right.                                  12   know what that term means?
13       A. Bob is -- was a former senior member        13       A. It can be an order that's placed in
14   of DEA. That's purely his opinion.                 14   an automated fashion with -- within the system.
15       Q. All right. So I think going to the          15   So maybe one SAP system talking to another
16   next page, No. 7, Bob's discussion again, it       16   business's in the electronic data exchange.
17   says, "DEA wants performance-based approach,       17       Q. All right. So then down on No. 17,
18   statistically defendable model, uses language      18   it says "Path forward, evaluation 10 working
19   and regulations, September 2011 letter. No         19   days. Bob reviews everything with Ron Buzzeo.
20   clients ever called Bob's organization             20   All communication will go to Tom and Scott.
21   questioning the SOMS program." K                   21   They recommended that SOMS and compliance
22           That sentence there, "No clients ever      22   regulation is tied into legal. And future
23   called Bob's organization questioning the SOMS     23   compliance, remove labor intensity and
24   program," do you have an understanding of what     24   automation."


                                                                 54 (Pages 213 to 216)
                                                   Page 217                                          Page 218
 1            Do you remember having that                      1       Q. What is it?
 2   discussion during this meeting?                           2       A. This is a security awareness
 3      A. I don't specifically. It was a while                3   presentation that I put together to talk about
 4   ago, but I'm sure it took place.                          4   to our security managers, our operations
 5      Q. All right. You can set that document                5   management, and our employees. Because part of
 6   aside.                                                    6   our security program was security awareness, we
 7            (Napoli Exhibit 13, Document entitled            7   wanted to have conversations with our employees
 8      "controlled Substance Awareness:                       8   about that drug diversion does exist and to talk
 9      Understanding the Threat," Bates-stamped               9   about some of these instances and also to
10      ALLERGAN_MDL_02054999 through 5022, marked            10   identify ways in which we can continually, you
11      for identification, as of this date.)                 11   know, raise the awareness of employees so we can
12   BY MR. EGLER:                                            12   focus on ensuring that we have effective
13      Q. I'll hand you what we will mark as                 13   controls in place to, to mitigate the loss of
14   Exhibit 13. Can you look at Exhibit 13? And as           14   any of these products.
15   you're looking at it, I'll read into the record          15       Q. Okay. With regard to this document,
16   that the first page -- well, the first page has          16   it states "date created," on the first page,
17   no Bates numbers on it, but starting on the              17   "February 2009" and "date last modified,
18   second page, it's ALLERGAN_MDL_02054999 through          18   August 2011"?
19   5022.                                                    19       A. Okay.
20            Mr. Napoli, when you're ready, will             20       Q. And it also states it's from your
21   you tell me if you recognize the presentation            21   custodial file.
22   that appears after the first page of this                22           Do you remember using this document
23   Exhibit 13?                                              23   around 2011?
24      A. I recognize it.                                    24       A. I don't specifically, but it's


                                                   Page 219                                          Page 220
 1    possible.                                                1       A. Controlled substance compliance U.S.
 2        Q. I think you said that this                        2       Q. So that is underneath you; is that
 3    typically -- or this would be a presentation             3   right?
 4    that you would typically give to employees               4       A. Yes.
 5    internally; is that right?                               5       Q. And then with regard to the Mark --
 6       A. Management supervisors, as well as                 6   is it Buban?
 7    security. And, again, it was to raise the level          7       A. Buban.
 8    of understanding of the, you know, of the                8       Q. Buban?
 9    threats around controlled substance products in          9       A. Um-hmm.
10    general.                                                10       Q. That's B-u-b-a-n. Manager, security
11       Q. So with regard to this document, can              11   and product protection Salt Lake City?
12    you turn into the document to page 004 where it         12       A. Um-hmm.
13    says "Organizational overview"?                         13       Q. Do you remember what products Watson
14            (Witness complies.)                             14   made in its Salt Lake City facility?
15        A. Yes.                                             15       A. Salt Lake City had a broad portfolio.
16        Q. And I think we had talked about a                16   And I, I couldn't speak to the non-controls, to
17    number of people that appear on this                    17   be honest with you. It was not my -- my focus
18    organizational chart. And your name appears on          18   was on the controlled drug. But from a
19    the far left-hand side; is that right?                  19   controlled drug standpoint, as we talked about
20       A. Correct.                                          20   before, testosterone, fentanyl transdermal and
21       Q. And where, if anywhere, on this is                21   methylphenidate transdermal.
22    the -- would the Suspicious Order Monitoring            22       Q. So the next page, 005, it states, "We
23    System at Watson around this time, 2011, be             23   manufacture controlled substances that are among
24    placed?                                                 24   the most commonly," and then colon, it states,


                                                                       55 (Pages 217 to 220)
                                      Page 221                                                      Page 222
 1   "prescribed for legitimate medical need in the     1       A. So we're trying to familiarize our
 2   U.S. and encountered by law enforcement on the     2   security team members, as well as supervisors
 3   street."                                           3   and managers, about the illicit use of these
 4           I think we talked about that earlier;      4   products. You know, our products are developed
 5   is that right?                                     5   and marketed for -- to reduce legitimate pain in
 6       A. Yup.                                        6   those in suffering, but also there is a
 7       Q. And going to page 007, it says,             7   percentage of products that are -- that wind up
 8   "hydrocodone" and then in parentheses, "see        8   in illicit markets. And we're just providing
 9   Roman numeral 3."                                  9   insight to our employee -- to our members of
10           Is that right?                            10   management, supervisors, and security folks
11       A. Correct.                                   11   about the illicit side.
12       Q. It says, "Street names: Vikes,             12       Q. You write -- and this is 2011, I
13   Hydro and Norco"?                                 13   think, when this is written.
14       A. Um-hmm.                                    14       A. Um-hmm.
15       Q. And then you write, "In 2006, DEA          15       Q. "In 2006, DEA documented the
16   documented the diversion of millions of dosage    16   diversion of millions of dosage units."
17   units." And then you write, "The United States    17            Why did you write that?
18   consumes 99 percent of the global hydrocodone     18       A. Just to convey the magnitude of some
19   supply."                                          19   of the issues that are going on.
20           Why did you write that on here?           20       Q. All right.
21       A. Which statement?                           21            And the next one is, "The United
22       Q. Well, let's go through the three of        22   States consumes 99 percent of the global
23   them.                                             23   hydrocodone supply."
24           The street name?                          24       A. Right.


                                      Page 223                                                      Page 224
 1      Q. Why did you write that?                      1   removes the opportunity for theft" --
 2      A. To put it in perspective as well.            2      A. Um-hmm.
 3      Q. And of that, United States, I think          3      Q. -- "and then ensure that employees
 4   you had said before, Watson, had -- is it 25       4   understand what their role is in the prevention
 5   percent of the quota in its Corona, California,    5   of loss, consistently comply with the
 6   plant; is that right?                              6   established policies and procedures and
 7      A. Yes.                                         7   obligation to report diversion and suspicious
 8      Q. So and then the next page, 008, it's         8   activity."
 9   oxycodone CII. Street names: OC, OX, Oxy?          9            Do you remember why you wrote that
10      A. Um-hmm.                                     10   down, "obligation to report diversion and
11      Q. And it says, "Popular among heroin          11   suspicious activity"?
12   users for alleviating effects of withdrawal and   12      A. Because it is a DEA requirement
13   considered a white-collar addiction because of    13   within the Code of Federal Regulations, and we
14   the perceived product safety."                    14   wanted to ensure compliance.
15           Do you remember why you wrote that        15      Q. All right. You can set this document
16   text in there?                                    16   aside.
17      A. Again, for employee awareness.              17            (Witness complies.)
18      Q. And the next page talks about               18   BY MR. EGLER:
19   employee theft.                                   19      Q. I'll hand you what we will mark as
20           But then moving down onto -- I'm          20   Exhibit 14.
21   sorry. Page 17 or page 017 in the exhibit.        21            (Napoli Exhibit 14, NJPIG letter
22           It states, "As management, we must,"      22      dated 7/20/11 from NJPIG Committee to
23   and the first one is "foster a work environment   23      Rannazzisi, Bates-stamped
24   that engages employees to prevent loss and        24      ENDO-OPIOID_MDL-02219848 through 19851,



                                                                     56 (Pages 221 to 224)
                                        Page 225                                                Page 226
 1       marked for identification, as of this           1   impacting the manufacturers to be able to, to
 2       date.)                                          2   manufacture and ensure that there were adequate
 3   BY MR. EGLER:                                       3   supplies for those patients in need of the
 4       Q. Mr. Napoli, could you look at what we        4   products.
 5   marked as Exhibit 14. And as with the prior         5       Q. So when you that term "delays in
 6   exhibit, I can remember which one, I'll just        6   receiving quota grants" --
 7   tell you this didn't come from the Allergan         7       A. Sure.
 8   production.                                         8       Q. -- what does that mean?
 9       A. Okay.                                        9       A. It means that, you know, when -- when
10       Q. That's why the bottom right-hand            10   -- there's is a couple aspects to it. So when
11   corner numbers are different.                      11   we talked before about the aggregate quota and
12       A. Okay.                                       12   also receiving manufacturer procurement quotas
13       Q. It states ENDO-OPIOID_MDL-02219848          13   and procurement quotas are more relevant to the
14   through 19851. But could you look at this          14   manufacturers of solid-dose products, there are
15   document and tell me if you recognize it?          15   established timelines within the DEA regulations
16           (Document review.)                         16   that they have to meet, that they're obligated
17       A. I do recognize the document.                17   to meet to communicate the grants of
18       Q. What is this document?                      18   quota-driven materials to industry.
19       A. This looks like a letter that we sent       19           And, for example, these -- there is a
20   on behalf of the New Jersey Pharmaceutical         20   midyear adjustment as well as the towards the
21   Industry Group to Deputy Administrator Joe         21   latter part of the year, you'll receive a grant
22   Rannazzisi. And it was about significant issues    22   for the next calendar year. And the DEA was
23   that were going on around this time frame with     23   consistently not coming close to meeting these
24   delays in receiving quota grants that were         24   obligations.


                                        Page 227                                                Page 228
 1           And by receiving these grants in a          1   letter seeing it when it was in draft form?
 2   delayed manner, it would impact the company's       2       A. Excuse me?
 3   ability to, if you don't understand what, what      3       Q. Would you have seen this letter
 4   quota that you're receiving, you can't plan your    4   before it was sent, while it was in draft form?
 5   manufacturing campaigns effectively and your        5       A. I would have seen it and I'm sure our
 6   manufacturing plants to be able to manufacture      6   attorneys would have seen it as well.
 7   your product.                                       7       Q. I was going to ask you that next.
 8           When they talk about the procurement        8           Well, let me get a little bit more
 9   process, the procurement quota process taking       9   general.
10   nine weeks or more, again, that was a process      10       A. Sure.
11   that would typically -- throughout the year, a     11       Q. This letter is dated July 20th, 2011;
12   DEA registrant based on sales, you can go back     12   is that right?
13   to the DEA and request more quota if it            13       A. Yes.
14   justifies.                                         14       Q. And at this time, July 2011, were you
15           Those types of requests were taking a      15   still involved in the New Jersey Pharmaceutical
16   protracted amount of time. Again, that was         16   Industry Group on behalf of your then employer
17   affecting the supply chain as well and the         17   Watson?
18   manufacturing process.                             18       A. Yes.
19           So essentially, this, this letter          19       Q. Was anyone else from Watson involved
20   was, you know, an appeal to deputy administrator   20   in the New Jersey Pharmaceutical Industry Group
21   for us to try to identify a way where we can       21   at that time?
22   work on, you know, enhancing or improving these    22       A. I was the main person.
23   timelines.                                         23       Q. And so if this letter was sent in
24       Q. Do you remember with regards to this        24   draft to the company representatives, you would


                                                                 57 (Pages 225 to 228)
                                        Page 229                                               Page 230
 1   have received it; is that right?                    1       A. Yes.
 2       A. Correct.                                     2      Q. And there is a person from Novartis,
 3       Q. So when -- as you think about your           3   Noramco, Purdue, Reckitt Benckiser?
 4   general processes or unless you have a              4      A. Benckiser.
 5   particular memory, when you would have received     5      Q. Benckiser.
 6   the draft of this letter, what would you have       6           And Halo Pharmaceuticals, right?
 7   done with it?                                       7       A. Um-hmm.
 8       A. I would have reviewed the letter             8      Q. Do you know why that subgroup of
 9   first, and I would have likely reviewed it with     9   people from the NJPIG committee were listed
10   my boss and also have either had a meeting or      10   here?
11   sent it to our legal folks to review.              11      A. Those individuals served as kind of
12       Q. Do you remember in particular with          12   the core committee for the organization itself.
13   regard to this letter, having a meeting with the   13   I don't want to use the term "officers of the
14   legal staff at Watson about it?                    14   committee," but that could can be interpreted in
15       A. I don't remember a specific meeting.        15   that way.
16       Q. And do you remember -- do you have a        16      Q. And one of those people is your
17   particular memory of responding to the NJPIG       17   former co-employee Tracey Hernandez, right?
18   about Watson's official opinion with regards to    18      A. That's correct.
19   this letter?                                       19      Q. So do you remember talking with her
20       A. I don't.                                    20   about this letter?
21       Q. Okay. At the end of this letter,            21       A. No.
22   there is the signature block, for lack of better   22      Q. The company that she worked for at
23   term. It says "NJPIG committee."                   23   this point, Reckitt --
24           Do you see that there?                     24      A. Benckiser.


                                        Page 231                                               Page 232
 1      Q. -- Benckiser, do you know whether             1   Assistant Administrator Rannazzisi around this
 2   they made opioids?                                  2   time frame, July 2011?
 3      A. I don't. I don't know the first               3       A. I don't recall any specific issues.
 4   thing about them.                                   4       Q. So this letter talks about quotas; is
 5      Q. Okay. So going back to the first              5   that right?
 6   page of this letter, do you remember anyone from    6       A. Yes, sir.
 7   Watson -- let me start over.                        7       Q. And let's start off broadly.
 8           Do you remember if anyone from Watson       8           From the time you started in your DEA
 9   ever told you that this letter was not              9   affairs position at Watson and through the time
10   appropriate to send to Deputy Assistant            10   you left Actavis, did the quota on any Schedule
11   Administrator Rannazzisi in July of 2011?          11   II controlled substance granted Watson or
12      A. Not to my knowledge.                         12   Actavis go down?
13      Q. And do you remember anybody saying           13       A. I would say by the -- prior to me
14   that it was appropriate to send?                   14   leaving the organization?
15      A. I don't have a specific memory.              15       Q. Yes.
16      Q. Do you remember anyone from Watson           16       A. I definitely think that -- I believe
17   having any edits to the letter --                  17   some of the opioids quota went down.
18      A. Not that I'm --                              18       Q. Do you have a particular memory of
19      Q. -- to the draft?                             19   any particular opioid that went down?
20      A. Not that I'm aware. Sorry.                   20       A. I'm -- and, again, I don't have the
21      Q. All right. Now do you remember               21   numbers in front of me. Those can be easily
22   anyone from Watson ever commenting that beyond     22   found in the federal register. But I think that
23   the quota issues that are raised here, there       23   there were -- in some of the years where DEA
24   should be other issues raised to Deputy            24   focused on aggressive enforcement, I believe


                                                                 58 (Pages 229 to 232)
                                       Page 233                                                 Page 234
 1   that you, you probably saw hydrocodone either       1   just be -- well, organically it would be reduced
 2   stayed the same or maybe go down, but I, but I      2   because we would request less. It wasn't an
 3   can't swear to that.                                3   action taken by DEA to take back your quota, is
 4      Q. As you think of it, was any reduction         4   what I'm saying.
 5   in quota for an opioid at Watson or Actavis         5       Q. So do you remember making a smaller
 6   while you were there the result of                  6   quota request on any particular opioids in the
 7   company-specific activities or non-activities,      7   time that you worked at Watson or Actavis?
 8   or were they related to the entire molecule         8       A. I do.
 9   market?                                             9       Q. Can you tell me about it?
10           MR. LUXTON: Objection to form.             10       A. Oxycodone.
11           MR. KNAPP: Objection to form and           11       Q. Do you remember what year that was?
12      foundation.                                     12       A. It would post 2012.
13      A. So when I just spoke about                   13       Q. All right. Any other ones?
14   reductions, I'm, I'm speaking of the aggregate,    14       A. Not that I recall.
15   so that's everybody's. So as far as Watson's       15       Q. So oxycodone, is that a generic name
16   quota, I don't recall having reduced -- our        16   for a brand-name opioid?
17   quotas reduced. I mean, our quotas were            17       A. Oxycodone is the molecule, so it's
18   commensurate with what our sales were. It was a    18   the active ingredient which can be used in
19   direct relationship there. And I think, you        19   combination products, such as in combination
20   know, there were times I think where our, our      20   with acetaminophen or aspirin. It could also be
21   quota needs went down.                             21   a single-entity product, such as like an
22      Q. When Watson's quotas needs went down,        22   OxyContin type of product.
23   was their quota reduced?                           23       Q. Do you remember whether Watson or
24      A. It wouldn't be reduced. It would             24   Actavis made generic OxyContin?


                                       Page 235                                                 Page 236
 1      A. OxyContin?                                    1      A. It could have been our due diligence
 2      Q. Yes.                                          2   efforts when we re-onboarded legacy customers.
 3      A. I'm not sure specifically how far we          3      Q. Do you remember whether a new version
 4   got into the market with that. I know it was        4   of any brand name of oxycodone came out around
 5   being developed. I do know that there was a         5   that time?
 6   brief time where we were an authorized generic      6      A. As far as a brand?
 7   for Purdue Pharma, but that didn't last very        7      Q. Yes.
 8   long because of litigation that they had            8      A. We wouldn't have manufactured any
 9   ongoing, so that was not a long lasting             9   brand. If you're talking about anything
10   relationship.                                      10   marketed by us, we would not -- we didn't have
11           But as far as -- I can't be exact. I       11   any brand oxy.
12   know that it was a product that was in             12      Q. And beyond any drug marketed by you,
13   development, but I think that it was -- I don't    13   do you remember, say, for example, a
14   know if it ever came to fruition or what the       14   tamper-resistant version of --
15   distribution of that product was.                  15      A. I was just going to say, there were
16      Q. So as you think about the reduced            16   various formulations that were being developed
17   quota request for oxycodone, do you remember the   17   by innovators such as Purdue where it was
18   reason for it?                                     18   increasing the tamper-resistant for controlled
19      A. I do believe that when -- when we            19   substance single-entity products like OxyContin.
20   transitioned, we when bought legacy Actavis into   20      Q. Do you ever remember whether that
21   organization, it became our SOMS program, there    21   development, the tamper-resistant technology,
22   was a, a reduction.                                22   had an effect of reducing Watson's or Actavis's
23      Q. Do you remember the reason for the           23   quota request?
24   reduction?                                         24      A. I don't believe there was a direct



                                                                  59 (Pages 233 to 236)
                                                   Page 237                                                    Page 238
 1     correlation because we are largely talking about        1   inquiring about that?
 2     two different types of products where one is --         2      A. I don't recall.
 3     you know, a product like OxyContin is just              3      Q. As you made the reduced quota demand
 4     purely oxycodone in larger controlled release           4   for the --
 5     quantities, where a lot of the products we              5      A. Well, I mean, obviously if we're
 6     manufactured were a combination products with,          6   making a quota request or if we're not due for a
 7     you know, smaller amounts, but, but combined            7   quota request is because of diminished sales.
 8     with hydrocodone and oxycodone, with                    8      Q. Do you remember what the reason for
 9     acetaminophen or two different types of delivery        9   the diminished sales were?
10     systems, two different types of products.              10      A. That, I don't know.
11     Probably geared towards different types of             11      Q. All right.
12     patients, I believe, too, as well. I would             12          MR. LUXTON: Before we go to the next
13     imagine OxyContin is delivered more to an              13      document, can we take a quick bathroom
14     individual who has got some chronic pain where         14      break?
15     again you don't want that, the peaks and valleys       15          MR. EGLER: Sure.
16     of the efficacy of the product so...                   16          THE VIDEOGRAPHER: The time is
17         Q. So with regard to the reduction in              17      2:37 p.m. We are going off the record.
18     quota request that you're thinking of, would you       18          (Recess is taken.)
19     characterize it as a drop-off in demand or a           19          THE VIDEOGRAPHER: We are back on the
20     drop-off in supply or a drop-off in the number         20      record at approximately 3:05 p.m.
21     of customers or something else?                        21          (Napoli Exhibit 15, Watson document
22             MR. LUXTON: Objection to form.                 22      entitled SOMS Project Evolution IT
23         A. I couldn't speculate on that.                   23      Governance Meeting, Bates-stamped
24         Q. Do you remember at some point ever              24      ALLERGAN_MDL_02468983 through 68994, marked


                                                   Page 239                                                    Page 240
 1         for identification, as of this date.)               1        A. For this document itself?
 2   BY MR. EGLER:                                             2        Q. This particular document.
 3         Q. Mr. Napoli, you understand you are               3        A. I don't have an exact recollection.
 4   still under oath?                                         4     I could have contributed to this.
 5         A. Yes.                                             5        Q. All right. So as you look at this
 6         Q. Could you look at what I've just                 6     document, do you have an understanding of who
 7   marked as Exhibit 15?                                     7     this presentation was made to?
 8             And as with other documents I've                8        A. Based on the fact that it's an IT
 9   handed you today, the first page has no Bates             9     governance meeting, I'm thinking perhaps some --
10   number, but starting on the second page, the             10     our IT folks.
11   Bates numbers are ALLERGAN_MDL_02468983 through          11        Q. Have you ever heard that term "IT
12   68994.                                                   12     governance" in the course of your work at
13             Can you take a look at this document,          13     Watson?
14   and when you're ready, tell me if you recognize          14        A. I have.
15   it.                                                      15        Q. What does that term mean to you?
16             (Document review.)                             16        A. Well, from a governance perspective,
17         A. I do.                                           17     I would think, and it's IT, I would think that
18         Q. What is this document?                          18     ensuring that any systems or IT-related programs
19         A. It's a document I guess detailing the           19     that we're utilizing within the organization
20   anatomy of our SOMS project.                             20     meet the requirements in compliance with our
21         Q. So as you think about this document,            21     standard operating procedures.
22   that is Exhibit 15, were you responsible for it          22        Q. When you think of an IT department at
23   or somebody in your group responsible for                23     Watson while you were there around this time,
24   creating it?                                             24     April 2012, do you think of one or a couple of


                                                                           60 (Pages 237 to 240)
                                        Page 241                                                Page 242
 1   particular people that stand out in your mind?      1   guidance, December letter of 2000." It states,
 2       A. Not really.                                  2   "Registrants that rely on rigid formulas to
 3       Q. So going into this document, on the          3   define whether an order is suspicious may be
 4   fourth page, it's 8984. At the top of the page      4   failing to detect suspicious orders. For
 5   it states, "Regulatory Requirement.                 5   example, a system that identifies orders as
 6       A. Um-hmm.                                      6   suspicious only if the total number exceeds the
 7       Q. And it states -- it has the language         7   previous month by a certain percentage or more
 8   of that 21 CFR 1301.74 (B), right?                  8   is insufficient."
 9       A. Yes.                                         9           Do you see that there?
10       Q. And you see that?                           10       A. Yes.
11           So I'll just read it in the record.        11       Q. That second group of, or that second
12           "The registrant shall design and           12   paragraph that I read, do you recognize that as
13   operate a system to disclose to the registrant     13   being from the letter authorized by
14   suspicious orders of controlled substances. The    14   Mr. Rannazzisi?
15   registrant shall inform the field division of      15       A. Yes.
16   the administration in his area of suspicious       16       Q. And do you remember whether, in that
17   orders when discovered by the registrant.          17   same letter, Mr. Rannazzisi highlighted the term
18   Suspicious orders include orders of unusual        18   "include" in the 21 CFR 1301.74 (B) language
19   size, orders deviating substantially from a        19   above, that suspicious orders "include" orders
20   normal pattern, and orders of unusual              20   of unusual size, orders deviating substantially
21   frequency."                                        21   from a normal pattern, and orders of unusual
22           Do you see that?                           22   frequency?
23       A. Yes, sir.                                   23       A. I don't recall if that was within the
24       Q. And then the next one says, "Further        24   letter.


                                        Page 243                                                Page 244
 1        Q. And that there may be more than those       1   by static multiplier equals monthly allowable."
 2   three requirements or conditions for something      2          So as you think about that whole page
 3   to be a suspicious order?                           3   together, does that describe the Watson
 4        A. I don't recall if it was in the             4   Suspicious Order Monitoring System around this
 5   letter.                                             5   time April of 2012?
 6        Q. All right. So moving down into this,        6          MR. KNAPP: Objection to form.
 7   on the next page, page 8985, it states, "Current    7       A. It describes a component of the
 8   automated model," and it has various texts          8   system.
 9   there.                                              9       Q. Okay. Then it has that term that we
10           Can you read that text to yourself         10   talked about earlier, "class of trade."
11   and tell me what, in your opinion, it describes?   11          Do you see that there?
12           As you're reading it to yourself,          12       A. Yes.
13   I'll read it into the record.                      13       Q. Class of trade, it then says,
14           "Current automated model designed and      14   "wholesaler, retail chain, distributor, mail
15   implemented within SAP, primary user is customer   15   order, et cetera."
16   relations," then, dash, "order intake process."    16          Is that what you understand a class
17           And then it states, "Based on a            17   of trade to be?
18   'threshold,'" and then, dash, "customer            18       A. Yes.
19   groupings," and then a bullet point, "class of     19       Q. All right. How about the next
20   trade," and then three dashes underneath there,    20   language that's down there, "monthly average
21   "wholesaler, retail chain, distributor,            21   based on rolling 12-month period," is that class
22   mail-order, et cetera," then another dash,         22   of trade?
23   "monthly average based on 12" -- "based on         23       A. No.
24   rolling 12-month period," and then "multiplied     24       Q. Okay. Why would that be listed there


                                                                 61 (Pages 241 to 244)
                                        Page 245                                                Page 246
 1   under "class of trade"?                             1           It seems to be similar language to
 2           Could it be just a mistake --               2   the prior one?
 3       A. Yes.                                         3       A. Yes.
 4       Q. All right. And if you were tabbing           4       Q. What does that "customer groupings"
 5   it today, putting it under a bullet point or a      5   mean?
 6   dash, where would you put it? Would you put it      6       A. Not having authored this document, I
 7   as the same as based on a threshold, customer       7   don't know. I don't want to speculate.
 8   groupings, or somewhere else?                       8       Q. And then it states, "Order pending."
 9       A. I may put it under a bullet of               9   And then the next bullet point is, "Multiplier
10   formula.                                           10   table is populated manually based on
11       Q. Okay. And then the next one,                11   estimation."
12   "multiplied by static multiplier equal monthly     12           Do you have an understanding of what
13   allowable," would you put that under the same      13   that sentence means?
14   formula bullet?                                    14       A. I believe it indicates that the
15       A. Yes.                                        15   multiplier is set manually based on a review of
16       Q. So if you can turn to that next page,       16   the -- what the normal behavior could be
17   8986, it states "Customer groupings."              17   estimated to be with a customer.
18           Do you see that there?                     18       Q. Now as you think about your time at
19       A. Yes.                                        19   Watson and Actavis, do you remember about this
20       Q. And it states, "Individual customer         20   time, April 2012, who would have set the
21   ship to location monthly average based on 12" --   21   multiplier that's referred to in this page 8986?
22   no, "monthly average based on rolling 12-month     22       A. Setting the multiplier was the
23   period," and then "multiplied by static            23   responsibility of my group.
24   multiplier equal monthly allowable."               24       Q. Do you remember if there was one


                                        Page 247                                                Page 248
 1   person in particular who would have set the         1   Monitoring System complied with the DEA
 2   multiplier?                                         2   regulations and laws in April 2012?
 3      A. I would have authorized it.                   3      A. I don't recall any specific
 4      Q. So with regard to setting the                 4   compliance concerns, but only our desire to
 5   multiplier, as you think about it, would the        5   enhance the system.
 6   multiplier be the same for every order by a         6      Q. Okay. Do you remember ever -- anyone
 7   particular customer or would they differ with       7   ever telling you that they had concerns about
 8   regard to different orders by customers or          8   Watson's Suspicious Order Monitoring System
 9   something else?                                     9   complying with the DEA regulations and laws
10      A. It would be the same for each                10   around this time?
11   customer.                                          11      A. Not that I recall.
12      Q. So, say, McKesson was one of the             12      Q. All right. And then it says below,
13   customers, every multiplier -- let me start        13   "Increased enforcement action by DEA in the area
14   over.                                              14   of SOM audits."
15          Say McKesson was one of the                 15          And then, "Most recently Cardinal and
16   customers, the multiplier for every order by       16   CVS failing to maintain systems to detect
17   McKesson would be the same; is that right?         17   diversion."
18      A. Right.                                       18          Do you see that there?
19      Q. So going down further into the               19      A. Yes.
20   document, "Current Automated System Evaluation"    20      Q. Do you remember that around this time
21   down below, it says "Based on compliance           21   that Cardinal Lakeland Distribution Center being
22   concerns."                                         22   shut down?
23          Do you remember there being concerns        23      A. I don't have a specific memory, but I
24   about whether Watson's Suspicious Order            24   do know that they had a distribution center that



                                                                 62 (Pages 245 to 248)
                                       Page 249                                                 Page 250
 1   was, I don't know if it was completely shut down    1   cross-functional team that's referred to there
 2   or if there is was a temporary order. I'm not       2   is the group from customer service and the group
 3   sure.                                               3   from the DEA affairs; is that right?
 4       Q. And I guess "shut down" isn't the            4       A. That's correct.
 5   right way to say it.                                5       Q. Oh, and below, it says, "Security and
 6           They were unable to sell controlled         6   DEA affairs, IT and customer relations."
 7   substances; is that right?                          7           And the IT component is programming
 8       A. Correct.                                     8   the automated system into the SAP process; is
 9       Q. Okay. So the next bullet point down          9   that right?
10   states, "Expectation that we know our customers'   10       A. Right. Or from a project management
11   customers."                                        11   standpoint of implementing a new -- if we went
12           Do you see that there?                     12   with a new algorithm into the system.
13       A. Um-hmm.                                     13       Q. And then "Establish goals, compliance
14       Q. Do you remember where that language         14   and efficiency."
15   came from, "expectation that we know our," that    15           And, again, do you remember there
16   we, quote, "know our customers' customers,"        16   being a discussion about compliance around this
17   unquote?                                           17   time frame?
18       A. I don't.                                    18       A. No, I do not.
19       Q. It states, "Cross-functional team           19       Q. All right. And then the next one is,
20   established in 2010."                              20   "Budgeted for third-party evaluation in 2011."
21           And I think we talked about that           21       A. Right.
22   before, right?                                     22       Q. And then turning to the next page,
23       A. Right.                                      23   "Automated System Evaluation," it starts talking
24       Q. And as you understand it, the               24   about Cegedim-Dendrite; is that right?


                                       Page 251                                                 Page 252
 1       A. Yes.                                         1           Do you see that there?
 2       Q. And is that the evaluation that we           2       A. I do.
 3   were talking about in the exhibit before we took    3       Q. Do you remember that being a finding
 4   the break?                                          4   that the Buzzeo group made about the Watson
 5       A. Correct.                                     5   system in early 2012?
 6       Q. So the next page is "Findings."              6       A. I don't have a specific recollection.
 7          Do you see that there?                       7       Q. Do you remember -- and, you know, I
 8          (Document review.)                           8   put a date limitation on that.
 9       A. Yes.                                         9           Is your lack of specific recollection
10       Q. So it states -- as you see that word        10   based on the date or something else?
11   "Findings," can you -- do you have an              11       A. It's just... it's been a while.
12   understanding what that means in the context of    12       Q. And then it states, "Current model
13   this document?                                     13   evaluates at SKU level."
14       A. These would be observations that were       14           Is that pronounced typically "skew"?
15   made by the consultant.                            15       A. Yes.
16       Q. And the consultant was Buzzeo?              16       Q. All right. What is a SKU?
17       A. Yes.                                        17       A. A SKU is just one, one product. So
18       Q. And it says, "Use of multiplier to          18   it can be oxycodone 10325, 100 fill count, SKU.
19   create monthly threshold."                         19       Q. Do you recognize the difference
20          And it says, "Not consistent with           20   between a SKU and an NDC code?
21   specific requirements noted within regulations     21       A. The SKU could be -- yeah, there,
22   and guidance, and current system will detect a     22   there is a difference between the two. I don't
23   certain percentage of suspicious orders but not    23   know the exact -- SKU is more of a -- we're kind
24   all."                                              24   of exceeding my, probably my area of expertise,


                                                                 63 (Pages 249 to 252)
                                        Page 253                                                Page 254
 1   but they're both unique identifiers.                1   states, "Revisit approach to SOM to fully
 2           I think what this is saying here is         2   address specific regulatory requirements."
 3   that by looking at it at the SKU level, we're       3           And then it states, "Develop SOM that
 4   not looking at the total molecule. And that was     4   is a 'non-threshold-based adaptive' -- I'm
 5   an enhancement. So that's something where we        5   sorry, let me read it.
 6   could have enhanced.                                6           "Develop SOM that is a,
 7       Q. All right. So it states, "Current            7   'non-threshold-based adaptive,' system trained
 8   model evaluates at SKU level. Possibility of        8   to identify suspicious orders by utilizing a set
 9   distributing orders across multiple SKUs without    9   of historic markers to include," and then
10   detection."                                        10   another bullet point, "statistical scoring of
11           So that's where you're talking about       11   active ingredient order volume versus history,
12   it can be the same, as you refer to it, molecule   12   active ingredient order versus short and
13   but with different SKUs?                           13   long-term trend, identification of high/low
14       A. Right.                                      14   frequency ordering behavior."
15       Q. And then the next one is, "System           15           And then the next bullet point is
16   does not evaluate listed chemicals"?               16   "Base system on milligram strength rather than
17       A. Right.                                      17   SKU."
18       Q. I think we talked about that earlier        18       A. Um-hmm.
19   as well?                                           19       Q. And then, "Include list of chemical
20       A. Right.                                      20   within system."
21       Q. Those are the precursor chemicals           21           And then, "Based on recommendations,
22   that you talked about?                             22   GS and DEAA requested a proposal and quote."
23       A. Right.                                      23           In the context of this document, do
24       Q. And then on the next page, 990, it          24   you know what GS and DEAA would be?


                                        Page 255                                                Page 256
 1      A. Global security and DEA affairs.              1   system. You know, the automated system that
 2      Q. And your group was DEA affairs; is            2   we're talking about is -- we are talking about
 3   that right?                                         3   just one component within the system, that's
 4       A. Yes.                                         4   what I want to make clear. So we're not relying
 5      Q. And then the next dash is "Establish          5   on one component of a system as our Suspicious
 6   meeting with IT and consultant."                    6   Order Monitoring program.
 7       A. Um-hmm.                                      7      Q. And as you had been talking about
 8      Q. "Understand scope, confirm that               8   earlier, in addition to this process, there is
 9   solution was appropriate and achievable." And       9   the onboarding process and reviews; is that
10   then the next one is "Budgeted for 2012            10   right?
11   implementation."                                   11      A. The Know Your Customer due diligence.
12           Do you see that there?                     12      Q. And Know Your Customer due diligence.
13       A. Yes.                                        13           And then beyond the automated system,
14      Q. Do you remember the -- do you                14   there is a process of customer service clearing
15   remember whether there was a decision around       15   and then, if necessary, DEA affairs clearing of
16   this time, April 2012, to implement the Buzzeo     16   orders; is that right?
17   system at Watson?                                  17      A. Yes, sir.
18      A. Yes, I believe there was.                    18      Q. And if none of those processes work,
19      Q. All right. Do you remember who made          19   the order will be reported to the DEA as
20   that decision?                                     20   suspicious; is that right?
21      A. It would have been my management.            21      A. Correct.
22      Q. Did you support the conclusion to            22      Q. All right.
23   implement the Buzzeo system?                       23           All right. You can set this aside.
24      A. I definitely supported enhancing our         24      A. Okay.


                                                                 64 (Pages 253 to 256)
                                                      Page 257                                           Page 258
 1          (Witness complies.)                                   1   2011, is from Lisa Scott to Mary Woods, and it
 2          (Napoli Exhibit 16, Watson document                   2   cc's you; is that right?
 3      entitled SOMS Project Evolution IT                        3       A. Yes.
 4      Governance Meeting, Bates-stamped                         4       Q. And it states, "Investigation
 5      ALLERGAN_MDL_02187196 through 87199, marked               5   summary."
 6      for identification, as of this date.)                     6           And Lisa Scott writes, "Mary, please
 7   BY MR. EGLER:                                                7   see the attached. Thank you."
 8      Q. Mr. Napoli, I'm handing you what I                     8           Then what follows is a two-page
 9   marked as Exhibit 16.                                        9   attachment that is called "Investigation
10          Mr. Napoli, can you look at that                     10   Summary, Suspicious Order, TopRx, Inc."
11   exhibit? And while you're looking through it,               11           And I want to ask generally about
12   I'll read it into the record. It's                          12   this two-page part of the exhibit.
13   ALLERGAN_MDL_02187196 through 87199.                        13       A. Um-hmm.
14          And I'll tell you for the record,                    14       Q. Do you recognize this format?
15   there -- as I read it, there are two emails in              15       A. I do.
16   this exhibit, plus an attachment. And the last              16       Q. What is this format?
17   email in time, the first one on the page, the               17       A. This would be an investigation
18   first page of Exhibit 16, you're not included in            18   summary that we utilized by our department.
19   that email.                                                 19       Q. So as you think of it, would this be
20      A. Okay.                                                 20   the type of investigation summary that would be
21      Q. So you can read it, but I'm not going                 21   done by the DEA affairs group or by the customer
22   to ask you questions about it.                              22   service group or something else?
23      A. Okay.                                                 23       A. This was performed by my group, DEA
24      Q. The one below, Tuesday, October 4th,                  24   affairs.


                                                      Page 259                                           Page 260
 1        Q. All right. This investigation                        1   them know of that, that -- what our findings
 2     summary is then sent to Mary Woods, who was in             2   were and discuss a path forward.
 3     the customer service group.                                3       Q. So at this point in the process, can
 4        A. Yes.                                                 4   you tell from the investigation summary whether
 5        Q. Do you have an understanding of why                  5   Watson had contacted the DEA about the issues
 6     she would be contacted with regard to an                   6   raised in the investigation summary?
 7     investigation summary?                                     7       A. I know for a fact that we provided
 8        A. Mary was our partner with Suspicious                 8   all this information to the DEA.
 9     Order Monitoring, as well as she was on the                9       Q. Would you have provided the
10     customer-facing side as well too. So if we                10   information to the DEA before this investigation
11     needed to set up a meeting, a partnership                 11   summary was written and before TopRx was
12     meeting to discuss this matter, she would be              12   contacted or after?
13     likely the person to facilitate that for us.              13       A. We would have reported that to DEA
14        Q. So with regard to -- you used the                   14   upon discovery that the order was suspicious.
15     term "partnership meeting." Would you have a              15       Q. Okay. In the document, the
16     partnership meeting -- well, let me start over.           16   Investigation Summary, does it say that Watson
17             With regard to that term "partnership             17   personnel had contacted the DEA?
18     meeting," as you think of the context of this             18           (Document review.)
19     document, why would Watson be calling for a               19       A. I don't see where it does, but I know
20     partnership meeting with TopRx, Inc.?                     20   that they were contacted.
21        A. Because based on an investigation                   21       Q. And as you think of it today, you
22     that we performed and our findings, that we               22   based that on your -- excuse me -- your
23     found activities that were not consistent with            23   experience and typical processes at Watson; is
24     complying with the CFR, and we wanted to let              24   that right?


                                                                           65 (Pages 257 to 260)
                                        Page 261                                                       Page 262
 1       A. I have a distinct recollection of            1      Picone to Woods with attachments,
 2   this case.                                          2      Bates-stamped ACQUIRED_ACTAVIS_01179002
 3       Q. What do you remember about this case?        3      through 005, marked for identification, as
 4       A. I remember most of the details of            4      of this date.)
 5   this case because I remember that it was            5      A. This looks like the last --
 6   something that -- I was involved with in the        6      Q. Okay. This is a repeat. Can you
 7   investigation, and that we -- the type of           7   hand me that back and I'll see if I can get the
 8   activities that we uncovered, and I do recall       8   tab off of it. I'll just make another tab. So
 9   that this was reported to the DEA.                  9   you can set this one aside.
10       Q. Do you remember whether at some point       10          MR. KNAPP: Are we not moving on?
11   Watson stopped shipping to TopRx?                  11          MR. EGLER: No, just set it aside.
12       A. Absolutely. We cut them off.                12      I'm going to introduce another document
13       Q. And do you remember whether TopRx's         13      that we'll mark as 17 because we are
14   license was -- let me start over.                  14      totally modular and we don't use electronic
15           Do you remember if TopRx's ability to      15      documents.
16   sell controlled substances was ever withdrawn by   16   BY MR. EGLER:
17   the DEA?                                           17      Q. With that side trip, Mr. Napoli,
18       A. I don't believe there was any action        18   could you look at this document that we've
19   taken by the DEA against TopRx.                    19   marked as Exhibit 17?
20       Q. All right. So let's move on.                20      A. Yes.
21           I'll hand you what we'll mark as           21      Q. And as you're looking at it, I will
22   Exhibit 17.                                        22   read into the record the Bates numbers, which
23           (Napoli Exhibit 17, Email chain            23   are a new set of Bates numbers, Acquired Actavis
24       beginning with email dated 4/26/12 from        24   -- Acquired_Actavis_01179002 through 005.


                                        Page 263                                                       Page 264
 1            I'll represent to you that this            1       Q. So the first two pages of this email,
 2   document was produced as a family of documents,     2   of this Exhibit 17, is an April 17th and
 3   so it's an email, plus other documents put          3   April 26th email chain.
 4   together.                                           4           Do you see that there?
 5       A. Um-hmm.                                      5       A. Yes.
 6       Q. And could you read through it                6       Q. And the first email in time comes
 7   generally and when you're ready, tell me if you     7   from Mary Woods and it goes to Napoleon Clarke
 8   recognize this document?                            8   and Toni Picone?
 9       A. I don't recognize it.                        9       A. Um-hmm.
10       Q. All right.                                  10       Q. Who is Ms. Picone?
11       A. I hope you don't ask me to interpret        11       A. An individual who worked in marketing
12   this second attachment here.                       12   with Napoleon. Sales.
13            (Laughter.)                               13       Q. And it's T-o-n-i?
14       Q. And I apologize.                            14       A. Yes.
15       A. I don't have my binoculars.                 15       Q. Ms. Woods writes, "Hi, Napoleon and
16       Q. The second attachment that you're           16   Toni. I have a few marketing questions
17   referring to has teeny, tiny little numbers.       17   regarding the hydrocodone market which I am
18            And in the course of us talking about     18   hoping you can assist with.
19   this, if you need to refer to that data, I can     19           "As you know, the increased order
20   go and get it on a computer and you can look at    20   volume in many of the hydrocodone SKUs has been
21   it. But I just want to let you know, because it    21   significant over the past several weeks. I am
22   is mentioned as a piece of the document, you can   22   intending to use the information provided to
23   see generally what it is.                          23   discuss the market demand and market share with
24       A. Okay.                                       24   the DEA compliance team."



                                                                   66 (Pages 261 to 264)
                                        Page 265                                               Page 266
 1          And she asked a number -- she makes a        1       Q. So Ms. Picone writes back, "Hello
 2   number of requests for data information.            2   all. Please see answers to the below questions
 3          Do you see that there?                       3   as per our meeting today."
 4      A. I do.                                         4          And she has six points there.
 5      Q. All right. And then that's on                 5   "Amneal, Qualitest, and Mallinckrodt are the
 6   April 17th.                                         6   suppliers that customers are telling us the
 7          On April 26th, Ms. Picone writes back        7   reasons for the supply shortages in the market.
 8   to her and Mr. Clarke, Napoleon Clarke, and cc's    8   Amneal has discontinued to select customers only
 9   Lisa Scott, you, Sandy Simmons, Scott Soltis and    9   and Mallinckrodt has sent letters that they have
10   Andrew Boyer.                                      10   backlog and are trying to ramp up as a result of
11          And we haven't talked previously            11   the quota."
12   about Mr. Boyer.                                   12          Do you remember receiving this email?
13          Do you remember Mr. Boyer?                  13       A. I don't.
14      A. Yes.                                         14       Q. As you sit here today, the email is
15      Q. Who he is?                                   15   called "Hydrocodone supply issues - market
16      A. Andy Boyer was our head of sales.            16   demand."
17      Q. Would Mary Woods's department be             17          As you read that point one that
18   under Mr. Boyer?                                   18   Ms. Picone writes, what does that mean to you in
19      A. Yes.                                         19   the context of the document?
20      Q. The sales group, like Napoleon               20       A. My interpretation of this document --
21   Clarke, he would also be under Mr. Boyer?          21       Q. Yes.
22      A. Correct.                                     22       A. -- is that there is a shortage due to
23      Q. And so would Ms. Picone?                     23   certain manufacturers not receiving quota and
24      A. Yes.                                         24   having the inability to manufacture. So other


                                        Page 267                                               Page 268
 1   customers of Watson are looking to come over to     1           And then she states, "Customers
 2   us to order because we had sufficient quota and     2   typically do not proactively provide marketing
 3   they were looking to order the product to meet      3   with increased forecasts. However, we are
 4   their customers' needs.                             4   closely monitoring the orders and when we see
 5           Based on this -- what we're seeking         5   increases in orders, we do reach out to
 6   here, this justification is because my team         6   customers to ask for revised forecasts and/or
 7   likely pended a lot of orders and refused to        7   monitor the 852/chargeback data to determine if
 8   move on them until we had justification, which      8   their sales out is increasing."
 9   probably prompted this meeting so we can get a      9           She uses that term "852/chargeback
10   rationale around why the change in ordering        10   data."
11   behavior, and you can see in there where we're     11           Are those the same 852 and chargeback
12   requesting data and forecasts so we can put some   12   that we talked about earlier today?
13   rationale around what these new demands would      13      A. 852, yes.
14   look like for us, rather than just approve these   14      Q. And then she states, "If we receive
15   orders.                                            15   increased forecasts from customers, we will
16       Q. Okay. Ms. Picone, as you were               16   provide them to the master data team. In
17   talking about it, she writes, "The customers who   17   addition, if the master data team receives
18   are no longer receiving product from Amneal is a   18   revised forecasts, they will provide to
19   permanent change and those who are short for       19   marketing."
20   Mallinckrodt we expect to be temporary."           20           And she says, "There is potential
21           Then she says, "We do not know how         21   market share increase of approximately 15
22   long the increased demand will be for temporary    22   percent to 20 percent based on our share versus
23   change. Mallinckrodt's letter states through       23   our competitors' as of Q4 '11, per the IMS EU
24   May."                                              24   data."


                                                                 67 (Pages 265 to 268)
                                        Page 269                                                Page 270
 1           As you read this document, you see          1        Q. Okay. So total prescriptions written
 2   that term IMS EU, what does that mean to you?       2   from IMS, what would that encompass?
 3       A. I would interpret it as the -- that          3        A. I believe that would provide the
 4   IMS is providing the data on market share. EU,      4   blinded prescription information for a
 5   I don't know what that means. I know it's not       5   particular manufacturer's product.
 6   European Union.                                     6        Q. All right. So and as we are talking
 7       Q. That was what I was going to ask.            7   about this hydrocodone, do you understand
 8           So you don't have any feeling either        8   hydrocodone to be, as we've been talking about
 9   way?                                                9   it, to be a molecule or a product or something
10       A. No. I think this email is a great           10   else?
11   example of communication between the various       11        A. It could be -- hydrocodone in its raw
12   departments in making educated decisions on        12   form is a molecule. The product itself is when
13   rationalizing orders, though.                      13   it's in a finished dosage form.
14       Q. So let's keep going on it. I agree          14        Q. In fact, was Norco a hydrocodone
15   with you.                                          15   product?
16           She says, "I have attached recent TRX      16        A. Yes.
17   data from IMS so you can see the market trends     17        Q. Ms. Picone is sending the total
18   by competitor. I also attached a copy of           18   prescription data from IRS -- from IMS so that
19   Mallinckrodt's letter that they sent to            19   Mary Woods can see market trends by competitor,
20   customers for your reference."                     20   and that would relate to the hydrocodone market;
21           So that reference there, TRX data          21   is that right?
22   from IMS, do you have an understanding of what     22        A. Yes.
23   that means?                                        23        Q. So at any time did you seek data on
24       A. Total prescriptions written.                24   market trends by competitor to inform the


                                        Page 271                                                Page 272
 1   automatic part of the -- or the automated part      1   would have went to us because we're seeing a
 2   of the SOM system at Watson or Actavis?             2   trend here of these orders that are way out of
 3       A. No.                                          3   line with ordering behavior, and that's what
 4       Q. Okay. Then you said that this was a          4   prompted this whole team meeting and discussion
 5   good example of communication between the           5   and we identified that there was a market issue.
 6   various groups at Watson; is that right?            6   So we wanted to explore that because we want to
 7       A. Right.                                       7   explain why we're seeing these spikes in
 8       Q. And do you remember whether this type        8   ordering behavior.
 9   of communication took place to inform the           9      Q. And the market issue that you
10   automated part of the Suspicious Order             10   analyzed with regard to this time frame, did you
11   Monitoring System at Watson?                       11   ever look at those market issues and try to
12       A. When you refer to the automated part,       12   import them into the automated part of the
13   I mean -- I think you would be referring to the    13   Suspicious Order Monitoring System?
14   folks that manage the SOMS program, so that        14      A. I don't think there would be a way to
15   would be my group. So certainly we were            15   incorporate those into this, but just of having
16   definitely aware of this. This is information      16   that knowledge of what these quantities look
17   we relied on to make educated decisions.           17   like, we would be -- certainly, our DEA affairs
18       Q. And the decisions that you're talking       18   team would be aware of these increases and these
19   about would be decisions made once an order        19   volumes so -- because these orders would
20   pended in the -- in the case of your group, once   20   continue to pend. It wouldn't be part of a
21   an order pended and then was investigated by the   21   12-month rolling history. So these would pend
22   customer service group; is that right?             22   every month and we would review to make sure
23       A. Well, initially, this would have been       23   they were in accordance with the data provided
24   investigated by the customer service group. It     24   to us, and until such time that the ordering


                                                                 68 (Pages 269 to 272)
                                        Page 273                                                        Page 274
 1   behavior normalized. And that would be              1       Q. So with regard to the total
 2   something that would happen outside of the          2    prescriptions for the market trends by
 3   system, outside of the automated system.            3    competitor, the hydrocodone market, as you think
 4      Q. So that market demand data that               4    about it here, would that be in the main generic
 5   Ms. Picone would is talking about would be used     5    products?
 6   to determine whether the orders that had already    6       A. Can you ask the question again,
 7   pended should be cleared or passed on to the DEA    7    please?
 8   affairs and then the DEA itself; is that fair to    8       Q. So as you think about the hydrocodone
 9   say?                                                9    market --
10      A. Right.                                       10       A. Right.
11           MR. LUXTON: Objection to form.             11       Q. -- generally, around this time frame,
12   BY MR. EGLER:                                      12    2012, would it be dominated by brand names or
13      Q. But they would not be part of the            13    dominated by generics?
14   automated system itself?                           14            MR. KNAPP: Form.
15      A. Right. This is a unique event so             15            MR. LUXTON: Objection to form.
16   that would be hard to implement into an            16       A. I couldn't speak to exactly the
17   automated system.                                  17    percentages.
18      Q. Do you know if anyone in your group          18       Q. All right. So with regard to your
19   ever asked whether this type of TRX data from      19    knowledge of Watson's production, we had seen
20   IMS could be brought into the Suspicious Order     20    earlier that they had 25 percent of the quota
21   Monitoring System?                                 21    produced out of their Corona, California plant,
22      A. I don't. I don't know what would be          22    plus more from the Florida plant.
23   gained by having the total prescriptions by the    23            As you think about that production,
24   whole market in our SOMS system.                   24    was that mostly brand names or mostly generic or


                                        Page 275                                                        Page 276
 1   something else?                                     1          (Witness complies.)
 2      A. Mainly generic.                               2          (Napoli Exhibit 18, Cegedim document
 3      Q. Okay. Are you aware whether the               3      entitled Buzzeo PDMA Suspicious Order
 4   Watson balance of brand names versus generics       4      Monitoring Seminar, Bates-stamped
 5   was different from the market as a whole?           5      ALLERGAN_MDL_02467214 through 7216, marked
 6      A. I can't answer that. I just don't             6      for identification, as of this date.)
 7   know.                                               7          MR. EGLER: Here you go.
 8      Q. And as you sit here today, you don't          8          (Handing.)
 9   think knowing the entire market trends by           9   BY MR. EGLER:
10   competitor for the hydrocodone supply and demand   10      Q. Mr. Napoli, can you look at the next
11   issues would help inform a Suspicious Order        11   exhibit, it's Exhibit 18.
12   Monitoring System?                                 12      A. Sure.
13           MR. LUXTON: Objection. Asked and           13      Q. And again, the first page is a
14      answered.                                       14   metadata page and then on the second page it's
15      A. At this time, I couldn't speculate on        15   ALLERGAN_MDL_02467214 through 7216.
16   how the total lawful prescriptions written would   16          Can you look at this document and
17   assist us.                                         17   tell me if you've ever seen it before.
18      Q. And you're not aware of any time when        18          (Document review.)
19   that type of integration of information was        19      A. I have seen it.
20   discussed at Watson or Actavis; is that right?     20      Q. What is it?
21           MR. KNAPP: Form.                           21      A. This is an agenda from a Suspicious
22      A. Not that I took part in.                     22   Order Monitoring seminar that was conducted by
23      Q. All right. So you can set this               23   Cegedim in Chicago in 2012.
24   document aside.                                    24      Q. So on the last page of this document



                                                                    69 (Pages 273 to 276)
                                           Page 277                                                    Page 278
 1   entry, three o'clock to 3:45 p m., it says, "SOM    1          I do recollect that one of my key
 2   experts compliance panel." It says, "A Q and A      2   topics was about Know Your Customer, because we
 3   panel designed to answer your SOMS compliance       3   were recognized as having a strong program and
 4   questions."                                         4   also asked to be on the panel because of over
 5           And Mr. Buzzeo is the moderator.            5   the years of my acquiring a great deal of
 6           The first person listed on the panel        6   knowledge in the area.
 7   is you; is that right?                              7      Q. So with regard to the Know Your
 8       A. That's correct.                              8   Customer topic that you're thinking of, as you
 9       Q. Do you remember serving on this panel        9   think about this time end of 2012 at Watson,
10   in October of 2012?                                10   about how many customers for controlled
11       A. I do.                                       11   substance product did Watson have?
12       Q. What did you talk about when you were       12      A. I'd say less than a hundred, but I
13   serving on this panel?                             13   don't want to -- that would be a guess.
14       A. I don't have an exact recollection.         14      Q. Whatever range you're comfortable
15       Q. All right. So as you look at this           15   with saying.
16   panel, you were the only person from a, for lack   16      A. Sure.
17   of a better term, DEA registrant; is that right?   17      Q. It's fewer than a hundred.
18       A. Yes.                                        18      A. Fewer than a hundred.
19       Q. Do you remember having discussions          19      Q. More than 50?
20   with any other DEA registrants at this             20      A. Yes.
21   conference?                                        21      Q. And as you think about the typical
22       A. I don't have any distinct                   22   time frame -- let me start over.
23   recollections of conversations with our            23          As you think about the time frame of
24   registrants.                                       24   your being the head of DEA affairs at Watson and


                                           Page 279                                                    Page 280
 1   then Actavis, each year about how many new          1      A. Presented on our process for reaching
 2   customers, on average, do you think came in to      2   out, establishing strong relationships with our
 3   the company?                                        3   partners, identifying compliance colleagues at
 4      A. Zero.                                         4   the other organizations, understanding who their
 5      Q. All right. And did they have any new          5   customers are and how their business relates to
 6   customers at any point?                             6   our product, an overview of what their security
 7      A. There may have been one or two. We            7   programs and compliance programs are, ensuring
 8   had a long-standing customer base and we -- it      8   that they were compliant with -- their -- with
 9   was a very rare occasion if we took on a new        9   the CFR, as well as ensuring that we also had a
10   customer for controlled substances.                10   compliance agreement that we would ask our
11      Q. When you talk about the onboarding           11   customers to acknowledge as well too. So.
12   process for the time that you were the head of     12      Q. And around this same time, October of
13   DEA affairs at Watson from 2009 through whenever   13   2012, Watson had planned on implementing the
14   you left, about how many times was there an        14   Buzzeo automation part of the Suspicious Order
15   onboarding process?                                15   Monitoring System; is that right?
16      A. I don't have a direct recollection.          16      A. Correct.
17      Q. Fewer than a dozen?                          17      Q. And also around the same time, late
18      A. Yes.                                         18   2012, is this when Watson and Actavis announced
19      Q. Fewer than five?                             19   their combination?
20      A. I don't know.                                20      A. Yes.
21      Q. All right. And then with regard to           21      Q. So do you remember whether Watson
22   the Know Your Customer processes that you talked   22   implemented the Buzzeo process that it had
23   about on this panel, do you remember what you      23   planned on implementing?
24   presented on?                                      24      A. They did not.



                                                                  70 (Pages 277 to 280)
                                       Page 281                                                           Page 282
 1       Q. Do you remember what it did instead?         1           (Napoli Exhibit 19, Email chain
 2       A. We continued with our -- our current         2      beginning with email dated 9/27/12 from
 3   system. The reason why we didn't implement it,      3      Napoli to Lepore and others, Bates-stamped
 4   with the acquisition of Actavis, there was a        4      ALLERGAN_MDL_04173111 through 113, marked
 5   freeze-out period within SAP because of this --     5      for identification, as of this date.)
 6   without getting too into detail, the process of     6   BY MR. EGLER:
 7   lifting an entire company and moving all their      7      Q.    Received what's marked as Exhibit 19,
 8   products into the business system, there was a      8   can you look through it. As you're looking
 9   quite extensive freeze-out period where you         9   through it generally, I'll read on the record,
10   couldn't make any changes to the business          10   it's ALLERGAN_MDL_04173111 through 113.
11   system. So that would have held us back from       11           And as you look at this document, can
12   implementing our system.                           12   you tell me what it appears to you to be?
13       Q. And that freeze out and                     13           (Document review.)
14   implementation took place in the years 2012 and    14      A.    This appears to be an email that is
15   2013; is that right?                               15   in regards to our Suspicious Order Monitoring
16       A. We had at Watson/Actavis there was a        16   folks, the customer service side, pending an
17   period where there was a series of, what I would   17   order for further review for an increase, and us
18   call, multiple M&A activities in successive        18   asking for additional information and
19   years.                                             19   subsequently releasing the order.
20       Q. Okay. Let let's leave it at that for        20      Q.    On the second page of Exhibit 19, the
21   now.                                               21   first email in time, Victoria Lepore writes to a
22       A. Okay.                                       22   person named Jared Green and Robert Gettus about
23       Q. All right. Let's move on. You can           23   an order that's being held; is that right?
24   set that document aside and we'll move on to 19.   24      A.    Um-hmm.


                                       Page 283                                                           Page 284
 1      Q. And then she writes back to him again         1    of a customer's 852 data, sales month over month
 2   on September 27th in the morning.                   2    by SKU for a particular product, and in this
 3          And then the response from Cardinal          3    case it would give us a specific on this product
 4   Health is at the top of that page.                  4    itself. So it would give us more detail and
 5          Do you see that there?                       5    insight into the customer's ordering behavior.
 6      A. Yup.                                          6        Q. And then she goes on to say, "Based
 7      Q. All right. And the person from                7    on the controlled substance report, they don't
 8   Cardinal Health writes, "We are seeing increased    8    go over their customer's allowance per month
 9   volume due to Mallinckrodt being on back order.     9    until this month, and they didn't order any
10   Please let me know what additional information     10    product in August."
11   you need to release this order."                   11            This takes place, this email is in
12          Then Ms. Lepore forwards that on to a       12    September; is that right?
13   group of people, not including you, "Attached      13        A. Yes.
14   please find the customer's response along with     14        Q. And then the next email up is later
15   the SOMS order. I'm also attaching the             15    in that day, she writes to the same group,
16   controlled substance for your reference."          16    "Please let me know the status of the record.
17      A. I think that means report.                   17    Need a response as soon as possible."
18      Q. Okay. What would a controlled                18        A. Um-hmm.
19   substance report be in this context, as you        19        Q. And you respond; is that right?
20   understand the workings of the Suspicious Order    20        A. Yes.
21   Monitoring System?                                 21        Q. And you respond, "Hi, Vicky, DEA
22      A. A controlled substance report in this        22    affairs has evaluated and approved -- approves
23   context would be most likely an imported or        23    the release of this order. Although the
24   Excel file that would provide us with a snapshot   24    customer is citing Mallinckrodt back order


                                                                     71 (Pages 281 to 284)
                                       Page 285                                                          Page 286
 1   situation as justification, can you have them       1      A.    I can't speculate. There may be a
 2   articulate which customers specifically has have    2   lot more detail to this behind the email.
 3   been affected and are utilizing Watson product      3      Q.    Okay.
 4   as a result? Thanks very much. Tom."                4      A.    And I'm also confused about the time.
 5           So with regard to this email, was it        5   The time is showing that it's before the other
 6   your practice to typically release pended orders    6   time email sent.
 7   that had been raised to the DEA affairs Group as    7      Q.    Right. So what you're pointing out
 8   part of your job.                                   8   is, Victoria Lepore's email is sent on
 9           MR. KNAPP: Objection to form.               9   September 27th, 2012 at 2:04 p.m. and your email
10       A. I was not typically in the role of          10   appears to be that same day at 11:51 a.m.
11   releasing orders, but I would do it on occasion.   11      A.    Right.
12       Q. Do you have a memory as to why you          12      Q.    So about two hours before that.
13   released this particular order?                    13      A.    Yeah.
14       A. It could have been one of my staff on       14      Q.    All right. But as we sit here today,
15   vacation.                                          15   you don't have a particular memory of this
16       Q. And then with regard to the email           16   process?
17   that you send, you asked for further information   17      A.    Correct.
18   from Cardinal about the -- about their             18      Q.    So you can set that one aside.
19   customers.                                         19           (Witness complies.)
20           Do you see that there?                     20           (Napoli Exhibit 20, Email chain
21       A. Right.                                      21      beginning with email dated 6/26/13 from
22       Q. Do you remember, that was a typical         22      Collins to Napoli, Bates-stamped
23   practice of releasing an order and then asking     23      ALLERGAN_MDL_02179760 through 772, marked
24   for more information?                              24      for identification, as of this date.)


                                       Page 287                                                          Page 288
 1   BY MR. EGLER:                                       1        Q. Who is Jeff Collins?
 2        Q. I'll hand you what we'll mark as            2        A. Jeff Collins is part of our global
 3   Exhibit 20.                                         3    security team -- was part of our global security
 4           Mr. Napoli, can you look at what we         4    team and he was a security investigator.
 5   marked as Exhibit 20 and as you're reading it       5        Q. And then there is another name there,
 6   I'll read in the record the Bates number.           6    William Simmons.
 7   ALLERGAN_MDL_02179760 through 772.                  7           We've talked about him earlier today.
 8           When you're ready, can you tell me          8        A. William was my auditor investigator.
 9   what this appears to you to be.                     9        Q. And Mr. Collins writes to you at the
10           I'll just note for the record, this        10    last email in time, "Tom, I believe you are out
11   was produced to us and I double-checked it the     11    of the office today. However, I was hoping you
12   other day, there are consecutive Bates numbers     12    would be able to take a look at this. I want to
13   but a couple of the emails are repeated.           13    get some feedback. Miami-Luken has placed an
14           So I don't think it's a copying            14    order for 72 units of Oxy/APAP,
15   issue. I think it's some type of a production      15    10/650-milligram, 100 count. This is on top of
16   issue, but I don't know what caused it. I think    16    the 84 they have already received this month.
17   it's understandable in that context, though.       17    They're allowable is 53 which would put them 103
18           (Document review.)                         18    over for the month. They sent along their sales
19        A. Okay.                                      19    for May 1 - June 25, which is helpful and
20        Q. All right. So with regard to this          20    produce nothing extraordinary other than one
21   email, there is a name Jeff Collins.               21    customer.
22           Have we talked about him earlier           22           "McMeans #1 Ashland appears to be a
23   today?                                             23    local pharmacy in Ashland, Kentucky. They have
24        A. Yes.                                       24    ordered 42 units of this product during this



                                                                     72 (Pages 285 to 288)
                                       Page 289                                                Page 290
 1   time frame which accounts for 4200 pills. This     1   the SOMS investigation form that's at page 9772,
 2   account jumps out as having purchased              2   there are various columns and it states Item No,
 3   significantly more than the other, which is why    3   Material No, Description, Order Quantity.
 4   I'm asking. This is a small rural town of          4          Next to Order Quantity there's
 5   21,000 people in the mountains of Kentucky.        5   handwritten notes.
 6          "Do you have much knowledge of Miami        6          In the context of your work at
 7   Luke in SOMS program, and are you comfortable      7   Watson, do you know what those mean?
 8   with this order?"                                  8      A. There is a reason code, which I think
 9          So do you remember receiving this           9   corresponds to why something was released. It
10   particular email?                                 10   appears that there was none for the last line
11       A. I don't. I have no recollection of         11   item which means it likely was not released.
12   this email.                                       12      Q. All right. With regard -- go ahead.
13       Q. Do you remember ever discussing this       13      A. Release quantity...
14   particular order with anybody?                    14          (Document review.)
15       A. I do not.                                  15      A. The release quantity, it just
16       Q. All right. And as you look at the          16   indicates the number that would be released
17   last page of this Exhibit 20, the very last       17   because of the order.
18   page, it says Watson Pharma Inc. SOMS             18      Q. Okay. What about the order quantity
19   Investigation Form.                               19   there with the 24, 24 and 72 and 5, 24 and 103
20       A. Yes.                                       20   written in next to it?
21       Q. So is the oxycodone that Mr. Collins       21          Do you know what that means?
22   is discussing listed on this page?                22      A. I'm thinking. I didn't major in math
23       A. I believe it's the last line there.        23   but month-to-date quantity plus 72 equals 103.
24       Q. All right. As you go on this form,         24   No, that can't be.


                                       Page 291                                                Page 292
 1       Q. Let me just ask you: From the               1      Q. Okay.
 2   context of your typical work at Watson and         2      A. And I'm not sure about this being
 3   Actavis, you don't know what those handwritten     3   released or not.
 4   numbers would be?                                  4      Q. But as you look at it, would you be
 5       A. I didn't review these every day.            5   surprised if it was released?
 6       Q. Okay.                                       6          MR. KNAPP: Same objection.
 7       A. And I haven't worked for the company        7          MR. LUXTON: Same.
 8   in several years.                                  8      A. I don't know. I don't know if there
 9       Q. But you had mentioned on the far            9   are other -- if there were subsequent actions or
10   right-hand side, Reason Code --                   10   investigation that took place; not contained
11       A. Right.                                     11   within here.
12       Q. -- there?                                  12      Q. Based on the information that's in
13          Do you remember there being at least       13   that email there, would you, using your judgment
14   12 different reasons as to why not release or     14   as you sit here today, would you think that the
15   hold an order?                                    15   order should be released?
16       A. I don't.                                   16          MR. KNAPP: Objection to form.
17       Q. As you read through this document,         17          MR. LUXTON: Objection to form.
18   would it surprise you if this order was           18      A. It would be difficult to judge
19   released?                                         19   something that happened that long ago and I
20          MR. KNAPP: Form.                           20   don't know if I have all the details there.
21          MR. LUXTON: Same.                          21      Q. As you think about what you read in
22          (Document review.)                         22   that email, are there any particular pieces of
23       A. So the 103 was the number they would       23   information that you would want to know beyond
24   have been over for the month.                     24   what's contained there?


                                                                73 (Pages 289 to 292)
                                                    Page 293                                           Page 294
 1      A.    Probably want to know more about the              1      A. Correct.
 2   pharmacy location.                                         2      Q. Do you remember writing this 2014
 3      Q.    All right. So let's move on. Here's               3   year-end review of Mr. Simmons?
 4   Exhibit 21.                                                4      A. I don't have a specific recollection,
 5           (Napoli Exhibit 21,2014 Year-End                   5   but I definitely would have written his review.
 6      Review DEA Materials, Bates-stamped                     6      Q. All right. I want to look at the key
 7      ALLERGAN_MDL_03535137 through 143, marked               7   goals and responsibilities that are listed on
 8      for identification, as of this date.)                   8   the first Bates-stamped page. And No. 9 is
 9   BY MR. EGLER:                                              9   "Identify resources and key personnel to create
10      Q.    And if you look at Exhibit 21, the               10   a more comprehensive SOMS program to include
11   first page has no Bates numbers. The second               11   leverage marketing personnel and chargeback
12   page is ALLERGAN_MDL_03535137 through 143.                12   data."
13           And you can look through the whole                13           Do you see that there? It's on the
14   document, but I'm just going to ask you about             14   prior page and it's right here (indicating).
15   what is the third page of the document, the               15      A. Hold on one second.
16   second Bates stamp.                                       16      Q. Number 9.
17      A.    Okay.                                            17           (Document review.)
18      Q.    Before that, this is a 2014 -- it's              18      A. Yes.
19   listed as a 2014 year-end review of William               19      Q. And then on the next page, 138, the
20   Simmons; is that right?                                   20   second half of Employee Evaluation --
21      A.    Yes.                                             21      A. Um-hmm.
22      Q.    All right. And Mr. Simmons is a DEA              22      Q. -- is this Mr. Simmons writing,
23   compliance auditor and you are his manager; is            23   "Collaborations with internal personnel have
24   that right?                                               24   opened the door for the use of chargeback data


                                                    Page 295                                           Page 296
 1    and marketing information as it relates to the            1   Monitoring System?
 2    sale/usage of controlled substance. This has              2       A. Again, data wouldn't be imported into
 3    provided more insight into the downstream                 3   the automated system, but this system would be
 4    process of controlled substance ordering, but it          4   used for analysis by Will as an auditor.
 5    has also provided a better, quote, whole                  5           So in addition to the data that's
 6    picture, unquote, of ordering behavior.                   6   listed here, and I'm trying to look at the time
 7    Relations with customer service personnel have            7   frame of this, but there was a point in which we
 8    been created to allow for a monthly (or more              8   moved out of the security organizations and were
 9    frequent) report of top customers to include              9   reporting to supply chain.
10    buying groups and contract                               10           Within the supply chain group we have
11    additions/subtractions. Groundwork has been              11   groups such as market forecasting, demand
12    laid to start a collaborative relationship with          12   management. They have various tools to look at
13    coworkers as it relates to customer order                13   forecasts, volume, et cetera, and we were
14    usage."                                                  14   leveraging those relationships to be able to
15            Do you see that there?                           15   meet more frequently with those folks so we'd
16        A. I do.                                             16   have a better understanding of future ordering
17        Q. Do you remember Mr. Simmons having an             17   behavior, as well as looking retrospectively as
18    initiative to use chargeback data and marketing          18   well.
19    information in the Suspicious Order Monitoring           19           And we also had an individual that
20    System at Watson or Actavis?                             20   could provide us chargeback data as well
21        A. Yes.                                              21   internally.
22        Q. All right. Do you remember whether                22           But chargeback data, again, is -- has
23    the data that he was seeking was ever imported           23   got limited use and because of the vast amount
24    into the automated part of the Suspicious Order          24   of chargeback data we only used it to look at


                                                                        74 (Pages 293 to 296)
                                        Page 297                                                          Page 298
 1   specific products, specific SKUs that we wanted     1   automated system, because it's -- we are talking
 2   to focus on, such as hydrocodone and oxycodone.     2   about -- it's an automated system.
 3       Q. And as you think about the SKUs and          3       Q. Right.
 4   the chargeback data, would that be part of the      4       A. So, you know, Will's role within
 5   automated SOMS process or part of a process that    5   that -- you know, the automated system was one
 6   was after the automated SOMS once an order had      6   tool. Looking at reports or forecasting or
 7   pended?                                             7   demand that we're seeing, those are all tools
 8       A. It would all be retrospective because        8   that Will used as well to make informed
 9   the chargeback data is something that -- a          9   decisions and to understand, albeit
10   customer would have to submit a rebate for, so     10   retrospectively, what a specific customer's
11   that would -- that would all be dependent on       11   ordering habits were. It essentially gave him
12   when that customer submitted the rebate and when   12   more tools in his toolbox to be able to be very
13   we received and processed pavement. So it's        13   effective in his job.
14   definitely a retrospective tool that Will would    14       Q. I guess what I'm trying to understand
15   review on a monthly basis to supplement the work   15   is with regard to the data and information that
16   he was already doing and also looking at           16   Mr. Simmons was getting, as you think of it,
17   historical purchasing data by customers.           17   would it help to inform that algorithm or the
18        Q. The work that Will was doing, was it       18   formula or whatever was used that was the
19   informing the automated part of the Suspicious     19   automated part of the SOM system, or would it
20   Order Monitoring System or would it inform         20   inform other parts of the SOM system, or would
21   decisions made once an order pended?               21   it inform the people examining orders that had
22            MR. KNAPP: Objection to form.             22   pended, or something else?
23        A. I think where I'm getting stuck a          23           MR. KNAPP: Objection to form.
24   little bit is when you refer to notifying the      24           MR. LUXTON: Objection.


                                        Page 299                                                          Page 300
 1       A. The data that Will was reviewing             1   decision about whether to pend an order; is that
 2   is -- again, much of it is retrospective. He        2   fair to say?
 3   would use that -- he was using that for analysis    3      A. Right. That is correct. Because
 4   purposes.                                           4   this is all history that we're looking at.
 5           So, you know, obviously, you know, we       5      Q. All right.
 6   want to be making decisions in the realtime when    6          MR. KNAPP: Is it about time for
 7   it came to an order, but to give him perspective    7      another break, or am I just ahead of the
 8   and to look at -- to look for trend analysis and    8      time here?
 9   things like that and also being proactive as        9          MR. EGLER: No, that's a good idea.
10   possibly as you can with chargeback data, to       10      Let's take a break.
11   look to see if there were any customers that       11          THE VIDEOGRAPHER: The time is
12   were purchasing from multiple sources.             12      approximately 4:21 p m., and we are going
13           So it was just, again it was one more      13      off the record.
14   tool that was really autonomous of the automated   14          (Recess is taken.)
15   system but it was part of our holistic process     15          THE VIDEOGRAPHER: We are back on the
16   to have a whole view of as much information we     16      record. The time is approximately
17   could utilize practically within our program to    17      4:36 p m.
18   make educated decisions and to really keep our     18   BY MR. EGLER:
19   finger on the pulse of our customers.              19      Q. Mr. Napoli, you understand you are
20       Q. So that the profiling of the                20   still under oath?
21   customers wouldn't be happening on an ongoing      21      A. Yes, sir.
22   basis by Mr. Simmons, but the information that     22      Q. Counsel, I've handed you what I have
23   he's looking at, referring to here in this         23   marked as Exhibit 22.
24   Exhibit 21, would not inform the automated         24          (Napoli Exhibit 22, Email chain



                                                                   75 (Pages 297 to 300)
                                                    Page 301                                                      Page 302
 1      beginning with email dated 6/27/14 from                 1        Q. She's listed as -- I guess it's
 2      Napoli to Simmons, Bates-stamped                        2    Dr. Chan-Liston. She's listed as associate
 3      ALLERGAN_MDL_02146710 through 714, marked               3    director of global risk management for Actavis,
 4      for identification, as of this date.)                   4    and as you think of it, global risk management,
 5   BY MR. EGLER:                                              5    were they in part or in whole tasked with
 6      Q.    While you look at it, as you're                   6    complying with FDA regulations?
 7   looking at it I'll read into the record it's               7        A. I don't know. I mean, global risk
 8   ALLERGAN_MDL_02146710 through 714.                         8    management can imply a lot of things.
 9           Can you look at this and tell me,                  9        Q. So she says in her email to you and
10   when you're ready, whether you remember this              10    Ms. Woods, "Dear Mary and Tom. Hello. I'm
11   particular set of emails.                                 11    reaching out to you in regards to some needed
12           I'll just note that, from my reading              12    data regarding our product,
13   of it, the first email that you're on appears on          13    Buprenorphine-Naloxone SL tablets. Since this
14   the second page of the document.                          14    product has an FDA-mandated risk mitigation and
15      A.    Okay.                                            15    evaluation strategy program, REMs, we as the
16           (Document review.)                                16    manufacturer are required to submit certain data
17      A.    Okay.                                            17    in order to assess the program. You and your
18      Q.    All right. So this email -- well,                18    teams were identified as the resources to
19   when you turn to the second page of the document          19    provide the following."
20   at the bottom, it's page 6711, there is an email          20              And then she says, "First, the number
21   from May Chan-Liston.                                     21    of suspicious orders detected and what the
22      A.    Yes.                                             22    outcome was" -- "and what was the outcome from
23      Q.    Do you know Ms. Chan-Liston?                     23    any investigation that occurred on those
24      A.    Vague memory.                                    24    suspicious orders, order management, Mary Woods,


                                                    Page 303                                                      Page 304
 1    and then second, any loss or theft of product,            1   we would be able to review that for -- to
 2    controlled substance compliance, Tom Napoli."             2   determine if there was an order that was deemed
 3            And the rest of the emails going                  3   suspicious for that product.
 4    forward in time are with you and her and the              4      Q. Would there be any statistics like
 5    discussion of the data she is seeking from you.           5   that kept by your or Mary Woods' office for any
 6            Do you see that there?                            6   reasons?
 7        A. Um-hmm. Yes.                                       7      A. I would likely -- would have likely
 8        Q. And you ultimately find out from                   8   maintained a file of suspicious order.
 9    Mr. Simmons that you had no theft/lost reports            9      Q. But beyond having the file itself,
10    for this product for this time period or during          10   would you have maintained on a regular annual
11    any other period.                                        11   basis a compilation of the number of suspicious
12            Do you see that?                                 12   orders that pended or were investigated and the
13        A. Yes.                                              13   results?
14        Q. So thinking about the two things that             14      A. Orders of interest that pended --
15    Dr. Chan-Liston is asking for, the numbers of            15      Q. Yes.
16    suspicious orders detected and what was the              16      A. -- and that were investigated? I
17    outcome from any investigation that occurred on          17   don't have a recollection if that file existed.
18    those suspicious orders, as you sit here today           18      Q. So let's -- okay. We'll mark
19    with your understanding of the Suspicious Order          19   Exhibit 23.
20    Monitoring System at Watson and then Actavis, is         20          (Napoli Exhibit 23, Document entitled
21    that a report that your group or Mary Woods'             21      "Customer Analysis and SOMS Overview
22    group could generate?                                    22      Import/Export," Bates-stamped
23        A. We would certainly -- we maintain the             23      ALLERGAN_MDL_021477093 through 7110, marked
24    file of orders that were deemed suspicious, so           24      for identification, as of this date.)



                                                                            76 (Pages 301 to 304)
                                                    Page 305                                           Page 306
 1   BY MR. EGLER:                                              1   report before?
 2      Q. Mr. Napoli, can you look at what's                   2       A. I'm sure that I have. I don't have
 3   been marked as Exhibit 23.                                 3   an distinct recollection at the time, but I'm
 4      A. Sure.                                                4   sure that I've seen this.
 5      Q. And for the record, I'll note, again                 5       Q. I'll just tell you by the conventions
 6   the first page has no Bates numbers on it.                 6   of the metadata that appear on the first page,
 7          The second page is                                  7   you are listed as the custodian for this
 8   ALLERGAN_MDL_02147093 through 7110. When you're            8   document.
 9   ready, could you tell me what this appears to              9           It wouldn't surprise you if you had
10   you to be.                                                10   seen this before, right?
11          (Document review.)                                 11       A. No, it would not.
12      A. This appears to be an outstanding                   12       Q. So going into this report, on the
13   overview that the order Will Simmons put                  13   first page, it says, "Customer analysis and SOMS
14   together, breaking down our controlled substance          14   overview."
15   ordering, customer activity, 2014 versus 2015,            15           Do you see that there?
16   which, again, just gives us more data for                 16       A. Um-hmm.
17   analysis and keeps us more in touch with our              17       Q. And it states "import, export."
18   customers. You'll see, you know, details of who           18           Do you know what that means in the
19   our top customers were and how many active SKUs           19   context of this document?
20   that we have. Looks like we actually had less             20       A. Sure. Sure. Will also had
21   customers in 2015 than 2014, and you'll see also          21   responsibilities for the import and export of
22   distribution of order distribution, so -- by              22   controlled substances -- the import and export
23   custom -- by customers.                                   23   activities, so he would have been providing
24      Q. Do you remember ever seeing this                    24   report out on that as well.


                                                    Page 307                                           Page 308
 1         Q. Can you turn to page 7095, which is               1        Q. I appreciate everybody has to take
 2     this page (indicating)?                                  2   their time.
 3         A. Yes.                                              3            And then the next one there,
 4         Q. And can you, as you look at that                  4   oxycodone/APAP.
 5     chart, can you tell me what this appears to be?          5            In the context of that term, APAP,
 6     What is it trying to convey?                             6   what does that mean?
 7         A. It's conveying the quantity of solid              7            VIDEOGRAPHER: Don't touch the
 8     dosage units by product family that were shipped         8        microphone, please.
 9     year over year.                                          9            THE WITNESS: I have a habit of
10         Q. And the first one that's listed there            10        grabbing my zipper.
11     is hydrocodone/APAP?                                    11        A. APAP is aspirin. I believe there's
12         A. Yes.                                             12   APAP and there's -- yeah, APAP is aspirin. So
13         Q. Is that right? And that is an                    13   it's a combination product.
14     opioid; is that right?                                  14        Q. So this is oxycodone and aspirin, and
15         A. Correct.                                         15   again in 2015 400,495 solid dose units shipped,
16         Q. And it lists, "2015 shipments year to            16   which is down from 555,916 in 2014.
17     date as 1,155,204," and that's solid dose units,        17            The next one is oxycodone/HCL.
18     as you said?                                            18        A. Um-hmm.
19         A. Yes.                                             19        Q. What does HCL mean?
20         Q. And that's down from the prior year,             20        A. Hydrochloride. It's a single entity
21     which was 1,522,346; is that right?                     21   oxycodone.
22         A. Actually 2015 is slightly up over                22        Q. Okay. So is that generic OxyContin?
23     2014. No, you're right. I'm sorry. It's late            23        A. No, that may be --
24     in the day, but yes, it is down.                        24        Q. Is it generic Opana ER?


                                                                        77 (Pages 305 to 308)
                                             Page 309                                           Page 310
 1      A. I would say that that is likely --            1            The first thing there is the CFR that
 2   let me try to look down the list here, so I can     2   we've read before; is that right?
 3   make more educated -- would be the oxycodone 10-    3       A. Um-hmm. Yes.
 4   and 30-milligram immediate release product.         4       Q. And the second thing is a quote from
 5      Q. So as opposed to a slow release or --         5   Southwood Pharmaceuticals, Inc.
 6      A. Yes.                                          6       A. Um-hmm.
 7      Q. -- longer acting pill?                        7       Q. And that is from the Federal Record,
 8      A. Correct.                                      8   is that right.
 9      Q. So those shipments are up, 2015               9            Do you remember anything about the
10   shipments being 308,097 solid dose units as        10   Southwest Pharmaceuticals case?
11   opposed to just under 200,000 in 2014; is that     11       A. I do. I'm not up on all the details.
12   right?                                             12   I know it was a -- I don't want to call it a
13      A. Correct.                                     13   landmark case, but I know it was a significant
14      Q. So do you know why this information          14   case. I think that's probably where it was
15   would have been collected?                         15   determined that relying on rigid formulas maybe
16      A. This is just giving us an annual year        16   appears -- may be setting a precedent, but
17   over year so we have an understanding of           17   that's...
18   customer ordering behavior. Just, again,           18       Q. And then on the next page it states,
19   another tool that we can use at our disposal,      19   "SOM system" and states, "SAP system suspends
20   more less of a annual report.                      20   orders based on" -- it has a number of things
21      Q. Then there's various other data on           21   there -- "class of trade, average" -- is it
22   the following pages. And as you go further into    22   "quantity/order"?
23   the document at 7099 it states at the top,         23       A. Um-hmm.
24   Suspicious Order Monitoring.                       24       Q. And then "class of trade, average


                                             Page 311                                           Page 312
 1   quantity ordered per month"?                        1       Q. So then by 2015, is it fair to say
 2       A. Um-hmm. Yes.                                 2   that Actavis, at this point, had not changed
 3        Q. And "customer allowable quantity per        3   from the prior Watson automated system; is that
 4   order and customer allowable quantity order per     4   right?
 5   month"; is that right?                              5       A. That's correct. I think what you can
 6       A. Correct.                                     6   see here is the trajectory of enhanced Know Your
 7        Q. And then it has other information,          7   Customer, as well as the -- seizing more
 8   "System flagged, orders released based on           8   opportunities to use more data that is available
 9   customer allowable quantity per month and           9   to us internally to give us a more holistic view
10   current month's order plus pending order" -- and   10   of our customers' ordering patterns.
11   then it says, "If less than allowable quantity     11       Q. All right. Going down into page 107
12   per month, release order. If more than             12   it states, "Additional Analysis."
13   allowable quantity per month, contact customer."   13           (Document review.)
14           Do you see that?                           14       A. Yes.
15       A. Yes.                                        15       Q. And it says, "Chargeback" -- and it
16       Q. So the first part up there, "The SAP        16   has a paragraph about chargebacks. That says,
17   system suspends orders based on," is that the      17   "Monthly chargeback analysis performed for oxy
18   Buzzeo process?                                    18   and hydro products." It says, "Customers
19       A. No, that is a -- just a reiteration         19   purchasing large amounts from multiple
20   of the system we've been talking about.            20   distributors, more than two distributors, and
21       Q. Okay.                                       21   then in (primary, secondary, tertiary) and then
22       A. This presentation is an overview --         22   analyze month-over-month trends to detect
23   it's an overview of our -- it looks like a         23   pattern and then assist in violation" -- I'm
24   walk-through of our system, of our process.        24   sorry -- "Assist in validation of SOMS orders."


                                                                 78 (Pages 309 to 312)
                                                 Page 313                                          Page 314
 1          So is this the chargeback analysis               1      date.)
 2   that we were talking about with Mr. Simmons in          2   BY MR. EGLER:
 3   his annual review previously?                           3      Q. Mr. Napoli, can you look generally at
 4      A. Yes.                                              4   what's been marked as Exhibit 24. And as you're
 5      Q. All right. And, again, as we talked               5   doing so, I'll note for the record that it's
 6   about before, this would inform the decision            6   officially two pages long, acquired Actavis
 7   about whether to clear or escalate an order that        7   0247, 6517 through 6518. But the second page,
 8   had pended typically; is that right?                    8   although it's one Bates number, is the
 9      A. It could be used, yes, as a resource.             9   PowerPoint presentation that's printed out
10      Q. What else could it be used for?                  10   behind there.
11          MR. KNAPP: Form.                                11          Do you see that?
12      A. It could be used as a resource for               12      A. Sure.
13   conducting an investigation on a pending order,        13      Q. All right. And again in the way
14   but it can also be used as a statistical               14   these things are produced, the PowerPoint
15   analysis tool to -- to look for trends or              15   presentation was produced as one Bates number.
16   evaluate if these types of activities, for a           16           So as you look at this PowerPoint
17   forensic review-type of tool.                          17   presentation and the emails that are there, the
18      Q. You can set this document aside.                 18   email that's first in time comes from a person
19   I'll hand you what I'll mark as Exhibit 24.            19   named Ann, A-n-n, C., is it, Cipkins?
20          (Napoli Exhibit 24, Email chain                 20      A. Yes.
21      beginning with email dated 7/31/14 from             21      Q. C-i-p-k-i-n-s.
22      Napoli to Simmons, Bates-stamped                    22          Do you know Ms. Cipkins?
23      ACQUIRED_ACTAVIS_02476517 through 6518,             23      A. I do.
24      marked for identification, as of this               24      Q. Who is Ms. Cipkins?


                                                 Page 315                                          Page 316
 1        A. I don't know if she still is, but she           1   S, ampersand, OP means?
 2    was the director of demand management for              2      A. Yes. It's an S&OP meeting. An S&OP
 3    Actavis.                                               3   meeting is a common meeting that occurs in many
 4        Q. As you think of it, what does demand            4   organizations, whether pharmaceutical or
 5    management mean?                                       5   otherwise, and it's basically a sales and
 6        A. Demand management is a group within             6   operations meeting and it's an opportunity to --
 7    our supply chain group and they would be a             7   for the folks on the sales and the commercial
 8    liaison between understanding what the needs are       8   side to interface with the operation side to
 9    of the customer, as well as interfacing with the       9   enhance communication. Again, to ensure that
10    sites that manufacture those projects and to          10   we -- that the organizations are on the same
11    help them to -- you know, to coordinate the           11   page, understanding, you know, things, if there
12    scheduling. So, essentially, she would be             12   have been bids awarded, if there are any issues
13    communicating or putting together data relative       13   where somebody is falling out of the market,
14    demand, communicating that with the site so the       14   identifying any opportunities, so that everyone
15    site can schedule their manufacturing around          15   has an understanding and is on the same page and
16    that to be able to meet that demand.                  16   can communicate that back, whether they need to
17            So in order they may need to                  17   work that into their plans to support the
18    prioritize certain products to manufacture            18   manufacturing sites, et cetera.
19    during a certain time frame because -- to meet        19      Q. All right. So this presentation
20    the demand.                                           20   doesn't have page numbers. I'm going to hold up
21        Q. All right. And she writes to a big             21   a page to you and it states, "TU Summary (as of
22    group of people including yourself, "Attached is      22   7/1)."
23    the generic S&OP deck.                                23          Would you turn to that page.
24            Do you have an understanding of what          24      A. Yeah.


                                                                     79 (Pages 313 to 316)
                                               Page 317                                          Page 318
 1       Q. And do you have an understanding of            1       Q. It states, "Business opportunities,
 2   what this TU summary as of 7/1 is trying to           2   McKesson has confirmed the Rite-Aid award for
 3   convey?                                               3   oxy 15 milligrams and 30 milligrams beginning in
 4       A. TU, I believe, is Temporarily                  4   September."
 5   Unavailable, and it's showing that because of --      5           From the context of this document,
 6   you see here a reason code, API issue, maybe          6   can you tell what that statement means?
 7   there isn't enough API, maybe the API failed a        7       A. Sure. That means that our customer
 8   test that -- or again insufficient amount of API      8   McKesson has confirmed with us that they've won
 9   that we were not able to meet demands. So there       9   an award from Rite-Aid for the business for this
10   has been a cumulative loss in sales associated       10   particular -- for these particular SKUs and
11   with that.                                           11   they're reporting what the estimated annual
12           So this is really a callout to the           12   units will be for those products.
13   business as far as products where we have issues     13       Q. So -- go ahead.
14   that are temporarily unavailable. And of course      14       A. I was going to say, that's why you'll
15   management would want to always be kept abreast      15   see that Ann forwarded this onto my team because
16   of products that are temporarily unavailable and     16   it's a good source of intelligence for us. So
17   when we're going to get back to market with          17   now we can see we're getting advance
18   these products.                                      18   information, that, okay, we can anticipate that
19       Q. All right. And then there is another          19   we're going to see an increase in SOMS and
20   slide, and it's -- I think it's six pages from       20   volume on orders on these, and we can dig deeper
21   the end, or four pages from the end, it states       21   on this so we can be ready for when this occurs.
22   "Business Opportunities." It looks like this         22       Q. And going back to the first page,
23   (indicating).                                        23   that's what you write to Mr. Simmons; is that
24           (Document review.)                           24   right?


                                               Page 319                                          Page 320
 1      A. Yup.                                            1       A. I have seen this document.
 2      Q. All right.                                      2       Q. Did you write this document?
 3      A. So it's just another source of                  3       A. Yes, sir.
 4   intelligence to help us be more effective in          4       Q. Why did you write this document?
 5   compliance.                                           5       A. I wrote this document as a means to
 6      Q. All right. You can set this document            6   get the Cegedim or Cegedim-Dendrite solution
 7   aside. I'll hand you what we'll mark as               7   implemented.
 8   Exhibit 25.                                           8       Q. At the bottom left-hand corner of the
 9          (Napoli Exhibit 25, Actavis document           9   first Bates-stamped page, 253, it has the date
10      entitled "Project Continuation                    10   February 19th, 2015.
11      Justification: SOM Statistical Model              11       A. Yes.
12      Development and Hosting 'in the Cloud'",          12       Q. Do you remember writing this document
13      Bates-stamped ALLERGAN_MDL_ 03535253              13   around that time?
14      through 257, marked for identification, as        14       A. It's very likely.
15      of this date.)                                    15       Q. Then on the second Bates-stamped
16   BY MR. EGLER:                                        16   page, 254, the section that starts with:
17      Q. Mr. Napoli, can you look at                    17   "Background."
18   Exhibit 25, and like the other ones today the        18           Do you see that?
19   first one has no Bates numbers and then the          19       A. Yes.
20   second page is ALLERGAN_MDL_03535253 through         20       Q. The second full text paragraph, I'm
21   257.                                                 21   just going to start reading it into the record.
22          And when you're ready, can you tell           22   It says, "Based on this compliance need, Cegedim
23   me if you've ever seen this document before.         23   did in fact develop and deliver a SOM
24          (Document review.)                            24   statistical model to be incorporated into our


                                                                   80 (Pages 317 to 320)
                                        Page 321                                                   Page 322
 1   order management system within SAP. Due to          1   required to release a pended order that is under
 2   successive acquisition activities since product     2   review, affecting customer service/fill rate
 3   initiation the implementation has been placed on    3   levels."
 4   hold at several junctures based on business         4          Do you see that there?
 5   integration needs. During the past several          5      A. I do.
 6   years, DEA has become more aggressive in its        6      Q. Did you write that?
 7   approach related to SOM/Know Your Customer          7      A. Yes, I did.
 8   taking against" -- "taking action against a         8      Q. At the time that you wrote it, did
 9   growing number of companies for having              9   you believe what you wrote there?
10   non-compliant SOM programs. In an effort to        10          MR. LUXTON: Objection to form.
11   ensure compliance with the regulations, both the   11      A. Yup, I do believe that those facts
12   C/S compliance, order management teams, have       12   are accurate. We did have -- we did have a
13   collaborated making efforts to enhance             13   compliance system, but we wanted to enhance our
14   compliance from customer vetting, order            14   compliance to ensure that we were always
15   review/evaluation through                          15   continually evolving it on the high ground.
16   investigation/disposition.                         16      Q. So above there you write, under
17           "This manual effort is very labor          17   background, "The SOM" -- "The SOM automation
18   intensive, as the current system was not           18   project initially commenced in 2011 with the
19   configured with any analytical tools to support    19   primary goal of replacing our, quote, threshold,
20   timely and accurate decision making. This          20   unquote, based system with the CFR compliant
21   approach also introduces the element of human      21   model developed by Cegedim. This project was
22   interaction into the order evaluation process.     22   initiated in an effort to ensure compliance with
23           "Additionally, the current process         23   the Code of Federal Regulations, SOM
24   can have an impact on the amount of time           24   requirements, controlled substances, 21 CFR


                                        Page 323                                                   Page 324
 1   1301.74 b, as well as December 2007, DEA            1   put on hold and I don't believe that Teva chose
 2   memory."                                            2   to utilize it.
 3           Do you see that?                            3      Q. All right. So with regard to the --
 4      A. I did.                                        4   this is -- so with regard to your
 5      Q. When you wrote that in February 2015,         5   understanding -- well, with regard to your
 6   did you believe that to be true?                    6   understanding, Actavis never implemented the
 7      A. I did believe that Buzzeo had a               7   cloud-based system that's discussed in this
 8   system that they were proposing that was            8   memo; is that right?
 9   compliant with the CFR                              9      A. That's correct. When Teva acquired
10           We also had one as well, but we            10   Actavis around this time frame they already had
11   wanted to move up to a more enhanced               11   their own program in place for Suspicious Order
12   sophisticated system.                              12   Monitoring.
13      Q. So other parts of the -- this memo           13      Q. So this goes to the number of
14   talk about a suspicious order monitor --           14   corporate transactions that took place --
15   suspicious order monitor statistical model that    15      A. Right, right.
16   will be hosted, quote, in the cloud and based on   16      Q. You're describing the company as
17   Actavis's order data.                              17   being bought by Teva. Part of what was Actavis,
18      A. Yes.                                         18   was purchased and closed on by Allergan.
19      Q. Do you remember whether this                 19           Do you have an understanding of that
20   cloud-based SOM statistical model was ever         20   as well or some type of transaction occurred
21   adopted at Actavis?                                21   between Allergan and Actavis; is that right?
22      A. This system was created. We used it          22      A. Right.
23   in a test environment. We're happy with it. We     23      Q. Either Actavis bought Allergan or
24   were subsequently acquired by Teva and it was      24   Allergan bought Actavis?


                                                                  81 (Pages 321 to 324)
                                        Page 325                                               Page 326
 1      A. Actavis bought Allergan.                      1        Q. All right. So looking at what I
 2      Q. All right. And as far as you're               2   marked as Exhibit 26, can you page through it.
 3   concerned -- well, during that process, when did    3   I'll read into the record. It's
 4   you leave?                                          4   ALLERGAN_MDL_03431731 through 1739.
 5      A. I left around maybe October of 2016.          5           If you look through this generally,
 6   Sometime in the early fall of 2016.                 6   but I'm just going to ask you a few questions
 7      Q. So I'm going to hand you what we will         7   about this.
 8   mark as Exhibit 26.                                 8           (Document review.)
 9      A. Okay.                                         9        Q. Now I'll note for the record that the
10           (Napoli Exhibit 26, Email chain            10   last email that you're on the page appears on
11      beginning with email dated 1/11/16 from         11   the third page of this document, as I read it.
12      Baran to Russo with attachment,                 12        A. Um-hmm.
13      Bates-stamped ALLERGAN_MDL_ 03431731            13           (Document review.)
14      through 1739, marked for identification, as     14        A. Okay.
15      of this date.)                                  15        Q. All right. Based on the emails that
16   BY MR. EGLER:                                      16   are here, do you remember around August 2015
17      Q. Before we get to Exhibit 26, why did         17   Actavis deciding to sell to Bell Medical again?
18   you leave?                                         18           MR. KNAPP: Objection to form.
19      A. I was laid off.                              19        A. I do recall this series of emails and
20      Q. All right.                                   20   this situation.
21      A. Because Teva already had a DEA               21        Q. All right. Did you have any input in
22   compliance staff and program. I helped them        22   the decision whether to start selling controlled
23   orient them with -- with our side of the           23   substances to Bell Medical around this time?
24   business and was part of a reduction in force.     24        A. My input would have been from a DEA


                                        Page 327                                               Page 328
 1   compliance standpoint the -- you can see in this    1       A. I don't have a distinction
 2   email string that there was -- both of our          2   recollection of it.
 3   auditor investigators did a lot of due diligence    3        Q. All right. So now we have a couple
 4   on this and also met personally, I believe, with    4   of exhibits that are out of order time-wise.
 5   the individual from Bell Medical, in Marlboro,      5       A. Okay.
 6   New Jersey.                                         6       Q. The first one we'll mark as
 7           And the reason why this stands out to       7   Exhibit 27.
 8   me is that, you know, Actavis, we had a model       8             (Napoli Exhibit 27, Email dated
 9   where we did not distribute direct to dispensing    9        11/13/13 from Kemnitzer to distribution
10   physicians. And in this case it was a case         10        list, Bates-stamped PPLPC020000735777
11   where we wanted to make sure that we did the       11        through 782, marked for identification, as
12   right amount of due diligence and understand and   12        of this date.)
13   monitor what the product -- it would only be one   13             MR. LUXTON: Thanks.
14   product, what the quantities would be, and they    14   BY MR. EGLER:
15   were for these clinics -- Buprenorphine -- they    15       Q. Mr. Napoli, can you look at
16   were for clinics to assist, I believe, addicts     16   Exhibit 27. I'll note for the record, again,
17   with -- Buprenorphine was used for more -- for     17   it's not an Actavis or Allergan document. It's
18   heroin, I think.                                   18   noted as PPLPC020000735777 through 782. The
19       Q. Did you ever do a site visit to the         19   last page is marked as nonresponsive.
20   Bell Medical facility?                             20             Can you look at this document and
21       A. I didn't, but I believe Will Simmons        21   tell me if you ever remember receiving an email
22   may have.                                          22   like this in November 2013.
23       Q. Did you ever talk with him about the        23             (Document review.)
24   site visit that he did?                            24       A. I don't have an exact recollection of



                                                                 82 (Pages 325 to 328)
                                                Page 329                                                      Page 330
 1    this. This looks like an agenda for a New             1            And then under SOM programs it says,
 2    Jersey Pharmaceutical Industry Group meeting.         2   "Is anyone auditing customers? If so, how?
 3        Q. All right. So if you turn to the               3   (Site visits, questionnaires, et cetera)."
 4    third page of this document, which is 5779 --         4            And then the second one is:
 5        A. Yes.                                           5   "Computerized statistical models."
 6        Q. -- there is an email from Michael              6            Do you see that there?
 7    Meggiolaro. It's M-e-g-g-i-o-l-a-r-o.                 7      A. Yes.
 8        A. Good job.                                      8      Q. Do you remember attending a New
 9        Q. It's dated Thursday, November 7,               9   Jersey PIG meeting where SOM programs were
10    2013, at 5:09 p m.                                   10   discussed around November 2013?
11           Do you see that there?                        11      A. I don't.
12        A. I do.                                         12      Q. All right. You can set that one
13        Q. And he writes, apparently to a person         13   aside.
14    named Lisa Butler. "Lisa, you are so good. I         14            (Witness complies.)
15    promised the update for all the topics yesterday     15      Q. I'm going to do this one as two
16    but didn't get to them. Here is what I had           16   separate exhibits. I'll hand you what we'll
17    received. You already added Susan Carr's, so I       17   mark as Exhibit 28 and 29.
18    don't have to add hers to the list."                 18            (Napoli Exhibit 28, Email chain
19           And just to note, your name appears           19      beginning with email dated 1/14/16 from
20    on that email; is that right?                        20      Lepore to Simmons, Bates-stamped
21        A. Yes.                                          21      ALLERGAN_MDL_01551062 through 1064, marked
22        Q. And it says, "Please update the               22      for identification, as of this date.)
23    agenda accordingly at 2014 quota letters" -- and     23            (Napoli Exhibit 29, Natively-produced
24    then number two is, "SOM programs."                  24      Spreadsheet, Bates-stamped


                                                Page 331                                                      Page 332
 1      ALLERGAN_MDL_01551064.xlsx, marked for              1    suspension of various DEA licenses at McKesson
 2      identification, as of this date.)                   2    locations?
 3   BY MR. EGLER:                                          3        A. I do recall that McKesson did have
 4      Q. Mr. Napoli, can you look at what I've            4    some compliance issues and some subsequent
 5   marked as Exhibits 28 and 29.                          5    registration suspensions.
 6           I'll tell you, for the record,                 6        Q. And then in an email below, Victoria
 7   although they are marked as two exhibits, they         7    Lepore writes to you and other people, "Hi, Will
 8   are one email and one family as produced by the        8    and Tom, just want to keep you in the loop that
 9   defendants in the case.                                9    I found out the McKesson's DEA registration
10      A. Okay.                                           10    (Aurora, Colorado; Livonia, Michigan; Washington
11      Q. For the record, Exhibit 28 is                   11    Court House, Ohio; and Lakeland, Florida) is
12   Bates-stamped ALLERGAN_MDL_01551062 through           12    suspended for specified products and time
13   1064.                                                 13    periods." And then she attaches a link and
14           And then 29 is a larger version of            14    other text.
15   page 1064, which is produced as an Excel file.        15              On the top email is what she refers
16           Can you look through it, and the              16    to as the HANA report for McKesson locations
17   question I have is: Do you remember receiving         17    that we shipped to from January 2015 to
18   this email?                                           18    January 2016.
19      A. I do not.                                       19              Do you see that?
20      Q. So this email that starts on the                20        A. Yup. Yes.
21   first page of Exhibit 28 states: "Re McKesson         21        Q. Do you remember from your time
22   DEA suspensions."                                     22    working at Actavis and Watson the term HANA
23           Do you remember around January 14,            23    report?
24   2016, when this email took place there was a          24        A. HANA is a feature, a reporting



                                                                         83 (Pages 329 to 332)
                                       Page 333                                                       Page 334
 1   feature of SAP.                                     1   these things.
 2       Q. All right. And so do you remember            2           So we knew, because, you know, these
 3   Ms. Lepore doing reports like this when you or      3   investigations, as you know, can go on for
 4   someone else asked for them at Watson and           4   years, and -- but the ultimate result was they
 5   Actavis?                                            5   had a feeling that these facilities would have
 6       A. I don't specifically have a lot of           6   licenses that would be suspended. So this is
 7   experience with it, but then HANA was something     7   something that we would have had knowledge of
 8   that you can see by the time frame on there too,    8   and planned around.
 9   it was a recent addition to the SAP. So it          9       Q. Do you remember around this time,
10   wasn't a report we would have had access to for    10   January 2016, whether your group at Actavis
11   a long period of time. I would think that this     11   performed any analysis to determine whether any
12   report is generated so we could rationalize what   12   sales to these suspended McKesson locations were
13   quantities would be looking like for orders that   13   diverted?
14   would be, maybe, going to alternate distribution   14       A. It would be a challenge for us to do
15   centers for McKesson.                              15   that from our level, to look at pharmacies to
16          This was not something that was a           16   determine what was diverted. That would be
17   surprise. McKesson had had some ongoing issues.    17   something that would be inherent to a DEA
18   They had since hired Gary Boggs as their chief     18   investigation. We don't even know what the time
19   of compliance, who was Joe Rannazzisi's deputy,    19   period is that they were looking at. So it
20   to come into the organization.                     20   really would not be something that would be
21          I flew out to San Francisco and I met       21   realistic for us to perform.
22   with McKesson. There were many attorneys and       22       Q. Did you or anyone else that you know
23   compliance people to discuss their compliance      23   of at Actavis ask for that type of data from
24   program and to get an understanding of some of     24   McKesson around this time frame?


                                       Page 335                                                       Page 336
 1      A. What we did is we asked for a                 1      the record.
 2   partnership meeting. That's why I traveled out      2          (Recess is taken.)
 3   to San Francisco, because I wanted to -- I was      3          THE VIDEOGRAPHER: We are back on the
 4   concerned and I wanted to get an overview and an    4      record. The time is approximately
 5   understanding of their program and improvements     5      5:34 p m.
 6   that they had made, and especially with bringing    6   BY MR. EGLER:
 7   on their new head of compliance, to understand      7      Q. Mr. Napoli, you understand you are
 8   that we had a level of confidence in their          8   still under oath.
 9   program going forward.                              9      A. Yes, sir.
10      Q. And as part of that partnership              10      Q. So do you identify yourself as ever
11   meeting or other parts of the relationship, do     11   having worked for an entity called Allergan?
12   you remember asking or do you remember anyone      12      A. Yes.
13   from Actavis asking for data about whether         13      Q. For about how long did you work at
14   materials sold to these McKesson locations was     14   Allergan?
15   subsequently diverted?                             15      A. I'm trying to think. Actavis
16      A. I don't recall and I don't know how          16   acquired Allergan. I'm trying to think of when
17   that would be accessible to us.                    17   at the time Actavis acquired Allergan and then
18      Q. All right. But you don't recall              18   Allergan...
19   asking for it one way or the other?                19      Q. Well, let me put it this way, was it
20      A. No, I don't.                                 20   less than a year?
21      Q. All right.                                   21      A. Probably more than a year.
22          MR. EGLER: Let's take a quick break.        22      Q. So at the time that you worked for
23          THE VIDEOGRAPHER: The time is               23   Allergan, did -- as you think of it, in your
24      approximately 5:25 p m. We are going off        24   estimation, did Allergan still own the generics



                                                                   84 (Pages 333 to 336)
                                       Page 337                                                      Page 338
 1   that they subsequently sold to Teva?                1      A. I would have been part of the Teva
 2           MR. KNAPP: Objection to form.               2   acquisition, so I would no longer have been with
 3       Foundation.                                     3   Allergan.
 4           MR. LUXTON: Same.                           4      Q. So with regard to any Suspicious
 5       A. I don't know how they -- you know,           5   Order Monitoring System that Allergan had in
 6   Allergan and Actavis were the -- are the same       6   place after the sale to Teva, you wouldn't have
 7   company, but I don't know how the structure, the    7   had anything to do with that; is that correct?
 8   parent structure.                                   8      A. Correct.
 9       Q. I understand this and I'm trying to          9          MR. EGLER: I have no further
10   ask in a very general way. So maybe you'll let     10      questions.
11   me ask it a different way.                         11          THE VIDEOGRAPHER: Anyone else has
12           So you have an understanding that          12      questions.
13   after either Allergan or Actavis sold the          13          MR. KNAPP: I have a few questions.
14   generics to Teva, that there were still some       14      Do I need to get a microphone?
15   controlled substances manufactured or owned by     15          THE VIDEOGRAPHER: Yes, you can have
16   the Allergan entity?                               16      that microphone.
17       A. Yes.                                        17   EXAMINATION BY
18       Q. And do you remember whether -- when         18   MR. KNAPP:
19   that occurred, you were still working there?       19      Q. Good afternoon, Mr. Napoli, my name
20       A. When what occurred?                         20   is Tim Knapp. I'm with the firm of Kirkland &
21       Q. When the -- after the generics all          21   Ellis and I represent Allergan in this matter.
22   left, but there was still some controlled          22          In response to some questions that
23   substances owned by Allergan.                      23   Mr. Egler asked you, you testified about
24           MR. KNAPP: Form.                           24   reporting an order from TopRX to the DEA.


                                       Page 339                                                      Page 340
 1           Do you recall that?                         1   from us and we determined that they were high
 2       A. Yes, I do.                                   2   risk due to distributions that they were making
 3       Q. I know it's been, you know, five             3   in the State of Florida and other states. Some
 4   years or so since you've left Actavis, Watson,      4   of their customers were questionable, so we
 5   but do you recall sitting here today, recall        5   denied them and also reported them to the DEA
 6   reporting any other orders or customers to the      6   because we felt it was -- they were that much of
 7   DEA during the time that you worked on              7   a risk.
 8   Suspicious Order Monitoring at Actavis or           8       Q. Now when you say "we reported to the
 9   Watson?                                             9   DEA," who specifically are you referring to?
10       A. I do.                                       10       A. I specifically reported that to the
11       Q. And what are those entities that you        11   DEA to -- the company was based out of Long
12   recall?                                            12   Island, so I reported to Richard Springer, who
13       A. I know Capital Wholesale was one of         13   is the diversion chief in the Long Island
14   them. And I'm -- there were several others, but    14   office.
15   I'm hard-pressed to recall them, but there were    15       Q. And with respect to TopRX, did you
16   additional organizations other than TopRX and      16   personally report them to the DEA?
17   Capital that we did report.                        17       A. Yes.
18           We also did some preemptive reporting      18       Q. And do you recall who you reported
19   to the DEA as well, too. After the acquisition     19   TopRX to?
20   of Actavis, we had a customer that wanted to       20       A. Yes. That would have been Tim Lenzi
21   come on board with us. Quality King. It was a      21   in the Chicago DEA field office.
22   company out of New York, and we did a review of    22       Q. And then what about Capital
23   them. We asked for their customer information,     23   Wholesale, did you personally report them to the
24   what products they were interested in purchasing   24   DEA?


                                                                  85 (Pages 337 to 340)
                                       Page 341                                                     Page 342
 1       A. Yes. It would have been the same.            1   promethazine with codeine, which was a cough
 2       Q. And when you say it's the same, who          2   preparation that contained codeine, that was --
 3   did you report to?                                  3   actually became popularized within the Houston
 4       A. To Tim Lenzi, DEA field office,              4   area Rap culture. It was a high abuse product;
 5   Chicago.                                            5   it was referred to as the purple drink, and
 6       Q. Now Mr. Napoli, you also spoke quite         6   Actavis was referenced in the social media in
 7   a bit with Mr. Egler about issues associated        7   different capacities in a very negative light
 8   with diversion of controlled substances.            8   because of this product, and our company decided
 9           We talked a lot about Suspicious            9   that that product was not worth the risk
10   Order Monitoring System today.                     10   associated with it. So we discontinued the
11           I just want to ask you, generally,         11   entire product.
12   were there any other efforts that you undertook    12          So I thought that was a proactive
13   or that the company undertook while you were at    13   step and actually the DEA actually recognized
14   Watson, Actavis, Allergan to increase awareness    14   that as well as a positive effort to combat
15   associated with potential diversion of             15   diversion.
16   controlled substances?                             16          I also initiated a program called, It
17       A. Yes. First, I'd like to say that I'm        17   Starts With Me, which was a program that engaged
18   actually -- I'm proud of my tenure in the          18   our employee population throughout our entire
19   position that I served in. I felt that I made a    19   U.S. region regarding the abuse of the opioids
20   difference and it was always our goal to ensure    20   that have been going on with the United States,
21   that we were complying and did the right thing.    21   engaging our employees to raise the level of
22           One of the things that I was proud of      22   awareness but also to get socially engaged.
23   and that the company did was after the Actavis     23          We partnered with a -- and sponsored
24   acquisition, there was a product called            24   a group called Young People in Recovery, and


                                       Page 343                                                     Page 344
 1   that group, we supported their chapters             1
 2   throughout the U.S. financially and with any        2
 3   type of support. We had a lot of our employees      3
 4   who did fundraising for these organizations, and    4           THE WITNESS: Thank you.
 5   it was individuals who -- again, who in their       5           THE VIDEOGRAPHER: The time is
 6   teens and 20s who had issues and struggles with     6       approximately 5:42 p m. and this concludes
 7   opioids and that were turning things around, and    7       the deposition.
 8   we were very proud to support that program, as      8
 9   well as supporting law enforcement in providing,    9
10   take-back receptacles to multiple jurisdictions    10
11   as well, too.                                      11                __________________________.
12           So, again, just very proud of a lot        12                THOMAS P. NAPOLI
13   of the work that we did, not only to ensure        13
14   compliance within our work communities but also    14
15   in the communities in which we live.               15   Subscribed and sworn to before me
16           MR. KNAPP: I have nothing further.         16   this day of      2019.
17       Thank you very much.                           17
18           MR. EGLER: I have nothing else.            18   ________________________________
19           (Continued on following page to            19
20       include jurat.)                                20
21                                                      21
22                                                      22
23                                                      23
24                                                      24


                                                                  86 (Pages 341 to 344)
                                                 Page 345                                               Page 346
 1           CERTIFICATE                                       1               INDEX
 2                                                             2
                                                                    WITNESS                     PAGE
 3    STATE OF NEW YORK              )                         3
 4                 : ss.                                            THOMAS P. NAPOLI
 5    COUNTY OF WESTCHESTER )                                  4     MR. EGLER                    9
                                                               5     MR. KNAPP                    339
 6
 7           I, ANNETTE ARLEQUIN, a Notary Public              6       INDEX OF EXHIBITS
 8        within and for the State of New York, do             7   ALLERGAN-NAPOLI EXHIBITS                    PAGE
 9        hereby certify:                                      8   Napoli Exhibit 1, Memo dated   24
10           That THOMAS P. NAPOLI, whose deposition               11/13/08, Bates-stamped
11        is hereinbefore set forth, was duly sworn
                                                               9   ALLERGAN_MDL_03535130 through 5133
12        by me, and that the transcript of such              10   Napoli Exhibit 2, NJPIG Charter       48
13        depositions is a true record of the                      Statement, Bates-stamped
14        testimony given by such witness.
                                                              11   HDS_MDL_00095906 through 5907
15           I further certify that I am not related          12   Napoli Exhibit 3, Cegedim-Dendrite 55
16        to any of the parties to this action by             13   document dated 10/21/08,
                                                              14   Bates-stamped ALLERGAN_MDL_03535009
17        blood or marriage; and that I am in no way
                                                              15   through 010
18        interested in the outcome of this matter.           16
19           IN WITNESS WHEREOF, I have hereunto set          17   Napoli Exhibit 4, Email chain       57
                                                              18   beginning with email dated 6/8/09
20        my hand this 17th day of January 2019.
                                                              19   from Woods to Napoli, Bates-stamped
21                                                            20   ALLERGAN_MDL_ 02467143 through 154
22          ___________________________________               21
                                                              22   Napoli Exhibit 5, Document entitled 91
23         ANNETTE ARLEQUIN, CCR, RPR, CRR, CLR
                                                              23   "Customer Communication for SOMS,"
24                                                            24   ALLERGAN_MDL_03738524 through 8528


                                                 Page 347                                               Page 348
 1    I N D E X O F E X H I B I T S(Cont'd.)                   1    I N D E X O F E X H I B I T S(Cont'd.)
     ALLERGAN-NAPOLI EXHIBITS                          PAGE        ALLERGAN-NAPOLI EXHIBITS                    PAGE
 2                                                             2
     Napoli Exhibit 6, Email dated 2/2/10 103                      Napoli Exhibit 13, Document entitled 218
 3   from L. Scott to T. Napoli with                           3   "controlled Substance Awareness:
     attachment, ALLERGAN_MDL_ 01236063                            Understanding the Threat,"
 4   through 6094                                              4   Bates-stamped ALLERGAN_MDL_02054999
                                                                   through 5022
 5   Napoli Exhibit 7, Email chain      138                    5
     beginning with email dated 4/12/10
 6   from S. Soltis to Napoli,                                     Napoli Exhibit 14, NJPIG letter dated 225
     Bates-stamped ALLERGAN_MDL_01236097                       6   7/20/11 from NJPIG Committee to
 7   and 6098                                                      Rannazzisi, Bates-stamped
                                                               7   ENDO-OPIOID_MDL-02219848 through
 8   Napoli Exhibit 8, Email chain      147                        19851
     beginning with email dated 4/29/10                        8
 9   from L. Scott to Napoli,                                      Napoli Exhibit 15, Watson document 239
     ALLERGAN_MDL_01236095 through 6096                        9   entitled SOMS Project Evolution IT
10                                                                 Governance Meeting, Bates-stamped
     Napoli Exhibit 9, PowerPoint       166                   10   ALLERGAN_MDL_02468983 through 68994
11   presentation entitled "DEA affairs
     Organizational Achievements,                             11   Napoli Exhibit 16, Watson document 257
12   ALLERGAN_MDL_02467984 through 7998                            entitled SOMS Project Evolution IT
                                                              12   Governance Meeting, Bates-stamped
13   Napoli Exhibit 10, Watson 210     177                    13   ALLERGAN_MDL_02187196 through 87199
     Performance Review Form - Exempt,                        14
14   Bates-stamped ALLERGAN_MDL_03535275                      15   Napoli Exhibit 17, Email chain     262
15   through 283
16
                                                              16   beginning with email dated 4/26/12
17   Napoli Exhibit 11, Customer Services 181
                                                              17   from Picone to Woods with
18   Agreement - Statement of Work No. 1,                     18   attachments, Bates-stamped
19   Bates-stamped ALLERGAN_MDL_03535028                      19   ACQUIRED_ACTAVIS_01179002 through 005
20   through 5030                                             20
21                                                            21   Napoli Exhibit 18, Cegedim document   276
22   Napoli Exhibit 12, Meeting Minutes 186                   22   entitled Buzzeo PDMA Suspicious Order
23   dated 9/8/11 ALLERGAN_MDL_02176488                       23   Monitoring Seminar, Bates-stamped
24   through 6492                                             24   ALLERGAN_MDL_02467214 through 7216


                                                                         87 (Pages 345 to 348)
                                                 Page 349                                               Page 350
 1     I N D E X O F E X H I B I T S(Cont'd )                1    I N D E X O F E X H I B I T S(Cont'd.)
     ALLERGAN-NAPOLI EXHIBITS                    PAGE
 2                                                           2   ALLERGAN-NAPOLI EXHIBITS                        PAGE
     Napoli Exhibit 19, Email chain     282                  3
 3   beginning with email dated 9/27/12
     from Napoli to Lepore and others,                       4   Napoli Exhibit 26, Email chain          326
 4   Bates-stamped ALLERGAN_MDL_04173111
     through 113                                             5   beginning with email dated 1/11/16
 5                                                           6   from Baran to Russo with attachment,
     Napoli Exhibit 20, Email chain        287
 6   beginning with email dated 6/26/13                      7   Bates-stamped ALLERGAN_MDL_ 03431731
     from Collins to Napoli, Bates-stamped
 7   ALLERGAN_MDL_02179760 through 772                       8   through 1739
                                                             9
 8   Napoli Exhibit 21,2014 Year-End     294
     Review DEA Materials, Bates-stamped                    10   Napoli Exhibit 27, Email dated          329
 9   ALLERGAN_MDL_03535137 through 143
                                                            11   11/13/13 from Kemnitzer to
10   Napoli Exhibit 22, Email chain        301              12   distribution list, Bates-stamped
     beginning with email dated 6/27/14
11   from Napoli to Simmons, Bates-stamped                  13   PPLPC020000735777 through 782
     ALLERGAN_MDL_02146710 through 714
12                                                          14
     Napoli Exhibit 23, Document entitled 305               15   Napoli Exhibit 28, Email chain          331
13   "Customer Analysis and SOMS Overview
     Import/Export," Bates-stamped                          16   beginning with email dated 1/14/16
14   ALLERGAN_MDL_021477093 through 7110
                                                            17   from Lepore to Simmons, Bates-stamped
15   Napoli Exhibit 24, Email chain        314              18   ALLERGAN_MDL_01551062 through 1064
     beginning with email dated 7/31/14
16   from Napoli to Simmons, Bates-stamped                  19
     ACQUIRED_ACTAVIS_02476517 through
17   6518                                                   20   Napoli Exhibit 29, Natively-produced      331
18                                                          21   Spreadsheet, Bates-stamped
19   Napoli Exhibit 25, Actavis document  320
20   entitled "Project Continuation                         22   ALLERGAN_MDL_01551064 xlsx
21   Justification: SOM Statistical Model
22   Development and Hosting 'in the                        23
23   Cloud'", Bates-stamped ALLERGAN_MDL_                   24
24   03535253 through 257


                                                 Page 351
 1           ERRATA SHEET FOR THE TRANSCRIPT OF:
 2     CASE NAME: NATIONAL PRESCRIPTION OPIATE
 3     DATE:       JANUARY 17, 2019
 4     DEPONENT: THOMAS P. NAPOLI
 5     Pg. Ln. Now Reads Should Read Reason
 6     __ __ _________ ___________ _______
 7     __ __ _________ ___________ _______
 8     __ __ _________ ___________ _______
 9     __ __ _________ ___________ _______
10     __ __ _________ ___________ _______
11     __ __ _________ ___________ _______
12     __ __ _________ ___________ _______
13     __ __ _________ ___________ _______
14     __ __ _________ ___________ _______
15     __ __ _________ ___________ _______
16
17                   _______________________
18                    THOMAS P. NAPOLI
19     SUBSCRIBED AND SWORN BEFORE ME
20     THIS____DAY OF____________ 2019.
21
22     _______________________________
23     (Notary Public)
24     MY COMMISSION EXPIRES:_______________



                                                                        88 (Pages 349 to 351)
